Exhibit 10.1




FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 1st day of May, 2017 (the “First Amendment
Effective Date”), by and among TRIANGLE CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), the GUARANTORS party to the Credit Agreement (as
defined below) (the “Guarantors”), ING CAPITAL LLC, as Multicurrency Agent (the
“Multicurrency Agent”), BRANCH BANKING AND TRUST COMPANY (the “Administrative
Agent”) and the lenders party hereto (the “Lenders”).


R E C I T A L S:


WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the
Multicurrency Agent and the lenders party thereto have entered into that certain
Third Amended and Restated Credit Agreement dated as of May 4, 2015 (the “Credit
Agreement”). Capitalized terms used in this Amendment that are not otherwise
defined in this Amendment shall have the respective meanings assigned to them in
the Credit Agreement.


WHEREAS, the Borrower and Guarantors have requested that the Administrative
Agent, the Multicurrency Agent and the Lenders amend the Credit Agreement. The
Lenders, the Administrative Agent, the Multicurrency Agent, the Borrower and the
Guarantors desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth to (a) extend the Termination Date to April 30, 2021 and
(b) make other changes as described herein.


NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent, the Multicurrency Agent and the Lenders, intending to be
legally bound hereby, agree as follows:


SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.


SECTION 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended in its entirety to read as set forth in Exhibit A attached to this
Amendment.


SECTION 3. Amendments to Schedule 1.01(a). In connection with this Amendment,
certain Lenders are increasing their Revolver Commitments and/or Multicurrency
Commitments (“Increasing Lenders”). Schedule 1.01(a) to the Credit Agreement is
hereby amended in its entirety to read as set forth on Exhibit B attached to
this Amendment. The amount of each Lender’s total Revolver Commitment and
Multicurrency Commitment, as amended in the case of each Increasing Lender, is
the amount set forth opposite the name of such Lender on such Schedule 1.01(a).
The Administrative Agent shall deliver to each Increasing Lender a replacement
Revolver Note (a “Replacement Revolver Note”) in the amount of such Increasing
Lender’s Revolver


1

--------------------------------------------------------------------------------



Commitment and a replacement Multicurrency Note (a “Replacement Multicurrency
Note”) in the amount of the Increasing Lender’s Multicurrency Commitment each
executed by the Borrower, if such Increasing Lender so requires. All references
contained in the Credit Agreement and the other Loan Documents to: (i) the
“Revolver Notes” shall include the Replacement Revolver Notes as supplemented,
modified, amended, renewed or extended from time to time; and (ii) the
“Multicurrency Notes” shall include the Replacement Multicurrency Notes as
supplemented, modified, amended, renewed or extended from time to time.


SECTION 4. Amendments to Schedule 5.31 and the schedule attached to Exhibit E of
the Credit Agreement, Schedule II of the Security Agreement and Schedule I of
the Pledge Agreement. Schedule 5.31 and the schedule attached to Exhibit E of
the Credit Agreement are hereby amended in their entirety to read as set forth
on Exhibits C-1 and C-2, respectively, attached to this Amendment. Schedule II
of the Security Agreement is hereby amended in its entirety to read as set forth
on Exhibit D attached to this Amendment. Schedule I of the Pledge Agreement is
hereby amended in its entirety to read as set forth on Exhibit E attached to
this Amendment.


SECTION 5. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions:


(a)    The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:


(i)duly executed counterparts of this Amendment signed by the Borrower, the
Guarantors, the Administrative Agent, the Multicurrency Agent and the Lenders
(as defined below);


(ii)a duly executed Replacement Revolver Note and Replacement Multicurrency
Note, as each Increasing Lender may require;


(iii)receipt by the Administrative Agent of an opinion of counsel to the Loan
Parties, dated as of the First Amendment Effective Date in a form satisfactory
to Administrative Agent and covering such matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request;


(iv)receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the First Amendment Effective Date, substantially in the
form of Exhibit G to the Credit Agreement, signed by a chief financial officer
or other authorized officer of each Loan Party, to the effect that, to his
knowledge, (i) no Default has occurred and is continuing on the Closing Date and
(ii) the representations and warranties of the Loan Parties contained in
Article IV are true on and as of the First Amendment Effective Date;


(v)receipt by the Administrative Agent of all documents which the Administrative
Agent, the Multicurrency Agent or any Lender may reasonably request relating to
the existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters


2

--------------------------------------------------------------------------------



relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including a certificate of incumbency of each Loan Party (the “Officer’s
Certificate”), signed by the Secretary, an Assistant Secretary, a member,
manager, partner, trustee or other authorized representative of the respective
Loan Party, substantially in the form of Exhibit H to the Credit Agreement,
certifying as to the names, true signatures and incumbency of the officer or
officers of the respective Loan Party, authorized to execute and deliver the
Loan Documents, and certified copies of the following items: (i) the Loan
Party’s Organizational Documents; (ii) the Loan Party’s Operating Documents;
(iii) if applicable, a certificate of the Secretary of State of such Loan
Party’s state of organization as to the good standing or existence of such Loan
Party, and (iv) the Organizational Action, if any, taken by the board of
directors of the Loan Party or the members, managers, trustees, partners or
other applicable Persons authorizing the Loan Party’s execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Loan Party is a party;


(vi)completion of due diligence to the satisfaction of the Administrative Agent
with respect to the Borrower and its Subsidiaries, including but not limited to
review of the Investment Policies, risk management procedures, accounting
policies, systems integrity, compliance, management and organizational structure
and the loan and investment portfolio of the Borrower and its Subsidiaries;


(vii)such amendments to the Collateral Documents as may be reasonably requested
by the Administrative Agent, shall have been duly executed by the applicable
Loan Parties and each such document shall have been delivered to the
Administrative Agent and each of the Collateral Documents shall be in full force
and effect and each document (including each UCC financing statement and
amendments to filed UCC financing statements) required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent for the benefit of the
Secured Parties, upon filing, recording or possession by the Administrative
Agent, as the case may be, a valid, legal and perfected first-priority security
interest in and lien on the Collateral described in the Collateral Documents, to
the extent not previously received and/or filed, shall have been delivered to
the Administrative Agent; Borrower shall also deliver or cause to be delivered,
to the extent not previously delivered, the certificates (with undated stock
powers executed in blank) for all shares of stock or other equity interests
pledged to the Administrative Agent for the benefit of Lenders pursuant to the
Pledge Agreement or such equity interests shall be held by the Collateral
Custodian under the Custodial Agreement for the benefit of the Administrative
Agent and the Secured Parties;


(viii)the Administrative Agent shall have received the results of a search of
the UCC filings (or equivalent filings) made with respect to the Loan Parties in
the states (or other jurisdictions) in which the Loan Parties are organized, the
chief executive office of each such Person is located, any offices of such
persons in which


3

--------------------------------------------------------------------------------



records have been kept relating to Collateral described in the Collateral
Documents and the other jurisdictions in which UCC filings (or equivalent
filings) are to be made pursuant to the preceding paragraph, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens other than Permitted Encumbrances indicated in any such financing
statement (or similar document) have been released or subordinated to the
satisfaction of Administrative Agent;


(ix)receipt by the Administrative Agent of a Borrowing Base Certification
Report, dated as of the First Amendment Effective Date and satisfactory in all
respects to the Administrative Agent;


(x)the Borrower shall have paid all fees required to be paid by it on the First
Amendment Effective Date, including all fees required hereunder and under the
Joint Lead Arranger’s Letter Agreement and the Lender’s Letter Agreement, and
shall have reimbursed the Administrative Agent and the Multicurrency Agent for
all fees, costs and expenses of closing the transactions contemplated hereunder
and under the other Loan Documents, including the reasonable legal, audit and
other document preparation costs incurred by the Administrative Agent and the
Multicurrency Agent; and


(xi)such other documents or items that the Administrative Agent, the
Multicurrency Agent, the Lenders or their counsel may reasonably request.


(b)    As of the date of this Amendment, all representations and warranties of
the Borrower and the Guarantors contained in this Amendment, the Credit
Agreement and the other Loan Documents shall be true and correct (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty is true and
correct as of such date), (y) immediately after giving effect to this Amendment
(including any Borrowings in connection therewith and the application of the
proceeds thereof), the Borrower shall be in compliance with the covenants
contained in Article V of the Credit Agreement, and (z) no Default or Event of
Default shall have occurred or be continuing, both immediately before and after
giving effect to this Amendment (including any Borrowings in connection
therewith and the application of the proceeds thereof).


SECTION 6. No Other Amendment. Except for the amendments set forth in this
Amendment, the text of the Credit Agreement shall remain unchanged and in full
force and effect. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement, as amended by this Amendment. This Amendment is not
intended to effect, nor shall it be construed as, a novation. The Credit
Agreement and this Amendment shall be construed together as a single agreement.
This Amendment shall constitute a Loan Document under the terms of the Credit
Agreement. Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect or impair any rights, powers or remedies
under the Credit Agreement as hereby amended. The Lenders and the Administrative
Agent do hereby reserve all of their rights and remedies against all parties who
may be or may hereafter


4

--------------------------------------------------------------------------------



become secondarily liable for the repayment of the Obligations. The Borrower and
Guarantors promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement as heretofore
and hereby amended, the Credit Agreement, as amended, and the other Loan
Documents (including without limitation all security interests granted therein)
being hereby ratified and affirmed. The Borrower and Guarantors hereby expressly
agree that the Credit Agreement, as amended and the other Loan Documents
(including without limitation all security interests granted therein) are in
full force and effect.


SECTION 7. Representations and Warranties. The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and each of the Lenders as
follows:


(a)    No Default or Event of Default under the Credit Agreement or any other
Loan Document has occurred and is continuing unwaived by the Lenders on the date
hereof, or shall result from this Amendment.


(b)    The Borrower and the Guarantors have the power and authority to enter
into this Amendment, issue each Note described in Section 5(a)(ii) of this
Amendment and to do all such acts and things as are required or contemplated
hereunder or thereunder to be done, observed and performed by them.


(c)    Each of this Amendment and each Note described in Section 5(a)(ii) of
this Amendment has been duly authorized and each of the Amendment and each such
Note has been validly executed and delivered by one or more authorized officers
of the Borrower and the Guarantors and constitutes the legal, valid and binding
obligations of the Borrower and the Guarantors enforceable against them in
accordance with their respective terms.


(d)    The execution and delivery of each of this Amendment and each Note
described in Section 5(a)(ii) of this Amendment and the performance by the
Borrower and the Guarantors hereunder and thereunder do not and will not require
the consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which the Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.
        
SECTION 8.    Counterparts; Governing Law. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement. This
Amendment may be delivered by facsimile transmission or by electronic mail with
a .pdf copy or other replicating image attached, and any printed or copied
version of any copy so delivered shall have the same force and effect as an
originally signed counterpart. This Amendment shall be construed in accordance
with and governed by the law of the State of North Carolina.




5

--------------------------------------------------------------------------------



SECTION 9. Amendment. This Amendment may not be amended or modified except as
set forth in Section 9.05 of the Credit Agreement as hereby amended.


SECTION 10 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


SECTION 11. Consent by Guarantors. The Guarantors consent to the foregoing
amendments. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as hereby amended, and the other Loan Documents to which they are party, said
Credit Agreement, as hereby amended, and such other Loan Documents (including
without limitation all security interests granted therein) being hereby ratified
and affirmed. In furtherance and not in limitation of the foregoing, the
Guarantors acknowledge and agree that the “Guaranteed Obligations” (as defined
in the Credit Agreement) include, without limitation, the indebtedness,
liabilities and obligations evidenced by each Note described in Section 5(a)(ii)
of this Amendment and the Advances made under the Credit Agreement as hereby
amended. The Guarantors hereby expressly agree that the Credit Agreement, as
hereby amended, and the other Loan Documents (including without limitation all
security interests granted therein) are in full force and effect.


SECTION 12. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.


SECTION 13. Notices. All notices, requests and other communications to any party
to the Loan Documents, as amended hereby, shall be given in accordance with the
terms of Section 9.01 of the Credit Agreement.


[Remainder of this page intentionally left blank]






    




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Amendment as of the day and year first above written.


 
 
 
 
 
 
 
TRIANGLE CAPITAL CORPORATION
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Chief Financial Officer





[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
ARC INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
BRANTLEY HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
ENERGY HARDWARE HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
MINCO HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
PEADEN HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
TECHNOLOGY CROPS HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary









[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ William B. Keene (SEAL)
 
 
Name:
William B. Keene
 
 
Title:
Vice President



Lending Office
Branch Banking and Trust Company
200 West Second Street, 16th Floor
Winston-Salem, NC 27101
Attention: Brent Keene
Facsimile number: (336) 733-2740
Telephone number: (336) 733-1456


And a copy to:


Christopher E. Leon, Esq.
Womble Carlyle Sandridge & Rice, LLP
One West Fourth Street
Winston-Salem, NC 27101
Facsimile number: (336) 726-6932
Telephone number: (336) 721-3518






[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
ING CAPITAL LLC
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Patrick Frisch (SEAL)
 
 
Name:
Patrick Frisch
 
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
 
/s/ Dina T. Kook (SEAL)
 
 
Name:
Dina Kook
 
 
Title:
Vice President



Lending Office
1133 Avenue of the Americas
New York, NY 10036
Attn: Patrick Frisch
Telephone number: 646-424-6912
                    




[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
FIFTH THIRD BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Martin Green (SEAL)
 
 
Name:
Martin Green
 
 
Title:
Senior Vice President





Lending Office
Fifth Third Bank
2105 Blue Ridge Road, Suite 190
Raleigh, NC 27607
Attention: Martin Green
Telephone number: (919) 573-1905








[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michael King (SEAL)
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory



Lending Office
1585 Broadway, Floor 04
New York, NY 10036
Attention: Michael P. King
Telephone number: 212-761-3489


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
BANK OF NORTH CAROLINA
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Doug Ford (SEAL)
 
 
Name:
Doug Ford
 
 
Title:
SVP





Lending Office
4525 Falls of Neuse Road
Raleigh, NC 27609
Attn: Doug Ford / SVP Middle Market Division Mgr.
Telephone number: 919-270-1641






[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
EVERBANK COMMERICAL FINANCE, INC.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ John Dale (SEAL)
 
 
Name:
John Dale
 
 
Title:
Managing Director





Lending Office
10000 Midlantic Drive
Suite 400 East
Mount Laurel, NJ 08054
Attn: John Dale
Telephone number: 856-505-8163






[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL
 
 
ASSOCIATION
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Keith A. Sherman (SEAL)
 
 
Name:
Keith A. Sherman
 
 
Title:
Senior Vice President

                    
                
Lending Office
4801 Glenwood Avenue, Suite 400
Raleigh, NC 27612
Attn: Keith A. Sherman
Telephone number: 919-789-2983




[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
FIRST NATIONAL BANK OF PENNSYLVANIA
 
 
(successor to NewBridge Bank and Yadkin Bank)
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Walter Ricks (SEAL)
 
 
Name:
Walter Ricks
 
 
Title:
Senior Vice President

    
Lending Office
4711 Six Forks Road
Raleigh, NC 27609
Attn: Walter Ricks
Telephone number: 919-881-1662




[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
CAPITAL BANK CORPORATION
 
 
(successor to CommunityOne Bank, NA)
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Todd Warrick (SEAL)
 
 
Name:
Todd Warrick
 
 
Title:
Senior Vice President



    
Lending Office
333 Fayetteville Street, Suite 700
Raleigh, NC 27601
Attn: Todd Warwick
Telephone number: 919-645-2088




[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
PARK STERLING BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ John W. Lowe (SEAL)
 
 
Name:
John W. Lowe
 
 
Title:
Senior Vice President



                
Lending Office
2245 Gateway Access Point
Suite 202
Raleigh, NC 27607
Attn: John W. Lowe
Telephone number: 919-747-6252




[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
PARAGON COMMERCIAL BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Bryan Pennington (SEAL)
 
 
Name:
Bryan Pennington
 
 
Title:
SVP



Lending Office
3535 Glenwood Ave
Raleigh, NC 27612
Attn: Bryan Pennington
Telecopy number: 844-688-3263
Telephone number: 919-534-7375












[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
RAYMOND JAMES BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Ciccolini (SEAL)
 
 
Name:
Joseph A. Ciccolini
 
 
Title:
Vice President - Senior Corporate Banker



Lending Office
710 Carillon Parkway
St. Petersburg, FL 33716
Attn: Joseph A. Ciccolini
Telecopy number: 866-205-1396
Telephone number: 727-567-4855
































































[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
STIFEL BANK & TRUST
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph L. Sooter, Jr. (SEAL)
 
 
Name:
Joseph L. Sooter, Jr.
 
 
Title:
Senior Vice President



Lending Office
One Financial Plaza
501 North Broadway
St. Louis, MO 63102
Attn: Joseph Sooter
Telephone number: 314-342-7459




                        










    
    










[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------




Exhibit A




[Attached




--------------------------------------------------------------------------------





]Exhibit B


Schedule 1.01(a)


Commitments




Lender
Revolver
Commitment Amount
Multicurrency Commitment Amount
Branch Banking and Trust Company
$60,000,000
$15,000,000
ING Capital LLC
$27,500,000
$47,500,000
Fifth Third Bank
$37,500,000
$37,500,000
First National Bank of Pennsylvania
$45,000,000
 
Morgan Stanley Bank, N.A.
$28,000,000
 
EverBank Commercial Finance, Inc.
$25,000,000
 
Bank of North Carolina
$20,000,000
 
Paragon Commercial Bank
$20,000,000
 
Capital Bank Corporation
$17,000,000
 
First Tennessee Bank National Association
$15,000,000
 
Park Sterling Bank
$15,000,000
 
Stifel Bank & Trust
$15,000,000
 
Raymond James Bank, N.A.
$10,000,000
 
 
 
 
TOTAL
$335,000,000
$100,000,000









--------------------------------------------------------------------------------


Exhibit A






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 4, 2015
among
TRIANGLE CAPITAL CORPORATION
as Borrower,
The Lenders Listed Herein
and
BRANCH BANKING AND TRUST COMPANY
as Administrative Agent,
and
ING CAPITAL LLC
as Multicurrency Agent,
and
BB&T CAPITAL MARKETS, ING CAPITAL LLC, and FIFTH THIRD BANK
as Joint Lead Arrangers,


and


ING CAPITAL LLC


as Syndication Agent,


and


FIFTH THIRD BANK


as Documentation Agent






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
1
SECTION 1.01.    Definitions.
1
SECTION 1.02.    Accounting Terms and Determinations.
51
SECTION 1.03.    Use of Defined Terms.
51
SECTION 1.04.    Terms Generally.
51
SECTION 1.05.    Currencies Generally.
52
SECTION 1.06.    Special Provisions Relating to Euro.
52
SECTION 1.07.    Amendment and Restatement of Existing Agreement.
53
 
 
ARTICLE II THE CREDIT
53
SECTION 2.01.    Commitments to Make Advances.
53
SECTION 2.02.    Method of Borrowing Advances.
55
SECTION 2.03.    Continuation and Conversion Elections.
57
SECTION 2.04.    Notes.
57
SECTION 2.05.    Defaulting Lenders
57
SECTION 2.06.    Interest Rates.
59
SECTION 2.07.    Fees.
62
SECTION 2.08.    Optional Termination or Reduction of Commitments.
63
SECTION 2.09.    Termination of Commitments; Maturity of Advances.
63
SECTION 2.10.    Optional Prepayments.
63
SECTION 2.11.    Mandatory Prepayments.
64
SECTION 2.12.    General Provisions as to Payments.
66
SECTION 2.13.    Computation of Interest and Fees.
72
SECTION 2.14.    Increase in Commitments.
72
 
 
ARTICLE III CONDITIONS TO BORROWINGS
75
SECTION 3.01.    Conditions to Initial Closing.
75
SECTION 3.02.    Conditions to All Borrowings.
77
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
78
SECTION 4.01.    Existence and Power.
78
SECTION 4.02.    Organizational and Governmental Authorization; No
Contravention.
78
SECTION 4.03.    Binding Effect.
78
SECTION 4.04.    Financial Information.
78
SECTION 4.05.    Litigation.
78
SECTION 4.06.    Compliance with ERISA.
79
SECTION 4.07.    Payment of Taxes.
79
SECTION 4.08.    Subsidiaries.
79
SECTION 4.09.    Investment Company Act, Etc.
79
SECTION 4.10.    All Consents Required.
80
SECTION 4.11.    Ownership of Property; Liens.
80
SECTION 4.12.    No Default.
80
SECTION 4.13.    Full Disclosure.
80
SECTION 4.14.    Environmental Matters.
80
SECTION 4.15.    Compliance with Laws.
81
SECTION 4.16.    Capital Securities.
81
 
 
 
 
 
 



i

--------------------------------------------------------------------------------




 
Page
SECTION 4.17.    Margin Stock.
81
SECTION 4.18.    Insolvency.
81
SECTION 4.19.    Collateral Documents.
81
SECTION 4.20.    Labor Matters.
82
SECTION 4.21.    Patents, Trademarks, Etc.
82
SECTION 4.22.    Insurance.
82
SECTION 4.23.    Anti-Terrorism Laws.
82
SECTION 4.24.    Ownership Structure.
82
SECTION 4.25.    Reports Accurate; Disclosure.
82
SECTION 4.26.    Location of Offices.
83
SECTION 4.27.    Affiliate Transactions.
83
SECTION 4.28.    Broker's Fees.
83
SECTION 4.29.    Survival of Representations and Warranties, Etc.
83
SECTION 4.30.    Loans and Investments.
83
SECTION 4.31.    No Default or Event of Default.
84
SECTION 4.32.    Compliance with Sanctions; Anti-Money Laundering Program;
Anti-Corruption Laws
84
SECTION 4.33.    Material Contracts.
84
SECTION 4.34.    Collateral-Mortgage Property.
85
SECTION 4.35.    Mortgaged Properties.
85
SECTION 4.36.    Common Enterprise.
85
SECTION 4.37.    Investment Policies.
85
SECTION 4.38.    Eligibility of Portfolio Investments.
85
SECTION 4.39.    Portfolio Investments.
85
SECTION 4.40.    Selection Procedures.
86
SECTION 4.41.    Coverage Requirement.
86
 
 
ARTICLE V COVENANTS    
86
SECTION 5.01.    Information.
86
SECTION 5.02.    Inspection of Property, Books and Records.
88
SECTION 5.03.    Maintenance of RIC Status and Business Development Company;
Asset Coverage.
88
SECTION 5.04.    [Intentionally omitted].
88
SECTION 5.05.    Asset Coverage.
89
SECTION 5.06.    Sale/Leasebacks.
89
SECTION 5.07.    Minimum Consolidated Tangible Net Worth.
89
SECTION 5.08.    Acquisitions.
89
SECTION 5.09.    Interest Coverage Ratio.
89
SECTION 5.10.    Value of Elibible Investments
89
SECTION 5.11.    Loans or Advances.
89
SECTION 5.12.    Restricted Payments.
89
SECTION 5.13.    Investments.
90
SECTION 5.14.    Negative Pledge.
90
SECTION 5.15.    Maintenance of Existence, etc.
92
SECTION 5.16.    Dissolution.
93
SECTION 5.17.    Consolidations, Mergers and Sales of Assets.
93
SECTION 5.18.    Use of Proceeds.
93
SECTION 5.19.    Compliance with Laws; Payment of Taxes.
93
SECTION 5.20.    Insurance.
93
SECTION 5.21.    Change in Fiscal Year.
94
SECTION 5.22.    Maintenance of Property.
94



ii

--------------------------------------------------------------------------------




 
Page
SECTION 5.23.    Environmental Notices.
94
SECTION 5.24.    Environmental Matters.
94
SECTION 5.25.    Environmental Release.
94
SECTION 5.26.    Industry Classification Groups.
94
SECTION 5.27.    Transactions with Affiliates.
94
SECTION 5.28.    Joinder of Subsidiaries.
95
SECTION 5.29.    No Restrictive Agreement.
96
SECTION 5.30.    Partnerships and Joint Ventures.
96
SECTION 5.31.    Additional Debt.
96
SECTION 5.32.    [Intentionally omitted].
97
SECTION 5.33.    Modifications of Organizational Documents.
97
SECTION 5.34.    ERISA Exemptions.
97
SECTION 5.35.    Hedge Transactions.
97
SECTION 5.36.    Performance of Loan Documents.
97
SECTION 5.37.    Operating Leases.
98
SECTION 5.38.    [Intentionally omitted].
98
SECTION 5.39.    Compliance with Investment Policies and Investment Documents.
98
SECTION 5.40.    Delivery of Collateral to Collateral Custodian.
98
SECTION 5.41.    Custody Agreements.
98
SECTION 5.42. Prepayment and Amendment of Certain Debt.
98
SECTION 5.43. Compliance with Anti-Corruption Laws and Sanctions.
99
 
 
ARTICLE VI DEFAULTS
99
SECTION 6.01.    Events of Default.
99
SECTION 6.02.    Notice of Default.
103
SECTION 6.03.    CAM Exchange.
103
SECTION 6.04.    Allocation of Proceeds.
104
 
 
ARTICLE VII AGENTS
105
SECTION 7.01.    Appointment and Authority.
105
SECTION 7.02.    Rights as a Lender.
105
SECTION 7.03.    Exculpatory Provisions.
105
SECTION 7.04.    Reliance by Agents.
106
SECTION 7.05.    Delegation of Duties.
107
SECTION 7.06.    Resignation of Agents.
107
SECTION 7.07.    Non-Reliance on Agents and Other Lenders.
108
SECTION 7.08.    No Other Duties, etc.
108
SECTION 7.09.    Other Agents.
108
SECTION 7.10.    Hedging Agreements, Cash Management Services and Bank Products.
109
SECTION 7.11.    Administrative Agent May File Proofs of Claim.
109
SECTION 7.12.    Collateral and Guaranty Matters.
110
 
 
ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION
111
SECTION 8.01.    Basis for Determining Interest Rate Inadequate or Unfair.
111
SECTION 8.02.    Illegality.
111
SECTION 8.03.    Increased Costs.
112
SECTION 8.04.    Base Rate Advances Substituted for Affected Eurocurrency
Advances.
113



iii

--------------------------------------------------------------------------------




 
Page
SECTION 8.05.    Compensation.
114
 
 
ARTICLE IX MISCELLANEOUS
114
SECTION 9.01.    Notices Generally.
116
SECTION 9.02.    No Waivers.
116
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
118
SECTION 9.04.    Setoffs; Sharing of Set-Offs; Application of Payments.
119
SECTION 9.05.    Amendments and Waivers.
121
SECTION 9.06.    Margin Stock Collateral.
121
SECTION 9.07.    Successors and Assigns.
125
SECTION 9.08.    [Intentionally Omitted]
125
SECTION 9.09.    Confidentiality.    
125
SECTION 9.10.    Representation by Lenders.
126
SECTION 9.11.    Obligations Several.
126
SECTION 9.12.    Survival of Certain Obligations.
126
SECTION 9.13.    North Carolina Law.
126
SECTION 9.14.    Severability.
126
SECTION 9.15.    Interest.    
126
SECTION 9.16.    Interpretation.
127
SECTION 9.17.    Counterparts; Integration; Effectiveness; Electronic Execution.
127
SECTION 9.18.    Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.
128
SECTION 9.19.    Independence of Covenants.
128
SECTION 9.20.    Concerning Certificates.
19
SECTION 9.21.    Judgment Currency.
129
SECTION 9.22. Patriot Act Notice
129
SECTION 9.23. No Fiduciary Relationship
130
SECTION 9.24.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
130
 
 
ARTICLE X GUARANTY
130
SECTION 10.01.    Unconditional Guaranty.
130
SECTION 10.02.    Obligations Absolute.
131
SECTION 10.03.    Information Concerning the Borrower.
134
SECTION 10.04.    Guarantors' Subordination.
134
SECTION 10.05.    Waiver of Subrogation.
134
SECTION 10.06.    Enforcement.
134
SECTION 10.07.    Miscellaneous.
135
SECTION 10.08.    Keepwell.
135
SECTION 10.09.    Consent and Reaffirmation.
136
 
 
 
 
 
 
 
 
 
 
 
 
 
 



iv

--------------------------------------------------------------------------------




Schedules:
Schedule 1.01(a) - Commitments
Schedule 1.01(b) - Approved Dealers and Approved Pricing Services
Schedule 1.01 - Mortgaged Property
Schedule 4.08 - Subsidiaries
Schedule 4.24 - Ownership Structure
Schedule 4.30 - Loans and Investments
Schedule 4.33 - Material Contracts
Schedule 5.11 - Loans or Advances
Schedule 5.14 - Existing Liens
Schedule 5.31 - Existing Debt
Schedule 5.37 - Operating Leases
Schedule A - Designation Notice


Exhibits:
Exhibit A - Form of Notice of Borrowing
Exhibit B-1 - Form of Revolver Note
Exhibit B-2 - Form of Swing Advance Note
Exhibit B-3 - Form of Multicurrency Note
Exhibit C - Form of Notice of Continuation or Conversion
Exhibit D-1 - Form of U.S. Tax Compliance Certificate (for Foreign Lenders That
Are Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-2 - Form of U.S. Tax Compliance Certificate (for Foreign Participants
That Are Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-3 - Form of U.S. Tax Compliance Certificate (for Foreign Participants
That Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-4 - Form of U.S. Tax Compliance Certificate (for Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E - Form of Borrowing Base Certification Report
Exhibit F - Form of Opinion of Borrower’s and     Guarantors’ Counsel
Exhibit G - Form of Closing Certificate
Exhibit H - Form of Officer’s Certificate
Exhibit I - [Reserved]
Exhibit J - Form of Compliance Certificate
Exhibit K - [Reserved]
Exhibit L - Form of Joinder and Reaffirmation Agreement
Exhibit M - [Reserved]
Exhibit N - [Reserved]
Exhibit O - Form of Assignment and Assumption










v

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of May 4, 2015
among TRIANGLE CAPITAL CORPORATION, a Maryland corporation, as borrower, the
LENDERS listed on the signature pages hereof, BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and ING CAPITAL LLC, as Multicurrency Agent.
RECITALS
A.    Certain of the parties hereto are parties to a Second Amended and Restated
Credit Agreement dated as of June 26, 2013 by and among the Borrower, Branch
Banking and Trust Company, as Administrative Agent and Swing Line Lender, BB&T
Capital Markets and Fifth Third Bank as Joint Lead Arrangers, ING Capital LLC as
Multicurrency Agent, and the Lenders identified therein (the “Existing Credit
Agreement”), and certain other Loan Documents entered into in connection with
(and as defined in) the Existing Credit Agreement (collectively with the
Existing Credit Agreement, the “Existing Loan Documents”), pursuant to which the
Lenders party thereto provided credit facilities to the Borrower in the
aggregate principal amount of up to $165,000,000 (subject to increase from time
to time to a maximum aggregate principal amount of $215,000,000) through a
$130,000,000 tranche in which revolving advances were to be made in US dollars
only and a US dollar equivalent $35,000,000 multicurrency tranche in which
revolving advances were to be made in US dollars and foreign currencies, as set
forth in the Existing Credit Agreement.
B.    The parties wish to enter into this Agreement to provide credit facilities
to the Borrower in the aggregate principal amount of up to $435,000,000 (subject
to increase from time to time to a maximum aggregate principal amount of
$550,000,000) through a $335,000,000 tranche in which revolving advances will be
made in US dollars only and a US dollar equivalent $100,000,000 multicurrency
tranche in which revolving advances may be made in US dollars and foreign
currencies, which shall amend, restate, replace and supersede (but not cause a
novation of) the Existing Credit Agreement and the other Existing Loan Documents
and which hereinafter shall govern the terms and conditions under which the
Lenders shall provide senior revolving facilities to the Borrower.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:
ARTICLE I DEFINITIONS
SECTION 1.01     Definitions.
The terms as defined in this Section 1.01 shall, for all purposes of this
Agreement and any amendment hereto (except as otherwise expressly provided or
unless the context otherwise requires), have the meanings set forth herein:


1

--------------------------------------------------------------------------------




“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.13), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a Subsidiary) if the Borrower or such Subsidiary is the
surviving entity; provided that in any merger or other combination involving the
Borrower, the Borrower must be the surviving entity.
“Adjusted Index Euro-Dollar Rate” applicable to any Interest Period means a rate
per annum equal to the quotient obtained (rounded upwards, if necessary, to the
next higher 1/100th of 1%) by dividing (i) the applicable Index Euro-Dollar Rate
for such Interest Period by (ii) 1.00 minus the Eurocurrency Reserve Percentage.
“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Eurocurrency Reserve Percentage.
“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” means, as to any Eligible Investment then permitted to be
included in the Borrowing Base in accordance with the definition of Borrowing
Base, and subject to adjustment as provided in the definition of Borrowing Base,
the following percentages with respect to such Eligible Investment:
Portfolio Investment
Advance Rate
Unrestricted Cash and Cash Equivalents
100%
Eligible First Lien Debt Investments
70%
Eligible Last Out Debt Investments
60%
Eligible Second Lien Debt Investments
55%
Eligible High Yield Debt Securities
50%
Eligible Subordinated Investments; and Eligible Covenant Lite Debt Investments
45%
Eligible PIK Loans
40%





2

--------------------------------------------------------------------------------




“Advances” means collectively the Multicurrency Advances, the Revolver Advances
and the Swing Advances. “Advance” means any one of such Advances, as the context
may require.
“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, Controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is Controlled by or is under common Control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. Notwithstanding the foregoing, the
term “Affiliate” shall not include any Person that is an “Affiliate” solely by
reason of the Borrower or any Subsidiary’s investment therein in connection with
a Portfolio Investment.
“Agent Parties” has the meaning set forth in Section 9.01(d).
“Agreed Foreign Currency” means, at any time, Canadian Dollars, the Euro, the
British pound sterling, and, with the agreement of each Multicurrency Lender,
any other Foreign Currency, so long as, in respect of Canadian Dollars or such
other Foreign Currency, at such time (a) except with respect to Canadian
Dollars, such Foreign Currency is dealt with in the London interbank deposit
market, (b) such Foreign Currency is freely transferable and convertible into
Dollars in the London foreign exchange market and (c) no central bank or other
governmental authorization in the country of issue of such Foreign Currency is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Advance hereunder and/or to permit the Borrower to borrow and repay
the principal thereof and to pay the interest thereon, unless such authorization
has been obtained and is in full force and effect.
“Agreement” means this Third Amended and Restated Credit Agreement, together
with all amendments and supplements hereto.
“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which Borrower or any member of the Borrowing Group is located
or doing business.
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which Borrower or any member of the Borrowing Group is located
or doing business that relates to money laundering, any predicate crime to money
laundering, financing terrorism or any financial record keeping and reporting
requirements related thereto, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (also known as the “Bank Secrecy Act”), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq.) and Executive Order 13224
(effective September 24, 2001).
“Applicable Agent” means (a) with respect to Multicurrency Advances, the
Multicurrency Agent, (b) with respect to Revolver Advances and Swing Advances,
the


3

--------------------------------------------------------------------------------




Administrative Agent, and (c) for all other purposes of this Agreement and the
other Loan Documents, the Administrative Agent unless, in each case, the context
may otherwise require.
“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” has the meaning set forth in Section 2.06(a).
“Applicable Multicurrency Percentage” means with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.
“Applicable Outstanding Dollar Percentage” means, with respect to any Lender,
the percentage of the sum of the aggregate outstanding principal amount of all
Revolver Advances and Multicurrency Advances denominated in Dollars represented
by the sum of the aggregate outstanding principal amount of all Revolver
Advances and Multicurrency Advances denominated in Dollars of such Lender.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
sum of the Total Unused Revolver Commitments and the Total Unused Multicurrency
Commitments represented by the sum of such Lender’s Unused Revolver Commitment
and Unused Multicurrency Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such sum of
the Total Unused Revolver Commitments and the Total Unused Multicurrency
Commitments represented by the sum of such Lender’s Unused Revolver Commitment
and Unused Multicurrency Commitment most recently in effect, giving effect to
any assignments.
“Applicable Revolver Percentage” means with respect to any Revolver Lender, the
percentage of the total Revolver Commitments represented by such Revolver
Lender’s Revolver Commitment. If the Revolver Commitments have terminated or
expired, the Applicable Revolver Percentages shall be determined based upon the
Revolver Commitments most recently in effect, giving effect to any assignments.
“Approved Dealers” means (a) in the case of any Eligible Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof as set forth on Schedule 1.01(b), (b) in the case of a U.S.
Government Security, any primary dealer in


4

--------------------------------------------------------------------------------




U.S. Government Securities as set forth on Schedule 1.01(b), or (c) any other
bank or broker-dealer acceptable to the Administrative Agent in its reasonable
determination.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(b) or (b) any other pricing or quotation service (i) approved
by the board of directors of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the board of directors of the Borrower that such
pricing or quotation service has been approved by the Borrower), and (iii)
acceptable to the Administrative Agent in its reasonable determination.
“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit O or any other form approved by the
Administrative Agent.
“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” means any: (1) Hedging Agreements; and (2) other services or
facilities provided to any Loan Party by BB&T or any Lender that provides the
funding of


5

--------------------------------------------------------------------------------




any Commitment on the First Amendment Effective Date or any Additional Lender
(as defined in Section 2.14(a)) that provides the funding of any Commitment on
any Commitment Increase Date (as defined in Section 2.14(c)) (but not any
assignee of any of the foregoing Lenders) or any of their respective Affiliates,
in each case solely until such Person has assigned all of its interests under
this Agreement (each, in such capacity, a “Bank Product Bank”) (but excluding
Cash Management Services) with respect to (a) credit cards, (b) purchase cards,
(c) merchant services constituting a line of credit, and (d) leasing.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.).
“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the highest as of such day of (i) the Prime Rate, (ii)  one-half of one
percent (0.5%) above the Federal Funds Rate and (iii) two percent (2%) above the
Adjusted London InterBank Offered Rate for a one-month Interest Period. For
purposes of determining the Base Rate for any day, changes in the Prime Rate,
the Federal Funds Rate or the Adjusted London InterBank Offered Rate shall be
effective on the date of each such change.
“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.
“BB&T” means Branch Banking and Trust Company, and its successors.
“Borrower” means Triangle Capital Corporation, a Maryland corporation, and its
successors and its permitted assigns.
“Borrowing” means a borrowing hereunder consisting of Revolver Advances or
Multicurrency Advances made to the Borrower: (i) at the same time by all of the
Revolving Lenders pursuant to Article II, (ii) at the same time by all of the
Multicurrency Lenders pursuant to Article II, or (iii) by BB&T, for Swing
Advances. A Borrowing is a “Revolver Borrowing” if such Advance is made pursuant
to Section 2.01(a), a “Multicurrency Borrowing” if such Advance is made pursuant
to Section 2.01(c) or a “Swingline Borrowing” if such Advance is made pursuant
to Section 2.01(b). A Borrowing is a “Base Rate Borrowing” if such Advances are
Base Rate Advances. A Borrowing is an “Index Euro-Dollar Borrowing” if such
Advances are Index Euro-Dollar Advances. A Borrowing is a “Eurocurrency
Borrowing” if such Advances are Eurocurrency Advances.
“Borrowing Group” means: (a) Borrower; (b) any Affiliate or Subsidiary of
Borrower; (c) any Guarantor; and (d) any officer, director, agent or
representative acting, at any time, in any capacity on behalf of Borrower or any
Guarantor with respect to the use of any proceeds of any Advance.
“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 and


6

--------------------------------------------------------------------------------




includable in the Borrowing Base pursuant to the last paragraph of this
definition, which Values shall be established in accordance with the procedures
set forth in the definition of “Value” in this Section 1.01; provided, however,
that:
(a)     in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of PIK Investments (after giving effect to Advance Rates), and the
Borrowing Base shall be reduced by removing such Eligible Investments (or
portions of such Eligible Investments) therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 10% of the Borrowing Base;
(b)    in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of DIP Investments at any time (provided in no event shall an
Eligible Investment be reclassified as a DIP Investment), and the Borrowing Base
shall be reduced by removing such Eligible Investments (or portions of such
Eligible Investments) therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 10% of the Borrowing Base.
(c)    with respect to all Eligible Investments issued by a single Issuer, the
Advance Rate applicable to that portion of such Eligible Investments that
exceeds 10% of the Loan Parties’ Net Worth shall be 0% (Persons that are in the
same consolidated group of corporations or other entities shall be deemed to be
a single Issuer);
(d)    the portion of the Borrowing Base attributable to Eligible Investments in
the Industry Classification Group that is the largest Industry Classification
Group shall not exceed 25% of the Borrowing Base, and the Borrowing Base shall
be reduced by removing such Eligible Investments (or portions of such Eligible
Investments) therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 25% of the Borrowing Base;
(e)    the portion of the Borrowing Base attributable to Eligible Investments in
any single Industry Classification Group (other than the Industry Classification
Group that is the largest Industry Classification Group) shall not exceed 15% of
the Borrowing Base, and the Borrowing Base shall be reduced by removing such
Eligible Investments (or portions of such Eligible Investments) therefrom (but
not from the Collateral) to the extent such portion would otherwise exceed 15%
of the Borrowing Base;
(f)    the portion of the Borrowing Base attributable to Eligible Investments
issued by Issuers with a total debt to EBITDA ratio above 5.50 to 1.00 shall not
exceed 20% of the Borrowing Base, and the Borrowing Base shall be reduced by
removing such Eligible Investments (or portions of such Eligible Investments)
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 20% of the Borrowing Base; provided that Eligible First Lien
Debt Investments, including the portions of the Eligible First Lien Debt
Investments that have a total debt to EBITDA ratio above 4.00 to 1.00, and are
treated as Eligible Second Lien Debt Investments, shall be included in the
foregoing concentration calculation only if such Eligible First Lien Debt
Investment is issued by an issuer with a total debt to EBITDA ratio above 6.00
to 1.00;


7

--------------------------------------------------------------------------------






(g)    for purposes of calculating the number of Eligible Debt Securities in the
Borrowing Base, Investments in an affiliated or consolidated group of
corporations or other entities shall be deemed to be one Eligible Debt Security;


(h)    all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken; and
(i)    the aggregate face amount of any Term Notes due prior to the Maturity
Date that remain outstanding nine (9) months prior to their maturity date will
be deducted from the Borrowing Base.
Notwithstanding the foregoing, inclusion of any Eligible Debt Security in the
Borrowing Base calculation at any time is subject to the following further
restrictions:
If at any time the Borrowing Base includes fewer than fifteen Eligible Debt
Securities, the Borrower shall have ten (10) Business Days to seek a replacement
Eligible Debt Security to restore the Borrowing Base to not fewer than fifteen
Eligible Debt Securities, said restoration to be evidenced by a certificate in
the form contemplated by the proviso to Section 2.11(g) and certifying as to the
new Borrowing Base and the satisfaction of the conditions set forth in said
proviso, provided that if, after such ten (10) Business Days have elapsed, the
Borrower has not restored the number of Eligible Debt Securities to at least
fifteen, then (x) the Borrowing Base shall be calculated as 100% of the amount
of Unrestricted Cash and Cash Equivalents (until such time as there are once
again fifteen or more Eligible Debt Securities in the Borrowing Base), and (y)
the Borrower shall make a mandatory prepayment, in the amount by which the
Advances exceed the new Borrowing Base (as calculated based solely on
Unrestricted Cash and Cash Equivalents), in accordance with Section 2.11(e). No
Advances shall be made during any ten (10) Business Day period described above,
unless restoration to at least fifteen Eligible Debt Securities has been made by
the Borrower. The Borrower may in its sole discretion exclude any Eligible
Investment in the determination of the Borrowing Base (but not from the
Collateral) by providing written notice thereof to the Administrative Agent.
“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit E, and otherwise reasonably satisfactory to the Administrative Agent,
certified by the chief financial officer or other authorized officer of the
Borrower regarding the Eligible Investments, and including or attaching a list
of all Portfolio Investments included in the Borrowing Base and the most recent
Value (and the source of determination of the Value) for each Portfolio
Investment. Upon receipt by the Administrative Agent, a Borrowing Base
Certification Report shall be subject to the Administrative Agent’s satisfactory
review, acceptance or correction, in the exercise of its reasonable discretion.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
remain closed and, (b) if such day relates to a borrowing of, a payment or
prepayment of principal


8

--------------------------------------------------------------------------------




of or interest on, a continuation or conversion of or into, or the Interest
Period for, an Index Euro-Dollar Borrowing, or to a notice by the Borrower with
respect to any such borrowing, payment, prepayment, continuation, conversion, or
Interest Period, that is also a day on which dealings in deposits denominated in
Dollars are carried out in the London interbank market, (c) if such day relates
to a borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing denominated in Canadian Dollars, which is also not a day
on which banks are authorized or required by law or other government action to
close in Toronto, Ontario, and (d) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency (other
than Canadian Dollars), or to a notice by the Borrower with respect to any such
borrowing, continuation, payment, prepayment or Interest Period, that is also a
day on which commercial banks and the London foreign exchange market settle
payments in the Principal Financial Center for such Foreign Currency.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 6.03.
“CAM Exchange Date” means the first date on which there shall occur: (a) any
event referred to in clauses (g) or (h) of Section 6.01; or (b) an acceleration
of the Advances pursuant to Section 6.01.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.
“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.
“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
“Cash” means money, currency or a credit balance in Dollars in any demand or
deposit account with a United States federal or state chartered commercial bank
of recognized standing having capital and surplus, equal to or in excess of $500
million, so long as such bank has not been a Defaulting Lender for more than
three (3) Business Days after notice to Borrower (which notice may be given by
telephone or e-mail), which bank or its holding company has a short-term
commercial paper rating of: (a) at least A-1 or the equivalent by


9

--------------------------------------------------------------------------------




S&P or at least P-1 or the equivalent by Moody’s, or (b) at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s (or, in the case
of a current Lender only, if not rated by S& P or Moody’s, such Lender is rated
by another rating agency acceptable to the Administrative Agent and such
Lender’s rating by such rating agency is not lower than its rating by such
rating agency on the First Amendment Effective Date) and (i) all amounts and
assets credited to such account are directly and fully guaranteed or insured by
the United States of America or any agency thereof (provided that the full faith
and credit of the United States is pledged in support thereof) or (ii) such bank
is otherwise acceptable at all times and from time to time to the Administrative
Agent in its sole discretion. The Administrative Agent acknowledges that, on the
First Amendment Effective Date, each current Lender and each of the Borrower’s
current depository banks listed in the schedules to the Security Agreement is an
acceptable bank within the meaning of clause (b)(ii) of this definition.
Notwithstanding the foregoing, Cash shall also include up to $50 million in the
aggregate in any demand or deposit account with a United States federal or state
chartered commercial bank of recognized standing and (1) has capital and surplus
less than $500 million, or (2) has capital and surplus equal to or in excess of
$500 million, but fails to qualify for some or all of the other requirements
described in the first sentence of this definition of “Cash”; provided that the
aggregate amount in any demand or deposit account with commercial banks
described in this subsection (2) shall not at any time exceed $20,000,000;
provided that the aggregate amount in any demand or deposit account with
commercial banks described in subsection (1) or (2) that are not current Lenders
shall not at any time exceed $15,000,000.00.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one year
from the date acquired issued by a United States federal or state chartered
commercial bank of recognized standing having capital and surplus in excess of
$500 million, and which bank or its holding company has a short-term commercial
paper rating of at least A-1 or the equivalent by S&P or at least P-1 or the
equivalent by Moody’s; and (c) investments in money market funds (i) which
mature not more than ninety (90) days from the date acquired and are payable on
demand, (ii) with respect to which there has been no failure to honor a request
for withdrawal, (iii) which are registered under the Investment Company Act of
1940, (iv) which have net assets of at least $500,000,000 and (v) which maintain
a stable share price of not less than One Dollar ($1.00) per share and are
either (A) directly and fully guaranteed or insured by the United States of
America or any agency thereof (provided that the full faith and credit of the
United States is pledged in support thereof) or (B) maintain a rating of at
least A-2 or better by S&P and are maintained with an investment fund manager
that is otherwise acceptable at all times and from time to time to the
Administrative Agent in its sole discretion; provided that, notwithstanding the
foregoing, no asset, agreement, or investment maintained or entered into with,
or issued, guaranteed by, or administered by a Lender that has been a Defaulting
Lender for more than three (3) Business Days after notice to Borrower (which
notice may be given by telephone or e-mail) shall be a “Cash Equivalent”
hereunder.


10

--------------------------------------------------------------------------------




“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the funding of any Commitment on the First Amendment Effective Date or
any Additional Lender that provides the funding of any Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Cash Management Bank”): (a) ACH transactions, (b) cash management services,
including controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) custody account services, (d) foreign
exchange facilities, (e) credit or debit cards, and (f) merchant services not
constituting a Bank Product.
“CDOR Rate” has the meaning set forth in Section 2.06(d).
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 35% or more of the
outstanding shares of the voting stock of the Borrower; or (ii) as of any date a
majority of the board of directors of the Borrower consists of individuals who
were not either (A) directors of the Borrower as of the corresponding date of
the previous year, (B) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
requirement, guideline or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.


11

--------------------------------------------------------------------------------




“Class”, when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances constituting such Borrowing, are Revolver Advances
or Multicurrency Advances; when used in reference to any Lender, refers to
whether such Lender is a Revolver Lender or a Multicurrency Lender; and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolver Commitment or a Multicurrency Commitment.
“Closing Certificate” has the meaning set forth in Section 3.01(d).
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means collectively: (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% of the voting and 100% of the non-voting Capital
Securities of any current or future Foreign Subsidiaries, and (iii) all of the
other present and future property and assets of the Borrower and each Guarantor,
including, but not limited to, machinery and equipment, inventory and other
goods, accounts, accounts receivable, bank accounts, brokerage accounts, general
intangibles, financial assets, investment property, license rights, patents,
trademarks, copyrights, chattel paper, insurance proceeds, contract rights,
hedge agreements, documents, instruments, indemnification rights, tax refunds
and cash; and (2) any other property which secures the Obligations pursuant to
the Collateral Documents; provided that, notwithstanding the foregoing,
“Collateral” shall not include (i) any assets of or any equity interests in any
SBIC Entity and (ii) property rights in Capital Securities issued by a Person
other than a Subsidiary, or in any Operating Documents of any such issuer, to
the extent the security interest of the Administrative Agent does not attach
thereto pursuant to the terms of the Collateral Documents.
“Collateral Custodian” means any and each of (i) Branch Banking and Trust
Company, in its capacity as Collateral Custodian under the Custodial Agreement
to which it is a party, together with its successors and permitted assigns and
(ii) any other Person acting as a collateral custodian with respect to any
Collateral under any Custodial Agreement entered into in accordance with the
terms of this Agreement. Notwithstanding the foregoing, the Collateral Custodian
shall at all times be satisfactory to the Administrative Agent, in its
reasonable discretion.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Control Agreements, any Mortgages and all other agreements,
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrower or any Subsidiary shall grant or convey (or shall
have granted or conveyed) to the Secured Parties a Lien in, or any other Person
shall acknowledge any such Lien in, property as security for all or any portion
of the Obligations, as any of them may be further amended, modified or
supplemented from time to time.


12

--------------------------------------------------------------------------------




“Commitment” means, with respect to each Lender, such Lender’s Revolver
Commitment or Multicurrency Commitment, as the context may require.
“Commitments” means, collectively, the Revolver Commitments and the
Multicurrency Commitments.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning set forth in Section 9.01(d).
“Compliance Certificate” has the meaning set forth in Section 5.01(c).
“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to: (a)
Consolidated Net Investment Income for such period; plus, (b) to the extent such
amounts were deducted in computing Consolidated Net Investment Income for such
period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP; (iv) non-cash compensation expense;
and (v) such other non-cash expenses as may be recognized from time to time and
approved by the Administrative Agent; minus (c) to the extent included in
Consolidated Net Investment Income, interest income that is paid in kind or
other than in cash. Notwithstanding the fact that the SBIC Entities are not Loan
Parties, the SBIC Entities shall be included for purposes of calculating
Consolidated EBITDA.
“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Consolidated Interest Expense.
“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Net
Investment Income.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.
“Consolidated Tangible Net Worth” means, at any time, Net Assets of the Borrower
and its Consolidated Subsidiaries less the sum of the value, (to the extent
reflected in determining Net Assets of the Borrower and its Consolidated
Subsidiaries) as set forth or reflected on the most recent consolidated balance
sheet of the Borrower and its Consolidated


13

--------------------------------------------------------------------------------




Subsidiaries, on a consolidated basis prepared in accordance with GAAP (but
without giving effect to the operation of Accounting Standards Codification No.
825-10), of:
(A)    All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including goodwill (whether representing the
excess of cost over book value of assets acquired, or otherwise), trademarks,
tradenames, copyrights, patents and technologies, and unamortized debt discount
and expense;
(B)    To the extent not included in (A) of this definition, any amount at which
the Capital Securities of the Borrower (i.e. stock of the Borrower, as issuer,
owned by the Borrower) appear as an asset on the balance sheet of the Borrower
and its Consolidated Subsidiaries; and
(C)    Loans or advances to owners of Borrower’s Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Tangible Net
Worth.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Control Agreement” means (i) the Amended and Restated Deposit Account Control
Agreement dated June 26, 2013 among the Borrower, the Administrative Agent, as
secured party on behalf of the Lenders, and Branch Banking and Trust Company, as
depository bank, (ii) the Deposit Account Control Agreement (Access Restricted
After Notice) dated June 9, 2011 among the Borrower, the Administrative Agent,
as secured party on behalf of the Lenders, and Wells Fargo Bank, National
Association, as depositary bank, (iii) the Deposit Account Control Agreement
(Access Restricted After Notice) dated June 9, 2011 among ARC Industries, Inc.,
the Administrative Agent, as secured party on behalf of the Lenders, and Wells
Fargo Bank, National Association, as depositary bank, (iv) the Deposit Account
Control Agreement (Access Restricted After Notice) dated June 9, 2011 among
Energy Hardware Holdings, Inc., the Administrative Agent, as secured party on
behalf of the Lenders, and Wells Fargo Bank, National Association, as depositary
bank, (v) the Account Control Agreement dated May 10, 2011 among the Borrower,
the Administrative Agent, as secured party on behalf of the Lenders, and RBC
Bank, predecessor of PNC Bank, National Association by merger, as depository
bank, (vi) the Second Amended and Restated Account Control Agreement dated May
4, 2015 among the Borrower, the Administrative Agent, as secured party on behalf
of the Lenders, and Fifth Third Bank, as depository bank (vii) the Amended and
Restated Deposit Account Control Agreement dated June 26, 2013 among the
Borrower, the Administrative Agent, as secured party on behalf of the Lenders,
and NewBridge Bank, successor by merger to CapStone Bank, as depository bank,
(viii) the Amended and Restated Deposit Account Control Agreement dated June 26,
2013 among the Borrower, the Administrative Agent, as secured party on behalf of
the Lenders, and Park Sterling Bank, (ix) the Amended and Restated Deposit
Account Control Agreement dated


14

--------------------------------------------------------------------------------




June 26, 2013 among Brantley Holdings Inc., the Administrative Agent, as secured
party on behalf of the Lenders, and Branch Banking and Trust Company, as
depository bank, (x) the Depository Account Control Agreement dated March 8,
2013 among the Borrower, the Administrative Agent, as secured party on behalf of
the Lenders, and First Tennessee Bank National Association, as depository bank,
(xi) the Deposit Account Control Agreement dated February 16, 2015 among the
Borrower, the Administrative Agent, as secured party on behalf of the Lenders,
and Paragon Bank, as depository bank, (xii) the Amended and Restated Deposit
Account Control Agreement dated May 4, 2015 among the Borrower, the
Administrative Agent, as secured party on behalf of the Lenders, and Fifth Third
Bank, as depository bank, (xiii) the Deposit Account Control Agreement dated
June 2016 among the Borrower, the Administrative Agent, as secured party on
behalf of the Lenders and Bank of North Carolina, (xiv) as each of the foregoing
Control Agreements referenced in clauses (i) - (xiii) shall be amended,
restated, supplemented, or otherwise modified from time to time, and (xv) any
other deposit account control agreement, securities account control agreement or
like agreement, in form and substance satisfactory to the Administrative Agent,
pursuant to which the Administrative Agent obtains “control” of Collateral held
in deposit and securities accounts for UCC purposes.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.
“Covenant Lite Debt Investment is a Portfolio Investment that is an Eligible
Debt Security that does not require the Issuer thereunder to comply with any
financial covenants (including any covenant relating to a borrowing base, asset
valuation or similar asset-based requirement) (regardless of whether compliance
with one or more incurrence covenants is otherwise required by such Debt
Security).
“Credit Exposure” means, as to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Credit Exposure and
Multicurrency Credit Exposure at such time.


“Credit Party Expenses” means, without limitation, (a) all reasonable,
documented, out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, in connection with this Agreement and the other Loan Documents,
including (i) the reasonable, documented fees, charges and disbursements of (A)
Womble Carlyle Sandridge & Rice, LLP, counsel for the Administrative Agent, (B)
outside consultants for the Administrative Agent, (C) appraisers, (D) commercial
finance examinations, (E) third party valuation fees, and (F) all such
reasonable, documented, out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations; and (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the administration, management, execution and delivery of this
Agreement and the other Loan Documents, and the preparation, negotiation,
administration and management of any amendments, modifications or waivers of the
provisions of this Agreement and the other Loan Documents (whether or not the
transactions contemplated thereby shall be consummated), or (C) the


15

--------------------------------------------------------------------------------




enforcement or protection of its rights in connection with this Agreement or the
Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral; (b) all reasonable, documented, out-of-pocket expenses incurred by
the Multicurrency Agent and its Affiliates, in connection with this Agreement
and the other Loan Documents, including (i) the reasonable and documented fees,
charges and disbursements of (A) Womble Carlyle Sandridge & Rice, LLP, counsel
for the Multicurrency Agent, and (B) all such reasonable, documented,
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations; and (c) all reasonable, documented,
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent or the Multicurrency Agent or any Affiliate of any of them,
after the occurrence and during the continuance of an Event of Default.
“Currency” means Dollars or any Foreign Currency.
“Custodial Agreement” means, collectively, (i) the Amended and Restated
Custodial Agreement dated as of June 20, 2014 among Borrower, Administrative
Agent and Branch Banking and Trust Company, Institutional Services Trust
Operations, successor in interest to Branch Banking and Trust Company, Mortgage
Custody Department of Corporate Trust Services, as Custodian and, (ii) to the
extent required in the future, any and each other custodial agreement entered
into among a Person acting as Collateral Custodian, the Borrower and the
Administrative Agent, in each case as the same may from time to time be amended,
restated, supplemented or otherwise modified.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business; (iv)
all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person. The Debt of any


16

--------------------------------------------------------------------------------




Person shall include the Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.
“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security which by its terms permits
the payment obligation of the Issuer thereunder to be converted into or
exchanged for equity capital of such Issuer.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


“December 2022 Notes” means the Borrower’s 6.375% Notes due December 15, 2022
issued pursuant to the Indenture dated March 2, 2012 between the Borrower and
Trustee and the Second Supplemental Indenture dated October 19, 2012 between the
Borrower and Trustee.


“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.
“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).
“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.


“Defaulted Investment” means any Portfolio Investment (a) that is 30 days or
more past due with respect to any interest or principal payments or (b) that is
or otherwise should be considered a non-accrual investment by the Borrower in
connection with its Investment Policies and GAAP.
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.


“Defaulting Lender” means, subject to Section 2.05, any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder (each such
Advance, a “Defaulted Advance”) unless such Lender notifies the Administrative
Agent, the Multicurrency Agent (if applicable) and the Borrower in writing that
such failure is the result of such Lender’s


17

--------------------------------------------------------------------------------




good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Multicurrency Agent, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Advances) (each such payment a “Defaulted
Payment”) within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Multicurrency Agent or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder (including in respect of its participation in Swing Advances), or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund any Advance hereunder and states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent, the Multicurrency Agent (if
applicable) or the Borrower, to confirm in writing to the Administrative Agent,
the Multicurrency Agent (if applicable) and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent, the Multicurrency
Agent (if applicable) and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) become the subject of a Bail-in Action, or (iii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity (each, a “Distress Event”, and each Person subject to a Distress Event,
a “Distressed Person”); provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; provided, further,
that the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator with respect to a Lender or direct or indirect parent of
a Lender under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation) shall not be deemed an event
described in clause (d)(i), (ii) or (iii) hereof. Any determination by the
Administrative Agent, and the Multicurrency Agent with respect to a
Multicurrency Lender, that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.05)
upon delivery of written notice of such determination to the Borrower, the
Swingline Lender and each Lender.




18

--------------------------------------------------------------------------------




“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Depreciation and Amortization.
“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Advances and (b) accrued and unpaid fees
under the Loan Documents.
“Determination Date” means:
(a)    each last Business Day of March, June, September and December in each
year;
(b)    the date of any reduction of the Multicurrency Commitments pursuant to
the terms of Section 2.08 or Section 2.09;
(c)    any date upon the request of the Multicurrency Agent;
(d)    any date upon the request of the Administrative Agent; or
(e)     any date upon the request, not more frequently than once per consecutive
three month period, of the Required Lenders or the Required Lenders of any
Class.
“DIP Investments” means an Eligible Debt Security, whether revolving or term,
that is originated after the commencement of a case under Chapter 11 of the
Bankruptcy Code by an Issuer, which is a debtor in possession as described in
Section 1107 of the Bankruptcy Code or a debtor as defined in Section 1107 of
the Bankruptcy Code in such case (a “Debtor”) organized under the laws of the
United States or any state therein and domiciled in the United States, which
satisfies the following criteria: (a) the DIP Investment is duly authorized by a
final order of the applicable bankruptcy court or federal district court under
the provisions of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the
Debtor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code; (c) the Debtor’s obligations under such loan have not been (i)
disallowed, in whole or in part, or (ii) subordinated, in whole or in part, to
the claims or interests of any other Person under the provisions of 11 U.S.C.
Section 510; (d) the DIP Investment is secured and the Liens granted by the
applicable bankruptcy court or federal district court in relation to the loan
have not been subordinated or junior to, or pari passu with, in whole or in
part, to the Liens of any other lender under the provisions of 11 U.S.C. Section
364(d) or otherwise; (e) the Debtor is not in default on its obligations under
the loan; (f) neither the Debtor nor any party in interest has filed a Chapter
11 plan with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the loan, in whole or in part,
(ii) subordinate, in whole or in part, any Lien granted in


19

--------------------------------------------------------------------------------




connection with such loan, (iii) fail to provide for the repayment, in full and
in cash, of the loan upon the effective date of such plan or (iv) otherwise
impair, in any manner, the claim evidenced by the loan; (g) the DIP Investment
is documented in a form that is commercially reasonable; and (h) the DIP
Investment shall not provide for more than 50% (or a higher percentage with the
consent of the Required Lenders) of the proceeds of such loan to be used to
repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction. For the purposes of this definition, an order
is a “final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Debtor to
obtain credit has lapsed and no such motion or notice has been filed with the
applicable bankruptcy court or federal district court or the clerk thereof.
“Distress Event” has the meaning specified in the definition of “Defaulting
Lender”.


“Distressed Person” has the meaning specified in the definition of “Defaulting
Lender”.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
received in exchange for such amount of such Foreign Currency, based upon the
spot rate at which the Multicurrency Agent (or other foreign currency broker
reasonably acceptable to the Multicurrency Agent) offers to sell such Foreign
Currency for Dollars in the London foreign exchange market at approximately
11:00 a.m., London time, for delivery two (2) Business Days later.
“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.
“EBITDA” means, as to any Person, the consolidated net income of the applicable
Person (excluding extraordinary gains and extraordinary losses (to the extent
excluded in the definition of “EBITDA” in the relevant agreement relating to the
applicable Eligible Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Eligible Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable for such period, (iii) depreciation and amortization expense for such
period, and (iv) such other adjustments included in the definition of “EBITDA”
(or similar defined term used for the purposes contemplated herein) in the
relevant agreement relating to the applicable Eligible Investment, provided that
such adjustments are usual and customary and substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers at
the time such relevant agreements are entered into as reasonably determined in
good faith by the Borrower.


20

--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
“Eligible Covenant Lite Debt Investment” means an Eligible Debt Security that is
also a Covenant Lite Debt Investment.
“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower as a Portfolio Investment that meets the following conditions:
(i)the investment in the Debt Security was made in accordance with the terms of
the Investment Policies and arose in the ordinary course of the Borrower’s
business;
(ii)the Debt Security is not a Defaulted Investment and is not owed by an Issuer
that is subject to an Insolvency Event (excluding DIP Investments) or as to
which the Borrower has received notice from an Issuer of an imminent bankruptcy,
insolvency or similar proceeding;
(iii)the Issuer of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies and such Debt Security is evidenced by Investment Documents that have
been duly authorized, that are in full force and effect and that constitute the
legal, valid and binding obligation of the Issuer of such Debt Security to pay
the stated amount of the Loan and interest thereon, and the related Investment
Documents are enforceable against such Issuer in accordance with their
respective terms;
(iv)the Debt Security, together with the Investment Documents related thereto,
does not contravene in any material respect any Applicable Laws (including laws,
rules and regulations relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no Issuer party thereto is in violation
of any Applicable Laws or the terms and conditions of such Investment Documents,
to the extent any such violation results in or would be reasonably likely to
result in (a) an adverse effect upon the value or collectability of such Debt
Security, (b) a material adverse


21

--------------------------------------------------------------------------------




change in, or a material adverse effect upon, any of (1) the financial
condition, operations, business or properties of the Issuer or any of its
respective Subsidiaries, taken as a whole, (2) the rights and remedies of the
Borrower under the Investment Documents, or the ability of the Issuer or any
other loan party thereunder to perform its obligations under the Investment
Documents to which it is a party, as applicable, taken as a whole, or (3) the
collateral securing the Debt Security, or the Borrower’s Liens thereon or the
priority of such Liens;
(v)the Debt Security, together with the related Investment Documents, is fully
assignable (and if such Investment is secured by a mortgage, deed of trust or
similar lien on real property, and if requested in writing by the Administrative
Agent, an Assignment of Mortgage executed in blank has been delivered to the
Collateral Custodian);
(vi)the Debt Security was documented and closed in accordance with the
Investment Policies, and each original promissory note representing the portion
of such Debt Security payable to the Borrower, has been delivered to the
Collateral Custodian, duly endorsed as collateral or held by a bailee on behalf
of the Administrative Agent;
(vii)the Debt Security is free of any Liens and the Borrower’s interest in all
Related Property is free of any Liens other than Liens permitted under the
applicable Investment Documents and all filings and other actions required to
perfect the security interest of the Administrative Agent on behalf of the
Secured Parties in the Debt Security have been made or taken;
(viii)no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such Debt Security;
(ix)any taxes due and payable in connection with the making of such Debt
Security have been paid and the Issuer has been given any assurances (including
with respect to the payment of transfer taxes and compliance with securities
laws) required by the Investment Documents in connection with the making of the
Portfolio Investment;
(x)the terms of the Debt Security have not been amended in any material respect
or subject to a deferral or waiver the effect of which is to (A) reduce the
amount (other than by reason of the repayment thereof) or extend the time for
payment of principal in any material respect or (B) reduce the rate or extend
the time of payment of interest (or any component thereof) in any material
respect, in each case without the consent of the Administrative Agent, not to be
unreasonably withheld or delayed;
(xi)the Debt Security, together with the Investment Documents related thereto
(if any), is a “general intangible”, an “instrument”, an “account”, or “chattel
paper”, within the meaning of the UCC of all jurisdictions that govern the
perfection of the security interest granted therein;
(xii)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;


22

--------------------------------------------------------------------------------




(xiii)the Primary Issuer of such Debt Security has principal business operations
domiciled in the United States or any state thereof;
(xiv)there is full recourse to the Issuer for principal and interest payments
with respect to such Debt Security (i.e., recourse is not limited to certain
assets or certain amounts);
(xv)the Issuer with respect to the Debt Security is not (A) an Affiliate of the
Borrower or any other Person whose investments are primarily managed by the
Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority or (C) primarily in the business of gaming, nuclear
waste, bio-tech or oil or gas exploration;
(xvi)the Debt Security is not: (i) a Structured Finance Obligation or Finance
Lease, investment fund, or similar off balance sheet financing vehicle, or any
joint venture or other Person that is in the principal business of making debt
or equity investments in other Persons, or (ii) a consumer obligation (including
a mortgage loan, auto loan credit card loan or personal loan); and
(xvii)all information delivered by any Loan Party to the Administrative Agent
with respect to such Debt Security is true and correct to the knowledge of such
Loan Party.
An “Eligible Debt Security” shall not include any Debt Security of any SBIC
Entity.
“Eligible First Lien Debt Investment” means an Eligible Debt Security which is
also a First Lien Debt Investment.
“Eligible High Yield Debt Security” means an Eligible Debt Security which is
also a High Yield Debt Security.
“Eligible Investment” means, on any date of determination, (i) Unrestricted Cash
and Cash Equivalents or (ii) any Eligible Debt Security that is an Eligible
First Lien Debt Investment, Eligible Subordinated Investment, Eligible Covenant
Lite Debt Investment, Eligible High Yield Debt Security, Eligible Last Out Debt
Investment, Eligible PIK Loan, or Eligible Second Lien Debt Investment. Eligible
Investments shall not include any equity investments.
“Eligible Last Out Debt Investment” means an Eligible Debt Security that is also
a Last Out Debt Investment.
“Eligible PIK Loan” means an Eligible Debt Security that is a PIK Investment.
“Eligible Quoted Investment” means an Eligible Investment that is a Quoted
Investment.
“Eligible Second Lien Debt Investment” means: (a) the portion of an Eligible
First Lien Debt Investment which has a total debt to EBITDA ratio above 4.00 to
1.00; and (b) an Eligible Debt Security that is also a Second Lien Debt
Investment.


23

--------------------------------------------------------------------------------




“Eligible Subordinated Investment” means an Eligible Debt Security that is also
a Subordinated Investment.
“Eligible Unquoted Investment” means an Eligible Investment that is an Unquoted
Investment.
“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.
“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including ambient air, surface water, groundwater or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including any complaints, citations,
demands or requests from any Environmental Authority or from any other person or
entity for correction of any violation of any Environmental Requirement or any
investigations concerning any violation of any Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.


24

--------------------------------------------------------------------------------




“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event, any release of petroleum or petroleum related products.
“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.
“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.
“ERISA” means the Employee Retirement Income Security Act of 1974, or any
successor law and all rules and regulations from time to time promulgated
thereunder. Any reference to any provision of ERISA shall also be deemed to be a
reference to any successor provision or provisions thereof.
“Eurocurrency Advance” means, with respect to any Advance denominated in an
Agreed Foreign Currency, such Advance during Interest Periods when such Advance
bears or is to bear interest at a rate based upon the London InterBank Offered
Rate or, in the case of such Advances denominated in Canadian Dollars, a rate
based upon the CDOR Rate. For the avoidance of doubt, the definition of
“Eurocurrency Advance” does not include an Index Euro-Dollar Advance or any
Advance denominated in Dollars.
“Eurocurrency Reserve Percentage” has the meaning set forth in Section 2.06(d).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 6.01.
“Excluded Subsidiaries” shall mean Subsidiaries that have no assets or
operations and satisfy each of the following conditions: (i) the Borrower has
provided the Administrative Agent written notice (the “Exclusion Notice”)
requesting that the Subsidiary specified in such Exclusion Notice (a “Proposed
Excluded Subsidiary”) be deemed an Excluded Subsidiary and certifying to the
Administrative Agent and Lenders that the Proposed Excluded Subsidiary has no
assets or operations, (ii) the Administrative Agent does not object in writing
within fifteen days of its receipt of the Exclusion Notice; (iii) the Proposed
Excluded Subsidiary has no assets or operations at any time after the date the
Borrower delivers the Exclusion Notice to the Administrative Agent; and (vi) the
Proposed Excluded Subsidiary is dissolved and liquidated on or before the
sixtieth day after the Borrower delivers the Exclusion Notice to the
Administrative Agent.


25

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor pursuant to the guarantee agreement of, or the grant by such Guarantor
of a security interest pursuant to the Collateral Documents to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to the above-described guarantee agreement and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, the
Multicurrency Agent, any Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) (other than to
the extent such withholding has been imposed due to the occurrence of a CAM
Exchange) in the case of a Foreign Lender, any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 2.12(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(e), and (d) any United States federal withholding taxes imposed
under FATCA.
“Existing Credit Agreement” has the meaning given such term in the Recitals.
“Existing Loan Documents” has the meaning given such term in the Recitals.
“FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.


26

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to BB&T on
such day on such transactions as determined by the Administrative Agent. If the
Federal Funds Rate as provided above would be less than zero, the Federal Funds
Rate shall be deemed to be zero.
“First Amendment Effective Date” means May 1, 2017.
“First Lien Debt Investment” means a Portfolio Investment which is a Debt
Security of an Issuer, which is secured by a first priority, perfected security
interest in all or substantially all of the assets of the Issuer, and which has
the most senior pre-petition priority in any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings; provided that only the
portion of a Eligible First Lien Debt Investment that has a total debt to EBITDA
ratio equal to or below 4.00 to 1.00 shall be included as a Eligible First Lien
Debt Investment, and the portion of a Eligible First Lien Debt Investment which
has a total debt to EBITDA ratio above 4.00 to 1.00 shall be treated as a
Eligible Second Lien Debt Investment.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Fitch” means Fitch, Inc. or any successor thereto.
“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided that, in
the event that the Borrower or such Subsidiary of the Borrower is unable to sell
all of the Capital Securities of such Person within 180 days after the Borrower
or such Subsidiary of the Borrower acquires the Capital Securities of such
Person, such Person shall no longer be considered a “Foreclosed Subsidiary” for
purposes of this Agreement.
“Foreign Currency” means at any time any currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using


27

--------------------------------------------------------------------------------




the reciprocal of the foreign exchange rate(s) specified in the definition of
the term “Dollar Equivalent”, as determined by the Multicurrency Agent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Fronting Exposure” means at any time there is a Defaulting Lender, with respect
to the Swingline Lender, such Defaulting Lender’s Applicable Revolver Percentage
of outstanding Swing Advances made by the Swingline Lender other than Swing
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
“Guaranteed Obligations” means the Obligations, including any and all
liabilities, indebtedness and obligations of any and every kind and nature,
heretofore, now or hereafter


28

--------------------------------------------------------------------------------




owing, arising, due or payable from the Borrower to one or more of the Lenders,
the Hedge Counterparties, any Secured Party, the Administrative Agent, the
Multicurrency Agent or any of them, arising under or evidenced by this
Agreement, the Notes, the Collateral Documents or any other Loan Document;
provided, that for the avoidance of doubt, the term “Guaranteed Obligations”
with respect to any Specified Guarantor shall exclude, in all cases, any
Excluded Swap Obligations of such Specified Guarantor.
“Guarantors” means collectively: (i) the Initial Guarantors and (ii) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28.
“Hazardous Materials” includes (a) solid or hazardous waste, as defined in the
Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901 et seq. and its
implementing regulations and amendments, or in any applicable state or local law
or regulation, (b) any “hazardous substance”, “pollutant” or “contaminant”, as
defined in CERCLA, or in any applicable state or local law or regulation, (c)
gasoline, or any other petroleum product or by-product, including crude oil or
any fraction thereof, (d) toxic substances, as defined in the Toxic Substances
Control Act of 1976, or in any applicable state or local law or regulation and
(e) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.
“Hedge Counterparty” means BB&T or any Lender that provides the funding of any
Commitment on the First Amendment Effective Date or any Additional Lender that
provides the funding of any Commitment on any Commitment Increase Date (but not
any assignee of any of the foregoing Lenders) which Lender or Additional Lender
has provided the Administrative Agent with a fully executed designation notice
substantially in the form of Schedule A - Designation Notice, or any of their
respective Affiliates, in each case solely until such Person has assigned all of
its interests under this Agreement, that enters into a Hedging Agreement with
the Borrower that is permitted by Section 5.35.
“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.


“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives


29

--------------------------------------------------------------------------------




Association, Inc., together with a “Schedule” thereto in the form the
Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.
“High Yield Debt Security” means a Debt Security in each case (a) issued by
public or private Issuers, (b) issued pursuant to an effective registration
statement or pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder) and (c) that are not Cash, Cash Equivalents, Last Out Debt
Investments, Covenant Lite Debt Investments, Subordinated Investments, First
Lien Debt Investments (described under clause (i) of the definition thereof),
PIK Investments or DIP Investments.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Independent” when used with respect to any specified Person means the more
restrictive of the following: (a) that such Person (i) does not have any direct
financial interest or any material indirect financial interest in the Borrower
or any of its Subsidiaries or Affiliates (including its investment adviser or
any Affiliate thereof) other than ownership of publicly traded stock of the
Borrower or any such Subsidiary or Affiliate with a market value not to exceed
$1,000,000 and (ii) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a person performing similar functions of the Borrower or of
its subsidiaries or Affiliates (including its investment advisor or any
Affiliate thereof), or (b) that such Person is not an “interested person” as
defined in Section 2(a)(19) of the Investment Company Act.
“Index Euro-Dollar Advance” means, with respect to any Advance, such Advance
when such Advance bears or is to bear interest at a rate based upon the Index
Euro-Dollar Rate.
“Index Euro-Dollar Rate” has the meaning set forth in Section 2.06(d).
“Industry Classification Group” means (a) any of the classification groups that
are currently in effect by Moody’s or may be subsequently established by Moody’s
and provided by the Borrower to the Lenders, and (b) additional industry group
classifications established by the Borrower in accordance with Section 5.26.
“Initial Guarantors” means ARC Industries Holdings, Inc., Brantley Holdings,
Inc., Energy Hardware Holdings, Inc., Minco Holdings, Inc., Peaden Holdings,
Inc. and Technology Crops Holdings, Inc., each a Delaware corporation and
Subsidiary of the Borrower.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee,


30

--------------------------------------------------------------------------------




custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 60 consecutive days; or (b) the commencement by such
Person of a voluntary case under any applicable Insolvency Law now or hereafter
in effect, or the consent by such Person to the entry of an order for relief in
an involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.
“Interest Payment Date” means (a) with respect to any Base Rate Borrowing or
Index Euro-Dollar Borrowing, the first day of each month, (b) with respect to
any Eurocurrency Borrowing with an Interest Period of three months or shorter,
the last day of the Interest Period applicable to such Borrowing, and (c) in the
case of any Eurocurrency Borrowing with an Interest Period that exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period.
“Interest Period” means: (i) with respect to each Eurocurrency Borrowing
denominated in Canadian Dollars, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the third month
thereafter, or, with respect to such portion of any Eurocurrency Borrowing
denominated in Canadian Dollars that is scheduled to be repaid on the Maturity
Date, a period of less than three month’s duration commencing on the date of
such Borrowing and ending on the Maturity Date, as the Borrower may elect in the
applicable Notice of Borrowing; provided that:
(a)    any Interest Period (subject to clause (c) below) that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period that ends on the
Maturity Date that is permitted to be of less than three month’s duration as
provided in this definition) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall, subject to clause (c) below, end
on the last Business Day of the appropriate subsequent calendar month; and


31

--------------------------------------------------------------------------------




(c)    no Interest Period may be selected that begins before the Maturity Date
and would otherwise end after the Maturity Date;
(ii)    with respect to each Eurocurrency Borrowing denominated in an Agreed
Foreign Currency other than Canadian Dollars, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the first,
third or, if available to all Lenders providing such Borrowing, sixth month
thereafter, or, with respect to such portion of any Eurocurrency Borrowing
denominated in an Agreed Foreign Currency other than Canadian Dollars that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Borrowing and ending on the Maturity
Date, as the Borrower may elect in the applicable Notice of Borrowing; provided
that:
(a)    any Interest Period (subject to clause (c) below) that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall, subject to clause (c) below, end
on the last Business Day of the appropriate subsequent calendar month; and
(c)    no Interest Period may be selected that begins before the Maturity Date
and would otherwise end after the Maturity Date;
(iii)    with respect to each Base Rate Borrowing, a calendar month (commencing
on the first day of each calendar month and ending on the last day of each
calendar month regardless of whether a Base Rate Borrowing is outstanding on
either date); provided that:
(a)    the initial Interest Period applicable to Base Rate Borrowings shall mean
the period commencing on the First Amendment Effective Date and ending May 31,
2017; and
(b)    the last Interest Period applicable to Base Rate Borrowings under this
Agreement shall end on the Maturity Date; or
(iv)    with respect to each Index Euro-Dollar Borrowing, a calendar month
(commencing on the first day of each calendar month and ending on the last day
of each calendar month regardless of whether an Index Euro-Dollar Borrowing is
outstanding on either date); provided that:
(a)    the initial Interest Period applicable to Index Euro-Dollar Borrowings
shall mean the period commencing on the First Amendment Effective Date and
ending May 31, 2017; and


32

--------------------------------------------------------------------------------




(b)    the last Interest Period applicable to Index Euro-Dollar Borrowings under
this Agreement shall end on the Maturity Date.
“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, which fraud has a material effect on the Borrower’s
internal controls over public reporting.
“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.
“Investment Company Act” means the Investment Company Act of 1940 as amended,
and the rules and regulations promulgated thereunder.
“Investment Documents” means, with respect to any Debt Security, any related
loan agreement, security agreement, mortgage, assignment, all guarantees, note
purchase agreement, intercreditor and/or subordination agreements, and UCC
financing statements and continuation statements (including amendments or
modifications thereof) executed by the Issuer thereof or by another Person on
the Issuer’s behalf in respect of such Debt Security and any related promissory
note (except in the case of Noteless Loans), including general or limited
guaranties and, if requested by the Administrative Agent, for each Debt Security
secured by real property by a mortgage document, an Assignment of Mortgage, and
for all Debt Securities with a promissory note, an assignment thereof (which may
be by allonge), in blank, signed by an officer of the Borrower.
“Investment Grade Rating” means, for the purposes of defining Applicable Margin,
at least one of the following: (i) a corporate credit rating of BBB- or higher
by S&P, (ii) a corporate family rating of Baa3 or higher by Moody’s, or (iii) a
corporate credit rating of BBB- or higher by Fitch; provided, that for purposes
of this definition, if the rating system of Moody’s, S&P and Fitch changes or if
each such rating agency ceases to issue such ratings, the Borrower, the
Administrative Agent and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the ratings
most recently in effect prior to such change or cessation.
“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the First Amendment Effective Date
as described in Borrower’s annual report on Form 10-K for the year ended
December 31, 2016, as filed with the SEC, and any modifications or supplements
as may be adopted by the Borrower from time to time in accordance with this
Agreement.


33

--------------------------------------------------------------------------------




“Issuer” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.
“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit L.
“Joint Lead Arrangers” means Branch Banking and Trust Company, ING Capital LLC
and Fifth Third Bank.
“Joint Lead Arranger’s Letter Agreement” means, collectively (i) that certain
letter agreement, dated as of March 31, 2017, between Borrower, BB&T, BB&T
Capital Markets and ING Capital LLC relating to the terms of this Agreement, and
certain fees from time to time payable by the Borrower to BB&T, BB&T Capital
Markets and ING Capital LLC, together with all amendments and modifications
thereto, and (ii) that certain letter agreement, dated as of May 1, 2017,
between Borrower and Fifth Third Bank relating to the terms of this Agreement,
and certain fees from time to time payable by the Borrower to Fifth Third Bank,
together with all amendments and modifications thereto. If there is any conflict
between the provisions of this Agreement and the provisions of the Joint Lead
Arranger’s Letter Agreement, the provisions of this Agreement will control.
“Last Out Debt Investment” shall mean with respect to any Debt Security that is
a term loan structured in a first out tranche and a last out tranche (with the
first out tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Debt Security that is the last out tranche;
provided that
(a)    such last out tranche is entitled (along with the first out tranche) to
the benefit of a first lien and first priority perfected security interest on
all or substantially all of the assets of the respective borrowers, and
guarantors are obligated in respect thereof (subject to customary exceptions),
and which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings;
(b)    the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying Issuer does not at any time exceed 2.25x,
(c)    such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods if the holders of the first
out tranche have previously exercised enforcement rights), (ii) shall have the
same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions and cushions to the baskets and levels
applicable to the first out tranche), and (iv) provides the holders of such last
out tranche with customary protections (including consent rights with respect to
amendments or waivers on (1) any increase of the principal balance of the first
out tranche by more than 10% of the original principal balance of the first out
tranche, (2) any increase of the margins (other than as a result of the
imposition of default interest) applicable to the interest rates with respect


34

--------------------------------------------------------------------------------




to the first out tranche by more than 2% per annum, (3) any reduction of the
final maturity of the first out tranche, and (4) amending or waiving any
provision in the underlying loan documents that is specific to the holders of
such last out tranche); and
(d)    such first out tranche is not subject to multiple drawings (unless, at
the time of such drawing and immediately after giving effect thereto, the ratio
referenced in clause (b) above is not exceeded).
“Lender” means the Persons listed on Schedule 1.01(a) as having Commitments and
their respective successors and assigns.
“Lenders’ Letter Agreement” means that certain Fee Letter, dated as of March 31,
2017, among Borrower and the Lenders signatory hereto relating to the upfront
fee payable by the Borrower to or for the account of such Lenders. If there is
any conflict between the provisions of this Agreement and the provisions of the
Lenders’ Letter Agreement, the provisions of this Agreement will control.
“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
“Loan” means any loan arising from the extension of credit to an Issuer by the
Borrower in the ordinary course of business of the Borrower.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Custodial Agreement or the Advances, as such documents
and instruments may be amended or supplemented from time to time.
“Loan Parties” means collectively the Borrower and each Guarantor that is or
hereafter becomes a party to any of the Loan Documents.


35

--------------------------------------------------------------------------------




“Loan Parties’ Net Worth” means the Consolidated Tangible Net Worth minus the
Net Assets held by any Loan Party in other Subsidiaries of the Borrower or any
Guarantor that are not Loan Parties.
“London InterBank Offered Rate” has the meaning set forth in Section 2.06(d).
“March 2022 Notes” means the Borrower’s 6.375% Notes due March 15, 2022 issued
pursuant to the Indenture dated March 2, 2012 between the Borrower and Trustee
and the Third Supplemental Indenture dated February 6, 2015 between Borrower and
Trustee.
“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent, the Multicurrency Agent or the Lenders under the Loan
Documents, or the ability of the Borrower or any other Loan Party to perform its
obligations under the Loan Documents to which it is a party, as applicable, or
(c) the legality, validity or enforceability of any Loan Document or (d) the
Collateral, or the Administrative Agent’s Liens for the benefit of the Secured
Parties on the Collateral or the priority of such Liens.
“Material Contract” has the meaning given such term in Section 4.33.
“Maturity Date” means the earlier to occur of: (a) the date that is one year
after the Termination Date and (b) the date upon which the Administrative Agent
has declared all Advances to be due and payable after the occurrence of an Event
of Default in accordance with Section 6.01. Any Advances then outstanding
(together with accrued interest thereon) shall be due and payable in full on the
Maturity Date.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Mortgage” means, collectively the fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, in form and content reasonably
satisfactory to the Administrative Agent and in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented from time to time.


36

--------------------------------------------------------------------------------




“Mortgaged Property” means, collectively, the Mortgaged Property (as defined in
the Mortgages) covering the Properties described on Schedule 1.01 - Mortgaged
Property.
“Mortgaged Property Security Documents” means collectively, the Mortgages and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.
“Multicurrency Advance” means an Advance denominated in Dollars or an Agreed
Foreign Currency made to the Borrower under this Agreement pursuant to Section
2.01(c).
“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
(i) the commitment of such Multicurrency Lender to make Multicurrency Advances,
or (ii) as to any Multicurrency Lender that enters into an Assignment and
Assumption (whether as transferor Multicurrency Lender or as assignee thereof),
the amount of such Lender’s Multicurrency Commitment after giving effect to such
Assignment and Assumption, in each case as such amount may be reduced from time
to time pursuant to Sections 2.08 and 2.09. The aggregate amount of each
Multicurrency Lender’s Multicurrency Commitment as of the First Amendment
Effective Date is set forth on Schedule 1.01(a). The aggregate amount of the
Multicurrency Lenders’ Multicurrency Commitments as of the First Amendment
Effective Date is $100,000,000.
“Multicurrency Credit Exposure” means, as to any Multicurrency Lender at any
time, the aggregate principal amount at such time of its Multicurrency Advances.
“Multicurrency Lender” means the Persons listed on Schedule 1.01(a) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Multicurrency Credit Exposure, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Multicurrency Notes” means the promissory notes of the Borrower, substantially
in the form of Exhibit B-3 hereto evidencing the obligation of the Borrower to
repay the Multicurrency Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Multicurrency Note” means any one of such Multicurrency Notes.
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
“National Currency” means the currency, other than the Euro, of a Participating
Member State.


37

--------------------------------------------------------------------------------




“Net Assets” means, at any time, the net assets of a Person, as set forth or
reflected on the most recent consolidated balance sheet of such Person prepared
in accordance with GAAP and filed with the SEC.
“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including the aggregate amount of any and all Debt converted into
Capital Securities), after deducting therefrom all reasonable and customary
costs and expenses incurred by the Borrower or any Subsidiary directly in
connection with the issuance of such Capital Securities.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Noteless Loan” means an Eligible Debt Security with respect to which (i) the
underlying Investment Documents do not require the Issuer to execute and deliver
a promissory note to evidence the indebtedness created under such Debt Security;
and (ii) no Loan Party nor any Subsidiary of a Loan Party has requested or
received a promissory note from the related Issuer. Except as approved by the
Administrative Agent in writing, no Loan Party nor any Subsidiary of a Loan
Party shall request or receive a promissory note or other instrument from any
Issuer in connection with a Noteless Loan.
“Notes” means collectively the Revolver Notes, the Multicurrency Notes and Swing
Advance Notes and any and all amendments, consolidations, modifications,
renewals, substitutions and supplements thereto or replacements thereof. “Note”
means any one of such Notes.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Continuation or Conversion” has the meaning set forth in Section
2.03.
“Obligations” means the collective reference to all of the following
indebtedness, obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including any
and all Revolver Advances, Multicurrency Advances and Swing Advances), when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by the Borrower under
this Agreement when and as due, including payments in respect of reimbursement
of disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment


38

--------------------------------------------------------------------------------




(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including any and all Swap Obligations arising under the Hedging
Agreements and obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), indebtedness and liabilities
of the Borrower, now existing or hereafter incurred under, arising out of or in
connection with any and all Hedging Agreements and any renewals, modifications
or extensions thereof (including, all obligations, if any, of the Borrower as
guarantor under the Credit Agreement in respect of Hedging Agreements), and the
due and punctual performance and compliance by the Borrower with all of the
terms, conditions and agreements contained in any Hedging Agreement and any
renewals, modifications or extensions thereof; (d) the due and punctual payment
and performance of all indebtedness, liabilities and obligations of any one or
more of the Borrower and Guarantors arising out of or relating to any Bank
Products; (e) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Cash Management Services; and (f) the due and
punctual payment and performance of all obligations of each of the Guarantors
under the Credit Agreement and the other Loan Documents to which they are or are
to be a party and any and all renewals, modifications or extensions thereof, in
whole or in part; provided, that the term “Obligations” with respect to any
Specified Guarantor shall exclude, in all cases, any Excluded Swap Obligations
of such Specified Guarantor.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” has the meaning set forth in Section 3.01(e).
“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.
“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.
“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or


39

--------------------------------------------------------------------------------




perfection of a security interest under, or otherwise with respect to, this
Agreement or any Loan Document.
“Participant” has the meaning assigned to such term in clause (d) of Section
9.07.
“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means Liens described in Section 5.14(a) through (n).
“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Debt of an
SBIC Entity on SBA’s then applicable form; provided that the recourse to the
Loan Parties thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Entity (it being understood that as provided in Section
6.01(p) it shall be an Event of Default hereunder if any such event or condition
giving rise to such recourse occurs).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Investment” means an Eligible Debt Security with respect to which more than
25% of the interest accrued for any specified period of time or until the
maturity thereof is, or at the option of the Issuer may be, added to the
principal balance of such obligation or otherwise deferred and accrued rather
than being paid in cash.
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
“Platform” has the meaning set forth in Section 9.01(d).


40

--------------------------------------------------------------------------------




“Pledge Agreement” means the Second Amended and Restated Equity Pledge Agreement
dated as of May 4, 2015, by and between the Borrower, the Guarantors and the
Administrative Agent for the benefit of the Secured Parties, as from time to
time in effect.
“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. Portfolio
Investments shall include Cash, Cash Equivalents, and Debt Securities.
“Primary Issuer” means the principal Issuer directly obligated to repay all
obligations owing under any Portfolio Investment, including joint and several
liability for such obligation, if more than one Issuer exists; provided,
however, “Primary Issuer” does not include any Person who acts solely as a
guarantor, surety, or as a subsidiary co-borrower for funding convenience only
with respect to such Portfolio Investment.


“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings. The Prime Rate is but one
of several interest rate bases used by BB&T. BB&T lends at interest rates above
and below the Prime Rate. The Prime Rate is not necessarily the lowest or best
rate charged by BB&T to its customers or other banks. If the Prime Rate as
provided above would be less than zero, the Prime Rate shall be deemed to be
zero.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Applicable Agent.
“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located. “Property”
means any one of such Properties.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarterly Payment Date” means each March 31, June 30, September 30 and December
31, or, if any such day is not a Business Day, the next succeeding Business Day.
“Quoted Investment” means a Portfolio Investment for which market quotations are
readily available which are reflective of an actual trade executed within a
reasonable period of such quotation.
“Ratings Effective Date” has the meaning set forth in Section 2.06(a).
“Recipient” means (a) the Administrative Agent, (b) the Multicurrency Agent, or
(c) any Lender.


41

--------------------------------------------------------------------------------




“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including limited liability company membership
interests and limited partnership interests) issued by such Person which is at
any time prior to the Maturity Date either (i) mandatorily redeemable (by
sinking fund or similar payments or otherwise) or (ii) redeemable at the option
of the holder thereof.
“Reference Banks” includes BMO Nesbitt Burns, CIBC World Markets, Deutsche Bank,
HSBC Bank Canada, National Bank Financial, RBC Dominion Securities, Scotia
Capital Inc., and TD Securities Inc., as such list may be amended by the
Multicurrency Agent by providing prior written notice to the Borrower and the
Multicurrency Lenders.
“Register” has the meaning set forth in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.  
“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Issuer thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.
“Required Lenders” means (i) at any time when there are two or fewer Lenders,
all Lenders and (ii) at any time when there are three or more Lenders, Lenders
having at least 66-2/3% of the aggregate amount of the Commitments or, if the
Commitments are no longer in effect, Lenders holding at least 66-2/3% of the
aggregate outstanding principal amount of the Advances; provided, however, that
the Commitments and any outstanding Advances of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. The
Required Lenders of a Class (which shall include the terms “Required
Multicurrency Lenders” and “Required Revolver Lenders”) means (i) at any time
when there are two or fewer Lenders of such Class, all Lenders of such Class and
(ii) at any time when there are three or more Lenders of such Class, Lenders
having at least 66-2/3% of the aggregate amount of the Commitments of such Class
or, if the Commitments of such Class are no longer in effect, Lenders holding at
least 66-2/3% of the aggregate outstanding principal amount of the Advances of
such Class; provided, however, that the Commitments and any outstanding Advances
of any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Lenders of a Class.
“Resignation Effective Date” has the meaning set forth in Section 7.06.
“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, or principal accounting officer.
“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Capital Securities of the Borrower or any of its Subsidiaries (except
dividends payable solely in shares of its Capital Securities); (ii) any payment
of management, consulting, advisory or similar fees to any Affiliate of any Loan
Party; or (iii) any payment on account


42

--------------------------------------------------------------------------------




of the purchase, redemption, retirement or acquisition of (a) any shares of the
Capital Securities of the Borrower or any of its Subsidiaries (except shares
acquired upon the conversion thereof into other shares of its Capital
Securities) or (b) any option, warrant or other right to acquire shares of the
Capital Securities of the Borrower or any of its Subsidiaries.
“Revolver Advance” means an advance denominated in Dollars made to the Borrower
under this Agreement pursuant to Section 2.01(a).
“Revolver Commitment” means, with respect to each Revolver Lender, (i) the
commitment of such Revolver Lender to make Revolver Advances, or (ii) as to any
Revolver Lender that enters into an Assignment and Assumption (whether as
transferor Revolver Lender or as assignee thereof), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to Sections
2.08 and 2.09. The aggregate amount of each Revolver Lender’s Revolver
Commitment as of the Closing Date is set forth on Schedule 1.01(a). The
aggregate amount of the Revolver Lenders’ Revolver Commitments as of the First
Amendment Effective Date is $335,000,000.
“Revolver Lender” means the Persons listed on Schedule 1.01(a) as having
Revolver Commitments and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption that provides for it to assume a
Revolver Commitment or to acquire Revolving Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Revolver Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes. In the case of
Revolver Notes payable to Lenders under the Existing Credit Agreement who are
continuing Lenders under this Third Amended and Restated Credit Agreement,
Revolver Notes shall mean the Amended and Restated Revolver Notes, substantially
in the form of Exhibit B-1 but with the addition of language evidencing the
amendment and restatement of the prior Revolver Notes.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its Revolver Advances and such Lender’s
participation interest in the aggregate principal amount of all Swing Advances
outstanding at such time.
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies or any successor thereto.


43

--------------------------------------------------------------------------------




“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.
“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, the subject or target of Sanctions including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria.
“Sanctioned Person” means any Person that is a target of Sanctions, including,
but not limited to, any Person that is: (a) listed on OFAC’s Specially
Designated Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Sanctions List; (c) a legal entity deemed by OFAC to be a target of Sanctions
based on the ownership of such legal entity by Sanctioned Person(s); or (d) a
target of Sanctions pursuant to any territorial or country-based Sanctions
program.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including, but not limited to, those imposed, administered or enforced from time
to time by: (a) the United States of America; including those administered by
OFAC, the U.S. State Department, the U.S. Department of Commerce, or through any
existing or future Executive Order; (b) the United Nations Security Council; (c)
the European Union; (d) the United Kingdom; or (e) any other governmental
authorities.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Entities” means each of (1) Triangle Mezzanine Fund LLLP, a North Carolina
limited liability limited partnership, (2) Triangle Mezzanine Fund II LP, a
Delaware limited partnership, (3) Triangle Mezzanine Fund III, LP, a Delaware
limited partnership, (4) any other future “small business investment company”
owned, directly or indirectly, by the Borrower, and (5) any Subsidiary, general
partner or blocker corporation of an entity described in clauses (1) through
(4); provided, that with respect to the entities described in clause (4) above,
before such entity acquires any assets or liabilities or otherwise engages in
any business, such entity has become licensed as a “small business investment
company” by the SBA (or has applied for such a license and is actively pursuing
the granting thereof by appropriate proceedings promptly instituted and
diligently conducted) under the Small Business Investment Act of 1958. Each
entity described in subclauses (1) through (4) (and any Subsidiary, general
partner and blocker corporation of such entity) shall continue to be an “SBIC
Entity” until such time as all of the following have occurred with respect to
such entity: (i) all SBIC debentures of such entity have been indefeasibly paid
in full and no obligations remain outstanding thereunder (as evidenced in
writing the SBA), (ii) there are no Liens on the assets of such entity securing
the SBA Debt of such entity, (iii) after such entity has obtained its SBIC
license, such entity has either voluntarily or involuntarily


44

--------------------------------------------------------------------------------




surrendered its SBIC license (as evidenced in writing by the SBA), (iv) there
are no further legal, business or operational relationships in existence between
such entity and the SBA, and (v) such entity may become a party to and agree to
be bound by the terms of this Agreement and the other Loan Documents as a
Guarantor (including pledging its assets as Collateral) without creating an
Event of Default or triggering a mandatory prepayment event.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.
“Second Lien Debt Investment” means a Portfolio Investment which is a Debt
Security of an Issuer, which is secured by a first and/or a second priority
perfected security interest on all or substantially all of the assets of the
Issuers in respect thereof but is not a Last Out Debt Investment.
“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Multicurrency Agent in its capacity as such under this
Agreement; (3) the Lenders; (4) the Hedge Counterparties in their capacity as
such under the Hedging Agreements; (5) any Bank Product Bank or Cash Management
Bank; and (6) except as otherwise provided in the definitions of “Bank
Products,” “Cash Management Services” and “Hedge Counterparties,” the successors
and assigns of the foregoing.
“Security Agreement” means the Second Amended and Restated General Security
Agreement, dated as of May 4, 2015, by and between the Borrower, the Guarantors
and the Administrative Agent for the benefit of the Secured Parties, as from
time to time in effect.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).
“Special Equity Interests” means any Capital Security (excluding Debt Securities
and other Eligible Investments) that is an equity investment and subject to a
Lien in favor of creditors of the issuer of such Capital Security, provided that
(a) such Lien was created to secure only Debt owing by such issuer to such
creditors, and (b) the issuer of such Capital Security is not a Loan Party or a
Subsidiary of a Loan Party. Notwithstanding anything contained herein to the
contrary, Special Equity Interests shall exclude Debt Securities and other
Eligible Investments.
“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.09).
“Structured Finance Obligation or Finance Lease” means any obligation issued by
a special purpose vehicle (or any obligor in the principal business of offering,
originating or financing pools of receivables or other financial assets) and
secured directly by, referenced to, or representing ownership of or investment
in, a pool of receivables or other financial


45

--------------------------------------------------------------------------------




assets of any Issuer, including collateralized loan obligations, collateralized
debt obligations and mortgaged-backed securities, or any finance lease. For the
avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation or Finance Lease”, such obligation shall not (a) qualify as
any other category of Portfolio Investment, or (b) be included in the Borrowing
Base.
“Subordinated Investment” shall mean a Portfolio Investment that: (i) is a Debt
Security (including convertible debt Securities (other than the “in-the-money”
equity component thereon) (a) issued by public or private Issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
I44A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same Issuer and (ii) that is not a First Lien Debt
Investment, a Second Lien Debt Investment, High Yield Debt Security, Last Out
Debt Investment or a Covenant Lite Debt Investment.
“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise Controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person into which
any Loan Party has made a Portfolio Investment, and any subsidiary of such
Person. For the avoidance of doubt, “Subsidiary” shall also not include any
unconsolidated joint venture or investment fund that is accounted for under GAAP
as a portfolio investment of the Borrower. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Advance” means an Advance made by BB&T pursuant to Section 2.01(b), which
must be a Base Rate Advance.
“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.
“Swingline Lender” means BB&T, in its capacity as lender of Swing Advances
hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed


46

--------------------------------------------------------------------------------




by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Term Notes” means any one or more of the December 2022 Notes, the March 2022
Notes, or any Unsecured Longer-Term Indebtedness.
“Termination Date” means the earliest to occur of (i) April 30, 2021, (ii) the
date the Commitments are terminated pursuant to Section 6.01 following the
occurrence of an Event of Default, or (iii) the date the Borrower terminates the
Commitments entirely pursuant to Section 2.09.
“Testing Quarter” means, as of any date, the Fiscal Quarter immediately
preceding the Fiscal Quarter during which the IVP Value Range is determined.
“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.
“Third Party Valuation Firm” means an Independent nationally recognized
third-party appraisal firm selected by the Administrative Agent in its
reasonable discretion.
“Total Unused Multicurrency Commitments” means at any date, an amount equal to
the aggregate amount of the Unused Multicurrency Commitments of the
Multicurrency Lenders.
“Total Unused Revolver Commitments” means at any date, an amount equal to the
aggregate amount of the Unused Revolver Commitments of the Revolver Lenders.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unquoted Investment” means a Portfolio Investment for which market quotations
which are reflective of an actual trade executed within a reasonable period of
such quotation are not readily available.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and (c)
are the subject of a Control Agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.


47

--------------------------------------------------------------------------------




“Unsecured Longer-Term Indebtedness” means any Debt for borrowed money of a Loan
Party that (a) has no amortization, or mandatory redemption, repurchase or
prepayment prior to, and a final maturity date not earlier than, twelve months
after the Maturity Date (it being understood that (i) the customary put rights
or repurchase or redemption obligations (x) in the case of convertible
securities, in connection with the suspension or delisting of the capital stock
of the Borrower or the failure of the Borrower to satisfy a continued listing
rule with respect to its capital stock or (y) arising out of circumstances that
would constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or be Events of Default under this Agreement shall
not be deemed to be “amortization”, “mandatory redemption”, “conversion rights
into equity”, “repurchase”, “prepayment” or a “final maturity date” for purposes
of this definition, and (ii) any mandatory amortization, redemption, repurchase
or prepayment obligation or put right that is contingent upon the happening of
an event that is not certain to occur and not within the control of a Loan Party
or the holder of such Unsecured Longer-Term Indebtedness (including, without
limitation, a change in control or bankruptcy) shall not in and of itself be
deemed to disqualify such Debt under this clause (a) (notwithstanding the
foregoing in this clause (ii), the Borrower acknowledges that any payment prior
to the Maturity Date in respect of any such obligation or right shall only be
made to the extent permitted by Section 5.42)), (b) is incurred pursuant to
documentation containing covenants and events of default that are no more
restrictive than those set forth in this Agreement, and other terms
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by the
Borrower (it being understood that customary put rights or repurchase or
redemption obligations (x) in the case of convertible securities, in connection
with the suspension or delisting of the capital stock of the Borrower or the
failure of the Borrower to satisfy a continued listing rule with respect to its
capital stock or (y) arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or be Events of Default under this Agreement shall not be deemed to
be more restrictive for the purposes of this definition), and (c) is not secured
by any assets of the Loan Party. For the avoidance of doubt, (a) Unsecured
Longer-Term Indebtedness shall also include any refinancing, refunding, renewal
or extension of any Unsecured Longer-Term Indebtedness so long as such
refinanced, refunded, renewed or extended Debt continues to satisfy the
requirements of this definition and (b) any Voluntary Payment on account of
Unsecured Longer-Term Indebtedness shall be subject to Section 5.42.
“Unused Multicurrency Commitment” means at any date, with respect to any
Multicurrency Lender, an amount equal to its Multicurrency Commitment less its
Multicurrency Advances.
“Unused Revolver Commitment” means at any date, with respect to any Revolver
Lender, an amount equal to its Revolver Commitment less the sum of the aggregate
outstanding principal amount of the sum of its Revolver Advances and its
Applicable Revolver Percentage of Swing Advances.


48

--------------------------------------------------------------------------------




“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds and notes.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.12(e)(vii).
“Value” means, with respect to: (x) an Eligible Quoted Investment, the lowest of
(i) par or face value, (ii) the value determined, not less frequently than once
per month, by the Borrower in its reasonable discretion, taking into account any
events of which the Borrower has knowledge that adversely affects the value of
any Portfolio Investment, and (iii) the value determined by reference to the
average of the bid prices of at least two Approved Dealers or through an
Approved Pricing Service determined as of the date not more than seven days
prior to any such determination (or the date of a Borrowing Base Certification
Report); and (y) an Eligible Unquoted Investment, the lowest of (i) par or face
value, and (ii) the fair value of such Eligible Unquoted Investment determined,
not less frequently than once per Fiscal Quarter, by the board of directors of
the Borrower in its good faith judgment and consistent with past practices as
described in the Borrower’s 2016 annual report on Form 10-K filed with the SEC
(as such practice may be amended from time to time in accordance with the
immediately following sentence in this definition of “Value”) including
consideration of valuation procedures of Duff & Phelps, Lincoln Partners
Advisors, LLC or another third party valuation firm selected by the Borrower and
reasonably acceptable to the Administrative Agent so long as, if the Third Party
Valuation Firm has provided the Administrative Agent an IVP Value Range for the
applicable Eligible Unquoted Investment, the value determined by the board of
directors pursuant to (y)(ii) falls within or below the range of values most
recently established by the Third Party Valuation Firm; provided that if the
Value determined by (y)(ii) is lower than the Value determined by (y)(i) but is
greater than the highest value within the range of values most recently
established by the Third Party Valuation Firm the Value of the Eligible Unquoted
Investment shall be the highest value within the range of values most recently
established by the Third Party Valuation Firm for such Eligible Unquoted
Investment. The valuation practices described in the Borrower’s 2016 annual
report on Form 10-K filed with the SEC may be amended from time to time,
provided that the Borrower shall furnish to the Administrative Agent, prior to
the effective date of any such amendment or modification, prompt notice of any
changes in such practices and shall not agree or otherwise permit to occur any
modification of such practices in any manner that would or would reasonably be
expected to adversely affect the interests or remedies of the Administrative
Agent or the Secured Parties under this Agreement or any Loan Document or impair
the collectability of any Investment without the prior written consent of the
Administrative Agent in its sole discretion. The Administrative Agent, on behalf
of the Lenders, will engage a Third Party Valuation Firm (the expense of which
shall be promptly reimbursed by Borrower) to provide an independent valuation
range (the “IVP


49

--------------------------------------------------------------------------------




Value Range”) of Eligible Unquoted Investments selected by the Administrative
Agent each quarter. The amount of investments so valued (the “IVP Amount”) will
be the greater of (a) (i) 125% of the average principal amount outstanding under
the Revolver Commitments during the Testing Quarter (calculated as of the end of
such Testing Quarter) minus (ii) the aggregate Value of all Eligible Quoted
Investments included in the Borrowing Base (as of the end of such Testing
Quarter) and (b) 10% of the aggregate Value (or as near thereto as reasonably
practicable) of all Eligible Unquoted Investments included in the Borrowing Base
(as of the end of such Testing Quarter); provided that: (i) in no event shall
more than 25% (or, if clause (b) applies, 10%) of the aggregate Value (or as
near thereto as reasonably practicable) of the Eligible Unquoted Investments in
the Borrowing Base be tested in respect of any applicable Testing Quarter. In
addition to the IVP Amount, the Borrower shall engage the services of a third
party valuation firm (other than the firm being used by the Administrative
Agent), which shall be reasonably acceptable to the Administrative Agent, in a
manner consistent with its existing procedures to provide assistance in the
determination of Value of an additional 25% by Value of the Eligible Unquoted
Investments included in the Borrowing Base, provided that: (i) such additional
amount may be higher or lower than 25% (but not less than 10% in any given
quarter) as long as the average amount so valued shall be at least 25% per
quarter over any trailing twelve (12) month period, and (ii) each Eligible
Unquoted Investment is valued by a third party valuation firm, which shall be
reasonably acceptable to the Administrative Agent, within twelve (12) months of
the date of the initial investment and at least once per annum thereafter
(subject to a permitted exclusion for underlying issuers representing less than
1.5% of the Value of all Eligible Investments in the Borrowing Base and not
exceeding 10% in the aggregate over any trailing twelve (12) month period). The
Administrative Agent agrees that Duff & Phelps and Lincoln Partners Advisors,
LLC shall be reasonably acceptable to the Administrative Agent as third party
valuation firms to be engaged by the Borrower for such purposes described in
this definition of “Value.”
“Voluntary Payment” has the meaning set forth in Section 5.42.
“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933) of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to cast votes in any
election of any corporate directors (or Persons performing similar functions).
“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.
“Withholding Agent” means any Loan Party, the Multicurrency Agent and the
Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


50

--------------------------------------------------------------------------------




SECTION 1.02    Accounting Terms and Determinations.
Unless otherwise specified herein, all terms of an accounting character used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants or
otherwise required by a change in GAAP) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Administrative Agent for distribution to the
Lenders, unless with respect to any such change concurred in by the Borrower’s
independent public accountants or required or permitted by GAAP, in determining
compliance with any of the provisions of this Agreement or any of the other Loan
Documents: (i) the Borrower shall have objected to determining such compliance
on such basis at the time of delivery of such financial statements, or (ii) the
Required Lenders shall so object in writing within 30 days after the delivery of
such financial statements, in either of which events such calculations shall be
made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made (which,
if objection is made in respect of the first financial statements delivered
under Section 5.01 hereof, shall mean the financial statements referred to in
Section 4.04).
SECTION 1.03    Use of Defined Terms.
All terms defined in this Agreement shall have the same meanings when used in
any of the other Loan Documents, unless otherwise defined therein or unless the
context shall otherwise require.
SECTION 1.04    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time together with all rules,
regulations and interpretations thereunder or related thereto; (f) the words
“asset” and “property” shall be construed to have the same meaning and effect


51

--------------------------------------------------------------------------------




and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights; and (g) titles of
Articles and Sections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.
SECTION 1.05    Currencies Generally.
At any time, any reference in the definition of the term “Agreed Foreign
Currency” or in any other provision of this Agreement to the Currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such Currency is the same as it was on the date hereof.
Except as provided in Section 2.11(c) and the last sentence of Section 2.12(a),
for purposes of determining (i) whether the amount of any Borrowing under the
Multicurrency Commitments, together with all other Borrowings under the
Multicurrency Commitments then outstanding or to be borrowed at the same time as
such Borrowing, would exceed the aggregate amount of the Multicurrency
Commitments, (ii) the Total Unused Multicurrency Commitments, (iii) the
Multicurrency Credit Exposure, and (iv) the Borrowing Base or the Value or the
fair market value of any Portfolio Investment, the outstanding principal amount
of any Borrowing that is denominated in any Foreign Currency or the Value or the
fair market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing or the date of valuation of such
Portfolio Investment, as the case may be; provided that in connection with the
delivery of any Borrowing Base Certification Report pursuant to Section 5.01(i),
such amounts shall be determined as of the date of the delivery of such
Borrowing Base Certification Report. Wherever in this Agreement in connection
with a Borrowing or Advance an amount, such as a required minimum or multiple
amount, is expressed in Dollars, but such Borrowing or Advance is denominated in
a Foreign Currency, such amount shall be the relevant Foreign Currency
Equivalent of such Dollar Amount (rounded to the nearest 1,000 units of such
Foreign Currency).
SECTION 1.06    Special Provisions Relating to Euro.
If at any time after the Closing Date the Euro becomes an Agreed Foreign
Currency then, from and after such date, each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the date hereof shall, effective from the date on
which such state becomes a Participating Member State, be redenominated in Euro
in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes


52

--------------------------------------------------------------------------------




an Agreed Foreign Currency shall be inconsistent with any convention or practice
in the interbank market for the basis of accrual of interest or fees in respect
of the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State.
SECTION 1.07    Amendment and Restatement of Existing Agreement.
The parties to this Agreement agree that, on the Closing Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Existing Credit Agreement and the other Existing Loan Documents as in effect
prior to the Closing Date. All Advances made and Obligations incurred under the
Existing Credit Agreement that are outstanding on the Closing Date shall
continue as Advances and Obligations under (and shall be governed by the terms
of) this Agreement and the other Loan Documents. Without limiting the foregoing,
on the Closing Date: (a) all references in the Existing Loan Documents to the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to this
Agreement and the Loan Documents, (b) all obligations constituting “Obligations”
with any Lender or any affiliate of any Lender that are outstanding on the
Closing Date shall continue as Obligations under this Agreement and the other
Loan Documents, (c) the liens and security interests in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Obligations are in all respects continuing and in full force and effect with
respect to all Obligations, (d) the “Revolver Commitments” (as defined in the
Existing Credit Agreement) shall be allocated between, and redesignated as,
Revolver Commitments and Multicurrency Commitments hereunder, in each case
pursuant to the allocations set forth on Schedule 1.01(a), and (e) the
Administrative Agent and the Multicurrency Agent shall make such other
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Credit Exposure and outstanding Advances hereunder
reflects such Lender’s Applicable Percentage of the outstanding aggregate Credit
Exposures on the Closing Date. The Lenders shall not charge Borrower any amounts
under Section 8.05 arising from the actions described in this Section 1.07
occurring on the Closing Date.

ARTICLE II THE CREDIT
SECTION 2.01    Commitments to Make Advances.
(a)Revolver Advances. Each Revolver Lender severally agrees, on the terms and
conditions set forth herein, to make Revolver Advances in Dollars to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Revolver Advance is made, such Lender’s Revolving
Credit Exposure shall not exceed the amount of the Revolver Commitment of such
Revolver Lender at such time, provided further that the aggregate principal
amount of all Advances shall not exceed the: lesser of: (1) the Borrowing Base;
and (2) the aggregate amount of the Commitments of all of the Lenders at such
time. Each Revolver


53

--------------------------------------------------------------------------------




Borrowing under this Section 2.01(a) shall be in an aggregate principal amount
of $1,000,000 or any larger multiple of $100,000 (except that any such Revolver
Borrowing may be in the aggregate amount of the Total Unused Revolver
Commitments) and shall be made, subject to Section 2.12(f), from the several
Revolver Lenders ratably in proportion to their respective Revolver Commitments.
Within the foregoing limits, the Borrower may borrow under this Section, repay
or, to the extent permitted by Section 2.10, prepay Revolver Advances and
reborrow under this Section 2.01 at any time before the Termination Date;
provided, however, in accordance with Section 2.09 and subject to Section
2.11(f), any Revolver Advances outstanding on the Termination Date shall not be
due and payable until the Maturity Date.
(b)Swing Advances. In addition to the foregoing, the Swingline Lender shall from
time to time, upon the request of the Borrower, if the applicable conditions
precedent in Article III have been satisfied, make Swing Advances to the
Borrower in an aggregate principal amount at any time outstanding not exceeding
$5,000,000.00; provided that, immediately after such Swing Advance is made, the
conditions set forth in Section 2.01(a) shall have been satisfied. Each
Swingline Borrowing under this Section 2.01(b) shall be in an aggregate
principal amount of $100,000.00 or any larger multiple of $100,000.00. Within
the foregoing limits, the Borrower may borrow under this Section 2.01(b), prepay
and reborrow under this Section 2.01(b) at any time before the Termination Date.
Solely for purposes of calculating fees under Section 2.07(a), Swing Advances
shall not be considered a utilization of the Revolver Commitment of the
Swingline Lender or any other Lender hereunder. All Swing Advances shall be made
as Base Rate Advances. At any time, upon the request of the Swingline Lender,
each Revolver Lender other than the Swingline Lender shall, on the third
Business Day after such request is made, purchase a participating interest in
Swing Advances in an amount equal to, subject to Section 2.12(f), its ratable
share (based upon its Applicable Revolver Percentage) of such Swing Advances. On
such third Business Day, each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation.
Whenever, at any time after the Swingline Lender has received from any such
Revolver Lender its participating interest in a Swing Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Revolver Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolver Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Administrative Agent is required to be returned, such Lender
will return to the Administrative Agent any portion thereof previously
distributed by the Administrative Agent to it. Each Revolver Lender’s obligation
to purchase such participating interests shall be absolute and unconditional and
shall not be affected by any circumstance, including: (i) any set-off,
counterclaim, recoupment, defense or other right which such Revolver Lender or
any other Person may have against the Swingline Lender requesting such purchase
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or the termination of any of the Commitments; (iii) any
adverse change in the condition (financial, business or otherwise) of any Loan
Party or any other Person; (iv) any breach of this Agreement by any Loan Party
or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(c)Multicurrency Advances. Each Multicurrency Lender severally agrees, on the
terms and conditions set forth herein, to make Multicurrency Advances to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Multicurrency Advance is made, such Lender’s
Multicurrency Credit Exposure shall not exceed the amount of the Multicurrency
Commitment of such Multicurrency Lender at such time,


54

--------------------------------------------------------------------------------




provided further that the aggregate principal amount of all Advances shall not
exceed the: lesser of: (1) the Borrowing Base; and (2) the aggregate amount of
the Commitments of all of the Lenders at such time. Each Multicurrency Borrowing
under this Section 2.01(c) shall be in an aggregate Dollar Equivalent principal
amount of $1,000,000 or any larger multiple of $100,000 (except that any such
Multicurrency Borrowing may be in the aggregate amount of the Total Unused
Multicurrency Commitments) and shall be made, subject to Section 2.12(f), from
the several Multicurrency Lenders ratably in proportion to their respective
Multicurrency Commitments. Within the foregoing limits, the Borrower may borrow
under this Section, repay or, to the extent permitted by Section 2.10, prepay
Multicurrency Advances and reborrow under this Section 2.01 at any time before
the Termination Date; provided, however, in accordance with Section 2.09 and
subject to Section 2.11(f), any Multicurrency Advances outstanding on the
Termination Date shall not be due and payable until the Maturity Date.
SECTION 2.02    Method of Borrowing Advances.
(a)The Borrower shall give the Administrative Agent and the Multicurrency Agent
notice in the form attached hereto as Exhibit A (a “Notice of Borrowing”) prior
to (i) 12:00 P.M. (Eastern time) at least one Business Day before each Base Rate
Borrowing, (ii) 12:00 P.M. (Eastern time) at least two (2) Business Days before
each Index Euro-Dollar Borrowing and (iii) 11:00 A.M. (Eastern time) at least
three (3) Business Days before each Eurocurrency Borrowing; specifying:
(i)whether such Borrowing is to be made under the Revolving Commitments and/or
the Multicurrency Commitments,
(ii)the date of such Borrowing, which shall be a Business Day,
(iii)the aggregate amount, and if made under the Multicurrency Commitments, the
Currency, of such Borrowing,
(iv)in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be a Base Rate Borrowing or Index Euro-Dollar Borrowing and, subject to
Section 2.02(h), the amount of such Borrowing under the Revolver Commitments and
Multicurrency Commitments, or stating that such Borrowing is to be a Swingline
Borrowing, and
(v)in the case of a Eurocurrency Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.
(b)Upon receipt of a Notice of Borrowing, the Applicable Agent shall promptly
notify each Revolver Lender or Multicurrency Lender, as applicable, of the
contents thereof and (unless such Borrowing is a Swingline Borrowing) of such
Lender’s ratable share of such Borrowing and such Notice of Borrowing, once
received by the Applicable Agent, shall not thereafter be revocable by the
Borrower.
(c)Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing, each
Lender, as applicable, shall make available its ratable share of such Borrowing,
in funds immediately available to the Applicable Agent at its address referred
to in or specified pursuant to Section 9.01. Unless the Administrative Agent
determines that any applicable condition specified in Article III has not been
satisfied: (1) in the case of a Revolver Borrowing the


55

--------------------------------------------------------------------------------




Administrative Agent will promptly disburse the funds so received from the
Revolver Lenders to the Borrower, (2) in the case of a Multicurrency Borrowing
the Multicurrency Agent will promptly disburse the funds so received from the
Multicurrency Lenders to the Borrower and (3) in the case of a Swingline
Borrowing, the Swingline Lender will make available to the Borrower the amount
of any such Swingline Borrowing.
(d)Notwithstanding anything to the contrary contained in this Agreement, no
Index Euro-Dollar Borrowing or Eurocurrency Borrowing may be made if there shall
have occurred a Default that shall not have been cured or waived.
(e)If no election as to the Class of a Borrowing denominated in Dollars is
specified, then the requested Borrowing shall be deemed to be under both the
Multicurrency Commitments and Revolver Commitments as provided in Section
2.02(h), provided however, that if no election as to a Class is specified but an
Agreed Foreign Currency has been specified then the requested Borrowing shall be
deemed to be under the Multicurrency Commitments. If no election as to the
Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars. If no election as to the type of a Borrowing is
specified, then the requested Borrowing shall be an Index Euro-Dollar Borrowing
and, if an Agreed Foreign Currency has been specified, the requested Borrowing
shall be a Eurocurrency Borrowing denominated in such Agreed Foreign Currency
and having an Interest Period of one month (or three months if denominated in
Canadian Dollars). If the Borrower is otherwise entitled under this Agreement to
repay any Advances maturing at the end of an Interest Period applicable thereto
with the proceeds of a new Borrowing, and if the Borrower fails to repay such
Advances using its own moneys and fails to give a Notice of Borrowing in
connection with such new Borrowing, a new Borrowing shall be deemed to be made
on the date such Interest Period expires in an amount equal to the principal
amount of the corresponding Advances, and the Advances comprising such new
Borrowing shall be (i) if such prior Advances were denominated in Dollars, Base
Rate Advances and (ii) if such prior Advances were denominated in an Agreed
Foreign Currency, Eurocurrency Advances with an Interest Period of one month (or
three months if denominated in Canadian Dollars) duration in the same Agreed
Foreign Currency.
(f)Notwithstanding anything to the contrary contained herein, there shall not be
more than ten (10) Interest Periods outstanding at any given time with respect
to the Revolver Commitments and the Multicurrency Commitments; provided that for
purposes of this Section 2.02(f), the Index Euro-Dollar Advances collectively
shall be deemed to have one (1) Interest Period and Base Rate Advances shall not
be deemed to have an outstanding Interest Period.
(g)In connection with each Revolver Borrowing, the Borrower shall provide to the
Administrative Agent and the Multicurrency Agent calculations setting forth each
Lender’s funded portion of the Borrowings denominated in Dollars and confirming
such amount is equal to such Lender’s Applicable Percentage of the outstanding
Borrowings denominated in Dollars.
(h)Treatment of Classes. Notwithstanding anything to the contrary contained
herein, but in all events subject to the proviso contained in Section 2.12(f),
with respect to each Advance denominated in Dollars, the Administrative Agent
shall deem the Borrower to have requested that such Advance be applied ratably
to each of the Revolver Commitments and the Multicurrency Commitments, based
upon the percentage of the aggregate remaining unutilized Commitments
represented by the Revolver Commitments and the Multicurrency Commitments,
respectively.


56

--------------------------------------------------------------------------------




SECTION 2.03    Continuation and Conversion Elections. Subject to Section
2.12(f), by delivering a notice (a “Notice of Continuation or Conversion”),
which shall be substantially in the form of Exhibit C, to the Administrative
Agent and the Multicurrency Agent, on or before 12:00 P.M., Eastern time, on a
Business Day, the Borrower may from time to time irrevocably elect, by notice
one Business Day prior in the case of a continuation of or conversion to Base
Rate Advances, two (2) Business Days prior in the case of a continuation or
conversion to Index Euro-Dollar Advances or three (3) Business Days prior in the
case of a continuation of Eurocurrency Advances denominated in an Agreed Foreign
Currency, that all, or any portion in an aggregate principal amount of
$1,000,000 or any larger integral multiple of $100,000 be, (i) in the case of
Base Rate Advances converted into Index Euro-Dollar Advances, or (ii) in the
case of Index Euro-Dollar Advances converted into Base Rate Advances or
continued as Index Euro-Dollar Advances, or (iii) in the case of Eurocurrency
Advances continued as Eurocurrency Advances; provided, however, that (x) each
such conversion or continuation shall be prorated (subject to Section 2.12(f))
among the applicable outstanding Advances of all Lenders that have made such
Advances, (y) no portion of the outstanding principal amount of any Advances may
be continued as, or be converted into, any Index Euro-Dollar Advance or
Eurocurrency Advance when any Default has occurred and is continuing, and (z)
the outstanding principal amount of any Advances denominated in an Agreed
Foreign Currency shall be continued as, or be converted into, Eurocurrency
Advances with an Interest Period of one month’s duration when any Default has
occurred and is continuing. In the absence of delivery of a Notice of
Continuation or Conversion with respect to any Advance (i) which is an Index
Euro-Dollar Advance, at least two (2) Business Days before the last day of the
then current Interest Period with respect thereto, such Index Euro-Dollar
Advance shall, on such last day, automatically continue as an Index Euro-Dollar
Advance and (ii) that is a Eurocurrency Advance denominated in an Agreed Foreign
Currency, at least three (3) Business Days before the last day of the then
current Interest Period with respect thereto, such Eurocurrency Advance shall,
on such last day, automatically convert or continue as a Eurocurrency Advance
with an Interest Period of one month’s duration (or three months duration with
respect to any Eurocurrency Advance denominated in Canadian Dollars).
SECTION 2.04    Notes. Any Lender may request that its Revolver Advances or
Multicurrency Advances, as applicable, be evidenced by a single Revolver Note or
Multicurrency Note, as applicable, payable to the order of such Lender for the
account of its Lending Office in an amount equal to the original principal
amount of such Lender’s applicable Commitments, and the Swingline Lender may
request that its Swing Advances be evidenced by a single Swing Advance Note
payable to the order of the Swingline Lender. In such event, the Borrower, as
applicable, shall prepare, execute and deliver such Note or Notes. Upon receipt
of each Lender’s Note pursuant to Section 3.01, the Administrative Agent shall
deliver such Note to such Lender. Thereafter, the Commitments evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 9.07) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to
Section 9.07, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation.


SECTION 2.05    Defaulting Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Laws:


57

--------------------------------------------------------------------------------




(a)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.05(a);
(b)Defaulting Lender Waterfall. Except as otherwise provided in this Section
2.05, any payment of principal, interest, fees, or other amounts received by the
Applicable Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VI or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.04), shall
be deemed paid to and redirected by such Defaulting Lender to be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Administrative Agent and the Multicurrency Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Swingline Lender hereunder; third, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement; fifth, to the payment
of any amounts owing to the Lenders or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or Obligations in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Advances were made at a
time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and Obligations
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Advances of, or Obligations owed to, such Defaulting
Lender until such time as all Advances and funded and unfunded participations in
Swing Advances are held by the Lenders pro rata in accordance with their
Commitments without giving effect to Section 2.05(d). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)Certain Fees.
(i)Commitment Fees. No Defaulting Lender shall be entitled to receive any unused
commitment fee payable under Section 2.07 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(ii)With respect to any unused commitment fee not required to be paid to any
Defaulting Lender pursuant to clause (i) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Swing Advances that


58

--------------------------------------------------------------------------------




has been reallocated to such non-Defaulting Lender pursuant to clause (d) below,
(y) pay to the Swingline Lender the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(d)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Swing Advances shall be reallocated
among the non-Defaulting Revolver Lenders in accordance with their respective
Applicable Revolver Percentages (calculated without regard to such Defaulting
Lender’s Revolver Commitment) but only to the extent that such reallocation does
not cause the Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolver Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
(e)Cash Collateral, Repayment of Swing Advances. If the reallocation described
in clause (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, prepay Swing Advances in an amount equal to the Swingline Lender’s
Fronting Exposure.
(f)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Multicurrency Agent (as to any Multicurrency Lender) and the Swingline Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolver Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolver Advances and Multicurrency Advances and funded and unfunded
participations in Swing Advances to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 2.05(d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(g)New Swing Advances. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swing Advances unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swing Advance.
SECTION 2.06    Interest Rates.
(a)“Applicable Margin” means (a) with respect to any Base Rate Advance, 1.75%,
(b) with respect to any Index Euro-Dollar Advance, 2.75%, and (c) with respect
to any Eurocurrency Advance, 2.75%; provided, however, “Applicable Margin” shall
mean, beginning on each Ratings Effective Date, if any, that may occur after the
First Amendment Effective Date and after which the Borrower obtains an
Investment Grade Rating and continuing until the next Ratings Effective Date, if
any, after the Borrower loses such Investment Grade Rating, (i) with respect to
any Base Rate Advance, 1.5% and (ii) with respect to any Index Euro-Dollar
Advance


59

--------------------------------------------------------------------------------




or Eurocurrency Advance, 2.5%. Beginning on each Ratings Effective Date, if any,
that may occur after which the Borrower loses an Investment Grade Rating and
continuing until the next Ratings Effective Date, if any, after the Borrower
regains such Investment Grade Rating, Applicable Margin shall mean: (a) with
respect to any Base Rate Advance, 1.75%, (b) with respect to any Index
Euro-Dollar Advance, 2.75%, and (c) with respect to any Eurocurrency Advance,
2.75%. Each change in the Applicable Margin resulting from the Borrower’s
attaining, or failing to maintain, an Investment Grade Rating shall be effective
on the later of (y) the first Business Day of the first calendar month following
the applicable attainment of or change in rating and (z) five (5) Business Days
following such attainment or change (each such date, a “Ratings Effective
Date”). The Borrower shall notify the Administrative Agent of its attaining, or
failure to maintain, an Investment Grade Rating promptly after such attainment
or change in rating is announced by the applicable ratings agency, but in no
event later than two (2) Business Days thereafter.
(b)Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Interest Payment Date while such
Base Rate Advance is outstanding and on the date such Base Rate Advance is
converted to a Eurocurrency Advance or Index Euro-Dollar Advance or repaid. Any
overdue principal of and, to the extent permitted by Applicable Law, overdue
interest on any Base Rate Advance shall bear interest, payable on demand, for
each day until paid in full at a rate per annum equal to the Default Rate.
(c)Each Index Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted Index Euro-Dollar Rate for such Interest Period. Such
interest shall be payable on each applicable Interest Payment Date. Any overdue
principal of and, to the extent permitted by Applicable Law, overdue interest on
any Index Euro-Dollar Advance shall bear interest, payable on demand, for each
day until paid in full at a rate per annum equal to the Default Rate.
(d)Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of: (1) the Applicable Margin, plus (2) the applicable Adjusted
London InterBank Offered Rate for such Interest Period; provided, however, that
each Eurocurrency Advance denominated in Canadian Dollars shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of: (1) the Applicable Margin,
plus (2) the applicable CDOR Rate for such Interest Period. Such interest shall
be payable on each applicable Interest Payment Date. Any overdue principal of
and, to the extent permitted by Applicable Law, overdue interest on any
Eurocurrency Advance shall bear interest, payable on demand, for each day until
paid in full at a rate per annum equal to the Default Rate.
The “CDOR Rate” applicable to any Eurocurrency Borrowing denominated in Canadian
Dollars means, as of any date of determination for the Interest Period of such
Eurocurrency Borrowing, the annual rate of interest equal to the average rate of
the 2nd, 3rd, 4th and 5th highest rates applicable to Canadian Dollar bankers’
acceptances for a term comparable to such Interest Period that appears on the
“Reuters Screen CDOR Page” as of 10:00 a.m., New York City time, on such day, or
if such day is not a Business Day, then on the immediately preceding Business
Day;  provided that if such rates do not appear on the Reuters Screen CDOR Page
as contemplated, then the CDOR Rate on any day shall be calculated as the
average of the 2nd, 3rd,


60

--------------------------------------------------------------------------------




4th and 5th highest rates applicable to Canadian Dollar bankers’ acceptances
quoted for such Interest Period by the Reference Banks as of 10:00 a.m., New
York City time, on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day. If the CDOR Rate determined as provided
above would be less than zero, the CDOR Rate shall be deemed to be zero.
The “London InterBank Offered Rate” applicable to any Eurocurrency Borrowing
denominated in any Agreed Foreign Currency (other than Canadian Dollars) means,
as of any date of determination for the Interest Period of such Eurocurrency
Borrowing the rate per annum determined on the basis of the rate for deposits in
such Currency offered for a term comparable to such Interest Period by reference
to the ICE Benchmark Administration, or any successor thereto, Interest
Settlement Rates for deposits in such Currency (as set forth by any service
selected by the Applicable Agent that has been nominated by the ICE Benchmark
Administration or successor thereto as an authorized information vendor for the
purpose of displaying such rates) determined as of 11:00 a.m. London, England
time, two (2) Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear on such page, the “London
InterBank Offered Rate” for such Interest Period will be the arithmetic average
(rounded upward, if necessary, to the next higher 1/100th of 1%) of rates quoted
by not less than two (2) major lenders in New York City, selected by the
Applicable Agent, at approximately 10:00 A.M., New York City time, two (2)
Business Days prior to the first day of such Interest Period, for deposits in
such Currency offered by leading European banks for a period comparable to such
Interest Period. If the London Interbank Offered Rate determined as provided
above would be less than zero, the London Interbank Offered Rate shall be deemed
to be zero.
“Eurocurrency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Eurocurrency Advance or Index Euro-Dollar Advance is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Lender to United States residents). The Adjusted
London InterBank Offered Rate and the Adjusted Index Euro-Dollar Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Percentage.
“Index Euro-Dollar Rate” applicable to any Index Euro-Dollar Borrowing
denominated in Dollars means, as of any date of determination for the Interest
Period of such Index Euro-Dollar Borrowing, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. London, England time two (2)
Business Days prior to the first day of such Interest Period by reference to the
ICE Benchmark Administration, or any successor thereto, Interest Settlement
Rates for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
or successor thereto as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, “Index Euro-Dollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period. If the Index


61

--------------------------------------------------------------------------------




Euro-Dollar Rate determined as provided above would be less than zero, the Index
Euro-Dollar Rate shall be deemed to be zero.
(e)The Applicable Agent shall determine each interest rate applicable to the
Advances hereunder in accordance with the terms of this Agreement. The
Applicable Agent shall give prompt notice to the Borrower and the applicable
Lenders by telecopy of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
(f)After the occurrence and during the continuance of an Event of Default (other
than an Event of Default under Sections 6.01(g) or (h)), the principal amount of
the Advances (and, to the extent permitted by Applicable Law, all accrued
interest thereon) may, at the election of the Required Lenders, bear interest at
the Default Rate; provided, however, that automatically whether or not the
Required Lenders elect to do so, (i) any overdue principal of and, to the extent
permitted by law, overdue interest on the Advances shall bear interest payable
on demand, for each day until paid at a rate per annum equal to the Default
Rate, and (ii) after the occurrence and during the continuance of an Event of
Default described in Section 6.01(g) or 6.01(h), the principal amount of the
Advances (and, to the extent permitted by Applicable Law, all accrued interest
thereon) shall bear interest payable on demand for each day until paid at a rate
per annum equal to the Default Rate.
SECTION 2.07    Fees.
(a)Commencing with the first such day after the Closing Date (or such later date
on which such Revolver Lender becomes a Revolver Lender), the Borrower shall pay
to the Administrative Agent, for the account of each Revolver Lender, on the
last day of each calendar quarter of each year prior to the Termination Date,
and then on the Termination Date (or other date on which the Revolver
Commitments shall terminate) with respect to such Revolver Lender, the sum of
the “Unused Revolver Commitment Fees” for each day during the applicable period.
The Unused Revolver Commitment Fee shall be computed with respect to each day
during the applicable period by multiplying the unused portion of the Revolver
Commitments on such day by: (x) 1.00%, if the used portion of the Revolver
Commitments (after giving effect to borrowings, repayments and commitment
reductions on such day) is less than or equal to 25% of the aggregate of such
Revolver Commitments; and (y) 0.375%, if the used portion of the Revolver
Commitments (after giving effect to borrowings, repayments and commitment
reductions on such day) is more than 25% of the aggregate of such Revolver
Commitments.
(b)Commencing with the first such day after the Closing Date (or such later date
on which such Multicurrency Lender becomes a Multicurrency Lender), the Borrower
shall pay to the Administrative Agent, for the account of each Multicurrency
Lender, on the last day of each calendar quarter of each year prior to the
Termination Date, and then on the Termination Date (or other date on which the
Multicurrency Commitment shall terminate) with respect to such Multicurrency
Lender, the sum of the “Unused Multicurrency Commitment Fees” for each day
during the applicable period. The Unused Multicurrency Commitment Fee shall be
computed with respect to each day during the applicable period by multiplying
the unused portion of the Multicurrency Commitments on such day by: (x) 1.00%,
if the used portion of the Multicurrency Commitments (after giving effect to
borrowings, repayments and commitment reductions on such day) is less than or
equal to 25% of the aggregate of such Multicurrency Commitments; and (y) 0.375%,
if the used portion of the Multicurrency Commitments (after giving effect to


62

--------------------------------------------------------------------------------




borrowings, repayments and commitment reductions on such day) is more than 25%
of the aggregate of such Multicurrency Commitments.
(c)Unused commitment fees shall be determined quarterly in arrears and shall be
payable on each Quarterly Payment Date and on the Termination Date; provided
that should any Class or Classes of the Commitments be terminated at any time
prior to the Termination Date for any reason, the entire accrued and unpaid fee
applicable to such Class or Classes of Commitments shall be calculated and paid
on the date of such termination. Any such unused commitment fee for the first
quarter following the Closing Date shall be prorated according to the number of
days this Agreement was in effect during such quarter.
(d)The Borrower shall pay (i) to the Administrative Agent, for the account and
sole benefit of the Administrative Agent, such fees and other amounts at such
times as set forth in the Joint Lead Arranger’s Letter Agreement, (ii) to BB&T
Capital Markets, for the account of and sole benefit of BB&T Capital Markets,
such fees and other amounts as set forth in the Joint Lead Arranger’s Letter
Agreement, (iii) to ING Capital LLC, for the account of and sole benefit of ING
Capital LLC, such fees and other amounts as set forth in the Joint Lead
Arranger’s Letter Agreement and (iv) such fees and other amounts at such times
as set forth in the Lenders’ Letter Agreement.
SECTION 2.08    Optional Termination or Reduction of Commitments. The Borrower
may, subject to any applicable prepayments pursuant to Section 2.11, upon at
least 3 Business Days irrevocable notice to the Administrative Agent and the
Multicurrency Agent, terminate at any time, or proportionately reduce from time
to time by an aggregate amount of at least $2,000,000 or any larger multiple of
$1,000,000, the Commitments; provided, however: (1) each termination or
reduction, as the case may be, shall be permanent and irrevocable; (2) no such
termination or reduction shall be in an amount greater than the Total Unused
Revolver Commitments and Total Unused Multicurrency Commitments on the date of
such termination or reduction; (3) no such reduction pursuant to this Section
2.08 shall result in the aggregate Commitments of all of the Lenders being
reduced to an amount less than $20,000,000, unless the Revolver Commitments and
the Multicurrency Commitments are terminated in their entirety, in which case
all accrued fees (as provided under Section 2.07) shall be payable on the
effective date of such termination; (4) each reduction of the Commitments shall
be applied to reduce ratably the Revolver Commitments and the Multicurrency
Commitments; and (5) any termination of the Commitments shall terminate both the
Revolver Commitments and the Multicurrency Commitments. Each reduction shall be
made ratably among the applicable Lenders in accordance with their respective
Commitments of such Class being reduced.
SECTION 2.09    Termination of Commitments; Maturity of Advances. The
Commitments (including obligations to make Swing Advances) shall terminate on
the Termination Date. Any outstanding Advances (together with accrued interest
thereon) shall be due and payable on the Maturity Date.
SECTION 2.10    Optional Prepayments.
(a)The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent and the Multicurrency Agent, prepay any Base Rate Borrowing
or Index Euro-Dollar Borrowing in whole at any time, or from time to time in
part in amounts aggregating at least $1,000,000 or any larger integral multiple
of $100,000 (or any lesser amount equal to the outstanding balance of such
Advance), by paying the principal amount to be prepaid together


63

--------------------------------------------------------------------------------




with accrued interest thereon to the date of prepayment. Subject to Section
2.12(f), each such optional prepayment in Dollars shall be applied to first to
any Swing Advances outstanding and then to prepay ratably (based upon the
Applicable Outstanding Dollar Percentage of the several Lenders included in such
Base Rate Borrowing or Index Euro-Dollar Borrowing) the Base Rate Advances and
Index Euro-Dollar Advances, as the case may be, (x) first, to Base Rate Advances
and (y) second, to Index Euro-Dollar Advances.
(b)Subject to any payments required pursuant to the terms of Article VIII for
such Eurocurrency Borrowing, the Borrower may, with respect to Eurocurrency
Advances denominated in an Agreed Foreign Currency, at least three (3) Business
Day’s prior written notice, prepay in minimum Dollar Equivalent amounts of
$1,000,000 with additional increments of $100,000 (or any lesser amount equal to
the outstanding balance of such Advances) all or any portion of the principal
amount of any Eurocurrency Borrowing prior to the maturity thereof, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of Article
VIII. Subject to Section 2.12(f), each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably among the
Multicurrency Lenders in accordance with their Applicable Multicurrency
Percentages.
(c)Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Applicable Agent shall promptly notify each Lender of the Class of Advances
being prepaid the contents of such notice and of such Lender’s ratable share of
such prepayment and such notice, once received by the Administrative Agent and
the Multicurrency Agent, shall not thereafter be revocable by the Borrower.
SECTION 2.11    Mandatory Prepayments.
(a)On each date on which any of the Commitments are reduced or terminated
pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or prepay
such principal amount of the outstanding Advances of such Class of Commitments
(together with interest accrued thereon and any amount due under Section 8.05),
if any, as may be necessary so that after such payment the aggregate unpaid
principal amount of the Advances of such Class of Commitments does not exceed
the aggregate amount of such Commitments as then reduced.
(b)In the event that the aggregate Revolving Credit Exposure at any one time
outstanding shall at any time exceed the aggregate amount of the Revolver
Commitments of all of the Revolver Lenders at such time and/or the aggregate
Multicurrency Credit Exposure at any one time outstanding shall at any time
exceed the aggregate amount of the Multicurrency Commitments of all of the
Multicurrency Lenders at such time, the Borrower shall immediately repay so much
of the Advances as is necessary in order that the aggregate principal amount of
such Advances thereafter outstanding, shall not exceed the aggregate amount of
the Revolver Commitments of all of the Revolving Lenders at such time and/or the
Multicurrency Commitments of all of the Multicurrency Lenders at such time.
(c)On each Determination Date, the Multicurrency Agent shall determine the
Multicurrency Credit Exposure. For the purpose of this determination, the
outstanding principal amount of any Advance that is denominated in an Agreed
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount in
the Agreed Foreign Currency of such Advance,


64

--------------------------------------------------------------------------------




determined as of such Determination Date. Upon making such determination, the
Multicurrency Agent shall promptly notify the Multicurrency Lenders and the
Administrative Agent thereof.
(d)If on any Determination Date the aggregate Multicurrency Credit Exposure
exceeds 105% of the aggregate amount of the Multicurrency Commitments as then in
effect, the Borrower shall prepay the Multicurrency Loans within 4 Business Days
following the Borrower’s receipt of such request in such amounts as shall be
necessary so that after giving effect thereto the aggregate Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.
(e)In the event that the aggregate Credit Exposure of all of the Lenders shall
at any time exceed the Borrowing Base (including as a result of a change of
Borrowing Base calculation to limit such calculation to Unrestricted Cash and
Cash Equivalents, as contemplated by the definition of Borrowing Base), the
Borrower shall immediately repay so much of the Advances as is necessary such
that the aggregate Credit Exposure of all of the Lenders shall not exceed the
Borrowing Base.
(f)Following the Termination Date, Borrower shall ratably repay the Advances
under the Revolver Commitments and Multicurrency Commitments such that (i) at
least 15% of the aggregate principal amount of the Advances outstanding on the
Termination Date shall be repaid by the end of the third month following the
Termination Date, (ii) at least 40% of the aggregate principal amount of the
Advances outstanding on the Termination Date shall be repaid by the end of the
sixth month following the Termination Date, (iii) at least 60% of the aggregate
principal amount of Advances outstanding on the Termination Date shall be repaid
by the end of the ninth month following the Termination Date, and (iv) the
remaining aggregate principal amount of Advances then outstanding shall be
repaid on the first anniversary of the Termination Date.
(g)If at any time (i) the Administrative Agent on behalf of the Secured Parties
does not own or have a valid and perfected first priority security interest in
any Eligible Investment or (ii) any representation or warranty with respect to
any Eligible Investment included in the Borrowing Base is not true and correct
in all material respects (without duplication of any materiality qualifier
contained therein), then upon the earlier of the Borrower’s receipt of notice
from the Administrative Agent or the Borrower becoming aware thereof, the
Borrower, in its sole discretion, shall either (x) repay the Advances
outstanding (together with any amounts owing under Article VIII relating to such
repayment) to the extent required by this Section 2.11 after giving effect to
the exclusion of such ineligible Portfolio Investment from the Borrowing Base,
or (y) substitute an Eligible Investment for such ineligible Portfolio
Investment; provided that no such substitution shall be permitted unless (1)
such substitute Portfolio Investment is an Eligible Investment on the date of
substitution, (2) after giving effect to the inclusion of the substitute
Eligible Investment, no repayment of any Advances outstanding shall be required
under this Section 2.11 (after giving effect to the exclusion of such ineligible
Portfolio Investment from the Borrowing Base), (3) all representations and
warranties of the Borrower contained in Article IV shall be true and correct, in
all material respects (without duplication of any materiality qualifier
contained therein), as of the date of substitution, (4) all actions or
additional actions (if any) necessary to perfect the security interest of the
Administrative Agent in such substitute Portfolio Investment and related
Collateral shall have been taken as of or prior to the date of substitution and
(5) the Borrower shall deliver to the Administrative Agent on the date of such
substitution (A) a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and (B) a Borrowing Base
Certification Report (including a calculation of the Borrowing Base after giving
effect to such substitution).


65

--------------------------------------------------------------------------------




(h)Any repayment or prepayment made pursuant to this Section shall not affect
the Borrower’s obligation to continue to make payments under any Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.
(i)Any repayment or prepayment made pursuant to this Section shall be in cash
without any prepayment premium or penalty (but including all breakage or similar
costs) on the customary terms of the Applicable Agent.
(j)Each prepayment required to be made pursuant to this Section 2.11 shall be
made in Dollars, unless otherwise directed by the Borrower prior to such
prepayment, until all outstanding Advances denominated in Dollars have been
fully repaid, then, to the extent necessary, any additional prepayments required
to be made pursuant to this Section 2.11 shall be made in such Agreed Foreign
Currencies corresponding to Multicurrency Advances denominated in such Agreed
Foreign Currencies. Subject to Section 2.12(f), each prepayment in Dollars
pursuant to this Section 2.11, shall be applied: (i) first, to any Swing
Advances outstanding; and (ii) second, ratably based upon the Applicable
Outstanding Dollar Percentages of the several Lenders of such Base Rate Advances
and Index Euro-Dollar Advances, as the case may be, (x) first, to Base Rate
Advances and (y) second, to Index Euro-Dollar Advances. Each prepayment in an
Agreed Foreign Currency shall be applied ratably among the Multicurrency Lenders
based upon the Applicable Multicurrency Percentage of the several Multicurrency
Lenders. In the event the Borrower is required to make any concurrent
prepayments under both paragraphs (b) or (d) and also another paragraph of this
Section 2.11, any such prepayments shall be applied toward a prepayment pursuant
to paragraphs (b) and (d) before any prepayment pursuant to any other paragraph
of this Section 2.11.
SECTION 2.12    General Provisions as to Payments.
(a)Subject to Sections 6.03 and 6.04, the Borrower shall make each payment of
principal of, and interest on, the Advances and of fees hereunder without any
set off, counterclaim or any deduction whatsoever, not later than 2:00 P.M.
(Eastern time) on the date when due, in funds immediately available in the same
Currency of such Advance to the Applicable Agent at its address referred to in
Section 9.01. The Administrative Agent will promptly distribute to the Swingline
Lender each such payment received on account of the Swing Advances and the
Applicable Agent will promptly distribute to each applicable Lender its ratable
share of each such payment received by such Applicable Agent for the account of
such Lenders.
All amounts owing under this Agreement (including commitment fees, payments
required under Section 8.03, and payments required under Section 2.12(e)
relating to any Advance denominated in Dollars, but not including principal of
and interest on any Advance denominated in any Foreign Currency or payments
relating to any such Advance required under Section 2.12(e), which are payable
in such Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Advance when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Advance shall, if such Advance is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Advance that is not denominated


66

--------------------------------------------------------------------------------




in Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.
(b)Whenever any payment of principal of, or interest on, the Base Rate Advances
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of or interest on, the Index Euro-Dollar Advances or
Eurocurrency Advances shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
(c)Funding by Lenders; Presumption by Administrative Agent. Unless the
Applicable Agent shall have received notice from a Lender prior to the proposed
date of any Borrowing that such Lender will not make available to the Applicable
Agent such Lender’s share of such Borrowing, the Applicable Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Applicable Agent, then
the applicable Lender and the Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances, Index Euro-Dollar Advances or the Eurocurrency Advances, as the case
may be. If the Borrower and such Lender shall pay such interest to the
Applicable Agent for the same or an overlapping period, the Applicable Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Applicable Agent, then the amount so paid shall constitute such
Lender’s Advance included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Applicable Agent.
(d)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Applicable Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Applicable Agent for the account of the
Lenders of the applicable Class hereunder that the Borrower will not make such
payment, the Applicable Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the such Lenders the amount due. In such event, if the Borrower
has not in fact made such payment, then each of Lenders of the applicable Class
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Applicable Agent, at the greater of the Federal Funds Rate and a
rate determined by the Applicable Agent in accordance with banking industry
rules on interbank compensation.


67

--------------------------------------------------------------------------------




(e)Taxes.
(i)[Reserved]
(ii)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(iii)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Applicable Agent timely reimburse it for the payment of,
any Other Taxes.
(iv)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Applicable Agent), or by the Applicable Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(v)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent and Multicurrency Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Applicable Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Applicable Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Applicable Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Applicable Agent to set off and apply any and all amounts at any time owing to
such Lender under any Loan Document or otherwise payable by the Applicable Agent
to the Lender from any other source against any amount due to the Applicable
Agent under this paragraph (v).


68

--------------------------------------------------------------------------------




(vi)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.12(e),
such Loan Party shall deliver to the Applicable Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Applicable Agent.
(vii)Status of Lenders. (A) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower, the Administrative Agent and the
Multicurrency Agent, at the time or times reasonably requested by the Borrower,
the Administrative Agent or the Multicurrency Agent, such properly completed and
executed documentation reasonably requested by the Borrower, the Administrative
Agent or the Multicurrency Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower, the Multicurrency Agent or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower, the Multicurrency Agent
or the Administrative Agent as will enable the Borrower, the Multicurrency Agent
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(e)(vii)(A)(1), (A)(2) and (C) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(A)Without limiting the generality of the forgoing:
(1)any Lender that is a U.S. Person shall deliver to the Borrower, the
Multicurrency Agent and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, the Multicurrency Agent
or the Administrative Agent), executed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;
(2)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Multicurrency Agent and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower, the
Multicurrency Agent or the Administrative Agent), whichever of the following is
applicable:
(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax


69

--------------------------------------------------------------------------------




pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)executed copies of IRS Form W-8ECI;
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(B)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Multicurrency Agent and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower, the
Multicurrency Agent or the Administrative Agent), executed copies of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower, the Multicurrency Agent or the Administrative Agent to determine the
withholding or deduction required to be made; and
(C)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower, the Multicurrency Agent and the Administrative
Agent at the time or times prescribed by law and at such


70

--------------------------------------------------------------------------------




time or times reasonably requested by the Borrower, the Multicurrency Agent or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower, the Multicurrency
Agent or the Administrative Agent as may be necessary for the Borrower, the
Multicurrency Agent and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower, the Multicurrency Agent
and the Administrative Agent in writing of its legal inability to do so.
(viii)If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.12(e) (including by the payment of additional amounts
pursuant to this Section 2.12(e)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (viii) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (viii), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (viii) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(ix)Survival. Each party’s obligations under this Section 2.12(e) shall survive
the resignation or replacement of the Administrative Agent or Multicurrency
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
(f)Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, each payment
of commitment fee under Section 2.07 shall be made for account of the Lenders of
the applicable Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.08, Section 2.09 or otherwise shall be
applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each


71

--------------------------------------------------------------------------------




Borrowing of a Class shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments of such Class (in the case of the
making of Advances) or their respective Advances of such Class that are to be
included in such Borrowing (in the case of conversions and continuations of
Advances), in accordance with the provisions of Section 2.02(h); (iii) each
payment or prepayment of principal of Advances of a Class by the Borrower shall
be made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Advances of such Class held by them
(and, with respect to the pro rata treatment of prepayments between Classes, any
such prepayments shall be made in accordance with the provisions of Sections
2.10 and 2.11); and (iv) each payment of interest on Advances of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Advances of such Class then due
and payable to the respective Lenders; provided, however that, notwithstanding
anything to the contrary contained herein, in the event that the Borrower wishes
to make a Multicurrency Borrowing in an Agreed Foreign Currency at a time when
there are Advances in Dollars outstanding under the Multicurrency Commitments,
the Borrower may make a Borrowing under the Revolver Commitments (if otherwise
permitted hereunder) and may use the proceeds of such Borrowing to prepay the
Multicurrency Advances (without making a ratable prepayment to the Revolver
Advances) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.
SECTION 2.13    Computation of Interest and Fees. Interest on the Advances
(including Advances denominated in Canadian Dollars) shall be computed on the
basis of a year of 360 days, except that interest computed on Advances
denominated in an Agreed Foreign Currency other than Canadian Dollars shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Utilization fees, unused commitment fees and any other
fees payable hereunder shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).
SECTION 2.14    Increase in Commitments.
(a)The Borrower shall have the right, at any time prior to the date that is one
hundred eighty (180) days prior to the Termination Date by written notice to and
in consultation with the Administrative Agent, the Multicurrency Agent,
Swingline Lender and the Joint Lead Arrangers, to request an increase in the
aggregate Commitments (each such requested increase, a “Commitment Increase”),
by having one or more existing Lenders increase their respective Commitments
then in effect (each, an “Increasing Lender”), by adding as a Lender with a new
Commitment hereunder one or more Persons that are not already Lenders (each, an
“Additional Lender”), or a combination thereof, provided that (i) unless
otherwise agreed by the Administrative Agent, any such request for a Commitment
Increase shall be in a minimum amount of $5,000,000, (ii) immediately after
giving effect to any Commitment Increase, the aggregate Commitments shall not
exceed $550,000,000, (iii) no Default or Event of Default shall have occurred
and be continuing on the applicable Commitment Increase Date (as hereinafter
defined) or shall result from any Commitment Increase, (iv) immediately after
giving effect to any Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof), the Borrower shall be in
compliance with the covenants contained in Article V, and (v) no consent of any
Lender to such Commitment Increase shall be required and no Lender shall be
obligated to participate as a Lender in such Commitment Increase. No Lender


72

--------------------------------------------------------------------------------




shall have any obligation to become an Increasing Lender and any decision by a
Lender to increase its Commitment shall be made in its sole discretion
independently from any other Lender. Other than fees payable under the Joint
Lead Arranger’s Letter Agreement, which shall be paid in accordance with their
terms, any fees paid by the Borrower for a Commitment Increase to an Increasing
Lender, an Additional Lender, the Administrative Agent, the Multicurrency Agent,
or BB&T, ING Capital LLC and Fifth Third Bank, as joint lead arrangers, shall be
for their own account and shall be in an amount, if any, mutually agreed upon by
each such party and the Borrower, in each party’s sole discretion.
(b)Each Additional Lender must qualify as an Eligible Assignee (the selection of
which shall include the prior approval of the Administrative Agent, and the
Multicurrency Agent only if such Additional Lender is to be a Multicurrency
Lender). The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent, the Multicurrency Lender and the
Borrower may reasonably require, all in form and substance reasonably
satisfactory to the Administrative Agent, the Multicurrency Agent and the
Borrower, to evidence the Commitment adjustments referred to in Section 2.14(e);
provided that the failure of any Lender that is not an Additional Lender or an
Increasing Lender to execute any such documentation shall not impair the ability
of the Additional Lenders, the Increasing Lenders and the Borrower to effect a
Commitment Increase pursuant to this Section 2.14.
(c)If the aggregate Commitments are increased in accordance with this Section
2.14, the Borrower (in consultation with the Administrative Agent and the
Multicurrency Agent), Increasing Lender(s) (if any) and Additional Lender(s) (if
any) shall agree upon the effective date of such Commitment Increase (the
“Commitment Increase Date”), which shall be a Business Day not less than thirty
(30) days prior to the Termination Date. The Administrative Agent shall promptly
notify the Lenders of such increase and the Commitment Increase Date.
(d)Notwithstanding anything set forth in this Section 2.14 to the contrary, the
Borrower shall not incur any Advances pursuant to any Commitment Increase (and
no Commitment Increase shall be effective) unless the conditions set forth in
Section 2.14(a) as well as the following conditions precedent are satisfied on
the applicable Commitment Increase Date:
(i)The Administrative Agent shall have received the following, each dated the
Commitment Increase Date and in form and substance reasonably satisfactory to
the Administrative Agent:
(A)a supplement to this Agreement signed by each Lender committing to the
Commitment Increase, setting forth the reallocation of Commitments referred to
in Section 2.14(e), all other documentation required by the Administrative Agent
pursuant to Section 2.14(b) and such other modifications, documents or items as
the Administrative Agent, the Multicurrency Agent, the Lenders or their counsel
may reasonably request;
(B)an instrument, duly executed by the Borrower and each Guarantor acknowledging
and reaffirming its obligations under this Agreement, the Collateral Documents,
and the other Loan Documents to which it is a party;
(C)a certificate of the secretary or an assistant secretary of the Borrower and
each Guarantor, certifying to and attaching the resolutions adopted


73

--------------------------------------------------------------------------------




by the board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;
(D)a certificate of the Chief Financial Officer or another Responsible Officer
of the Borrower, certifying that (x) as of the Commitment Increase Date, all
representations and warranties of the Borrower and the Guarantors contained in
this Agreement and the other Loan Documents are true and correct in all material
respects without duplication of any materiality qualifier contained therein
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct as of such date and, (y) immediately after giving
effect to such Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof), the Borrower is in
compliance with the covenants contained in Article V, and (z) no Default or
Event of Default has occurred and is continuing, both immediately before and
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof);
(E)an opinion or opinions of counsel for the Borrower and the Guarantors, in a
form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent, the Multicurrency Agent and the Lenders, together with such other
documents, instruments and certificates as the Administrative Agent shall have
reasonably requested; and
(F)such other documents or items that the Administrative Agent, the
Multicurrency Agent, the Lenders, the Swingline Lender or their counsel may
reasonably request.
(ii)In the case of any Borrowing of Advances in connection with such Commitment
Increase for the purpose of funding an Acquisition, the applicable conditions
set forth in this Agreement with respect to Acquisitions shall have been
satisfied.
(e)On the Commitment Increase Date, (i) the aggregate principal outstanding
amount of the Advances (the “Initial Advances”) immediately prior to giving
effect to the Commitment Increase shall be deemed to be repaid, (ii) immediately
after the effectiveness of the Commitment Increase, the Borrower shall be deemed
to have made new Borrowings of Advances (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Advances and of the types and for the Interest Periods specified in a
Notice of Borrowing delivered to the Administrative Agent and the Multicurrency
Agent in accordance with Sections 2.01 and 2.12(f), (iii) each Lender shall pay
to the Applicable Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender’s pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial Advances, (iv) after each
Applicable Agent receives the funds specified in clause (iii) above, the
Applicable Agent shall pay to each Lender the portion of such funds equal to the
difference, if positive, between (y) such Lender’s pro rata percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Advances and (z) such Lender’s pro rata percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) the Lenders of each Class shall be deemed to


74

--------------------------------------------------------------------------------




hold the Subsequent Borrowings ratably in accordance with their respective
Commitments (calculated after giving effect to the Commitment Increase), (vi)
the Borrower shall pay all accrued but unpaid interest on the Initial Advances
to the Lenders entitled thereto, and (vii) Schedule 1.01(a) shall be deemed
amended to reflect the Commitments of all Lenders after giving effect to the
Commitment Increase. The deemed payments made pursuant to clause (i) above in
respect of each Eurocurrency Advance shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 8.05 if the Commitment Increase
Date occurs other than on the last day of the Interest Period relating thereto.



ARTICLE III CONDITIONS TO BORROWINGS
SECTION 3.01    Conditions to Initial Closing.
The obligation of each Lender to make an Advance on the Closing Date is subject
to the satisfaction of the conditions set forth in Section 3.02 and the
following additional conditions:
(a)receipt by the Administrative Agent from each of the parties hereto of a duly
executed counterpart of this Agreement signed by such party;
(b)if requested by any Lender, receipt by the Administrative Agent of a duly
executed Note for the account of each such Lender, complying with the provisions
of Section 2.04;
(c)receipt by the Administrative Agent of an opinion of counsel to the Loan
Parties, dated as of the Closing Date (or in the case of an opinion delivered
pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit F hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;
(d)receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the Closing Date, substantially in the form of Exhibit G
hereto, signed by a chief financial officer or other authorized officer of each
Loan Party, to the effect that, to his knowledge, (i) no Default has occurred
and is continuing on the Closing Date and (ii) the representations and
warranties of the Loan Parties contained in Article IV are true on and as of the
Closing Date;
(e)receipt by the Administrative Agent of all documents which the Administrative
Agent, the Multicurrency Agent or any Lender may reasonably request relating to
the existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including a certificate of incumbency of each Loan Party (the “Officer’s
Certificate”), signed by the Secretary, an Assistant Secretary, a member,
manager, partner, trustee or other authorized representative of the respective
Loan Party, substantially in the form of Exhibit H hereto, certifying as to the
names, true signatures and incumbency of the officer or officers of the
respective Loan


75

--------------------------------------------------------------------------------




Party, authorized to execute and deliver the Loan Documents, and certified
copies of the following items: (i) the Loan Party’s Organizational Documents;
(ii) the Loan Party’s Operating Documents; (iii) if applicable, a certificate of
the Secretary of State of such Loan Party’s state of organization as to the good
standing or existence of such Loan Party, and (iv) the Organizational Action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Loan Party is a party;
(f)completion of due diligence to the satisfaction of the Administrative Agent
with respect to the Borrower and its Subsidiaries, including but not limited to
review of the Investment Policies, risk management procedures, accounting
policies, systems integrity, compliance, management and organizational structure
and the loan and investment portfolio of the Borrower and its Subsidiaries;
(g)the Collateral Documents shall have been duly executed by the applicable Loan
Parties and each such document shall have been delivered to the Administrative
Agent and each of the Collateral Documents and Custodial Agreement amended
thereby, shall be in full force and effect and each document (including each UCC
financing statement) required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent for the benefit of the Secured Parties, upon
filing, recording or possession by the Administrative Agent, as the case may be,
a valid, legal and perfected first-priority security interest in and lien on the
Collateral described in the Collateral Documents, to the extent not previously
received and/or filed, shall have been delivered to the Administrative Agent;
Borrower shall also deliver or cause to be delivered, to the extent not
previously delivered, the certificates (with undated stock powers executed in
blank) for all shares of stock or other equity interests pledged to the
Administrative Agent for the benefit of Lenders pursuant to the Pledge Agreement
or such equity interests shall be held by the Collateral Custodian under the
Custodial Agreement for the benefit of the Administrative Agent and the Secured
Parties;
(h)the Administrative Agent shall have received the results of a search of the
UCC filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) in which the Loan Parties are organized, the
chief executive office of each such Person is located, any offices of such
persons in which records have been kept relating to Collateral described in the
Collateral Documents and the other jurisdictions in which UCC filings (or
equivalent filings) are to be made pursuant to the preceding paragraph, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens other than Permitted Encumbrances indicated in any such financing
statement (or similar document) have been released or subordinated to the
satisfaction of Administrative Agent;
(i)receipt by the Administrative Agent of a Borrowing Base Certification Report,
dated as of the date of the initial Notice of Borrowing and satisfactory in all
respects to the Administrative Agent;


76

--------------------------------------------------------------------------------




(j)the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Joint Lead
Arranger’s Letter Agreement, and shall have reimbursed the Administrative Agent
and the Multicurrency Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent and the Multicurrency Agent; and
(k)such other documents or items as the Administrative Agent, the Multicurrency
Agent, the Lenders or their counsel may reasonably request.
For purposes of determining compliance with the conditions specified in this
Section 3.01, the Multicurrency Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from the Multicurrency Agent or
such Lender prior to the proposed Closing Date specifying its objection thereto.
SECTION 3.02    Conditions to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing and the obligation of the
Swingline Lender to make a Swing Advance are each subject to the satisfaction of
the conditions applicable to such Advance in Section 2.01 and the following
conditions:
(a)receipt by the Administrative Agent and the Multicurrency Agent of a Notice
of Borrowing as required by Section 2.02, together with a Borrowing Base
Certification Report dated as of the date of delivery and satisfactory in all
respects to the Administrative Agent;
(b)the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing;
(c)the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement and the other representations and
warranties contained in the Loan Documents shall be true in all material
respects, on and as of the date of such Borrowing, without duplication of any
materiality qualifier contained therein (except to the extent that any such
representations and warranties speak as to a specific date, in which case such
representations and warranties shall be true as of such date); and
(d)the fact that, immediately after such Borrowing, the aggregate principal
amount of all Advances shall not exceed the lesser of: (1) the Borrowing Base;
and (2) the aggregate amount of all Commitments.
Each Borrowing and each Notice of Continuation or Conversion hereunder shall be
deemed to be a representation and warranty by the Loan Parties on the date of
such Borrowing as to the truth and accuracy of the facts specified in clauses
(b), (c) and (d) of this Section.


77

--------------------------------------------------------------------------------





ARTICLE IV REPRESENTATIONS AND WARRANTIES
The Borrower and Guarantors represent and warrant that:
SECTION 4.01    Existence and Power. The Borrower is a corporation, and each
Guarantor is a corporation, limited liability company or other legal entity, in
each case, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, as the case may be, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary, and has all organizational
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.
SECTION 4.02    Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of this Agreement,
the Notes, the Collateral Documents and the other Loan Documents to which such
Loan Party is a party (i) are within such Loan Party’s organizational powers,
(ii) have been duly authorized by all necessary Organizational Action,
(iii) require no action by or in respect of, or filing with, any Governmental
Authority that has not been obtained or made when required, (iv) do not
contravene, or constitute a default under, any provision of Applicable Law or
regulation or of the Organizational Documents and Operating Documents of such
Loan Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Loan Party or any of its Subsidiaries, and (v) do
not result in the creation or imposition of any Lien on any asset of such Loan
Party or any of its Subsidiaries (other than Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations).
SECTION 4.03    Binding Effect. This Agreement constitutes a valid and binding
legal agreement of the Loan Parties enforceable in accordance with its terms,
and the Notes, the Collateral Documents and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Loan Parties party to such Loan Document
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally.
SECTION 4.04    Financial Information.
(a)Each of the audited consolidated balance sheet of the Borrower as of
December 31, 2016 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Ernst & Young, copies of which have been delivered to the Administrative
Agent for delivery to each of the Lenders, fairly present, in conformity with
GAAP, the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.
(b)Since December 31, 2016 there has been no event, act, condition or occurrence
having a Material Adverse Effect.
SECTION 4.05    Litigation. There is no action, suit or proceeding pending, or
to the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any Governmental Authority which in any manner draws into question the
validity or enforceability of, or could impair the ability


78

--------------------------------------------------------------------------------




of the Loan Parties to perform their respective obligations under, this
Agreement, the Notes, the Collateral Documents or any of the other Loan
Documents.
SECTION 4.06    Compliance with ERISA.
(a)The Loan Parties and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.
(b)Neither the Loan Parties nor any member of the Controlled Group is or ever
has been obligated to contribute to any Multiemployer Plan.
(c)The assets of the Loan Parties or any Subsidiary of any Loan Party do not and
will not constitute “plan assets,” within the meaning of ERISA, the Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.
SECTION 4.07    Payment of Taxes. There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate. No Loan Party has been given or been requested to give a waiver of the
statute of limitation relating to the payment of Federal, state, local or
foreign taxes.
SECTION 4.08    Subsidiaries. Each of the Subsidiaries (other than any
Foreclosed Subsidiary) of each Loan Party is a corporation, a limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to transact business in every jurisdiction where, by the nature of its business,
such qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Lenders pursuant to Section
5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.
SECTION 4.09    Investment Company Act, Etc. Neither the Borrower nor any of its
Affiliates is a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935. The Borrower qualifies as an RIC
and is an “investment company” that has elected to be a “business development
company” as defined in Section 2(a)(48) of the Investment Company Act and is
subject to regulation as such under the Investment Company Act including Section
18, as modified by Section 61, of the Investment Company Act. The business and
other activities of the Borrower, including but not limited to, the making of
the Advances by the Lenders, the application of the proceeds and repayment
thereof by the


79

--------------------------------------------------------------------------------




Borrower and the consummation of the transactions contemplated by the Loan
Documents to which the Borrower is a party do not result in any violations, with
respect to the Borrower, of the provisions of the Investment Company Act or any
rules, regulations or orders issued by the SEC thereunder.
SECTION 4.10    All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.
SECTION 4.11    Ownership of Property; Liens. Each of the Loan Parties and their
respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.14.
SECTION 4.12    No Default. No Loan Party nor any of their respective
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have a Material Adverse Effect or to
materially affect or alter the business of the Loan Parties as presently
conducted. No Default or Event of Default has occurred and is continuing.
SECTION 4.13    Full Disclosure. The Loan Parties have disclosed to the Lenders
in writing any and all facts which, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or to materially affect or alter
the business of the Loan Parties as presently conducted.
SECTION 4.14    Environmental Matters.
(a)No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.
(b)No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Loan Parties, at or from any adjacent site or facility, except
for Hazardous Materials, such as cleaning solvents, pesticides and other
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, and managed or otherwise handled in minimal amounts in the
ordinary course of business of such Loan Party or Subsidiary of a Loan Party in
compliance with all applicable Environmental Requirements.
(c)The Loan Parties, and each of their respective Subsidiaries, has procured all
Environmental Authorizations necessary for the conduct of the business
contemplated on such Property, and is in compliance in all material respects
with all Environmental Requirements in connection with the operation of the
Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.


80

--------------------------------------------------------------------------------




SECTION 4.15    Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance in all material respects with all Applicable Laws,
including all Environmental Laws and all regulations and requirements of the SEC
and the National Association of Securities Dealers, Inc. (including with respect
to timely filing of reports).
SECTION 4.16    Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance, in all material respects, with all Applicable Laws, including, but
not limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of Capital Securities of each of the Loan
Party’s respective Subsidiaries are owned by the Loan Parties free and clear of
any Lien or adverse claim.
SECTION 4.17    Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”
SECTION 4.18    Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Advances under this Agreement, no Loan
Party will be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code or Section 2 of either the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
SECTION 4.19    Collateral Documents. Upon the execution of the Pledge
Agreement, the Security Agreement, the Control Agreements listed in clauses (vi)
and (xi) of the definition of “Control Agreement” and the other Collateral
Documents to be issued, filed or executed on the Closing Date, the Collateral
Documents shall continue to be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral, securing the
Obligations, and, upon (i) the filing of one or more UCC financing statements in
the appropriate jurisdictions (to the extent not previously filed and still in
effect) and (ii) delivery of the certificates evidencing shares of stock,
partnership interests and other equity interests and delivery of the original
notes and other instruments representing debt or other obligations owing to the
Loan Parties to the Collateral Custodian as bailee for the Administrative Agent
(to the extent not previously delivered), the Administrative Agent shall have or
continue to have a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties, in such
Collateral and the proceeds thereof that can be perfected upon filing of one or
more UCC financing statements and execution and delivery of such equity
interests, notes and other instruments and such Control Agreements, in each case
prior and superior in any right to any other Person. The representations and
warranties of the Loan Parties contained in the Collateral Documents are true
and correct.


81

--------------------------------------------------------------------------------




SECTION 4.20    Labor Matters. There are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payment made to employees of the Loan Parties and each Subsidiary of any
Loan Party have been in compliance with the Fair Labor Standards Act and any
other applicable federal, state or foreign law dealing with such matters. All
payments due from the Loan Parties or any of their respective Subsidiaries, or
for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, as appropriate. No Loan Party nor
any Subsidiary of a Loan Party is party to a collective bargaining agreement.
SECTION 4.21    Patents, Trademarks, Etc. The Loan Parties and their respective
Subsidiaries own, or are licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are material to the businesses, assets,
operations, properties or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries taken as a whole. The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Loan Parties and their respective
Subsidiaries, does not infringe on the rights of any Person.
SECTION 4.22    Insurance. The Loan Parties and each of their Subsidiaries has
(either in the name of such Loan Party or in such Subsidiary's name), with
insurance companies believed by the Borrower to be financially sound and
reputable insurance companies, insurance in at least such amounts and against at
least such risks (including on all its property, and public liability and
worker's compensation) as are usually insured against in the same general area
by companies of established repute engaged in the same or similar business.
SECTION 4.23    Anti-Terrorism Laws. None of the Loan Parties, nor any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including the Patriot Act.
SECTION 4.24    Ownership Structure. As of the First Amendment Effective Date,
Schedule 4.24 is a complete and correct list of all Subsidiaries and Affiliates
of the Borrower and of each Loan Party setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Capital Securities in such Subsidiary, (iii) the nature of the
Capital Securities held by each such Person, and (iv) the percentage of
ownership of such Subsidiary represented by such Capital Securities. Except as
disclosed in such Schedule, as of the First Amendment Effective Date (i) the
Borrower and its Subsidiaries owns, free and clear of all Liens and has the
unencumbered right to vote, all outstanding Capital Securities in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
Capital Securities of each Person is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or outstanding securities convertible into, any
additional Capital Securities of any type in, any such Person.
SECTION 4.25    Reports Accurate; Disclosure. All information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Loan Parties to the Administrative Agent or any Lender in
connection with this Agreement or any Loan Document, including reports furnished
pursuant to Section 4.04, are true, complete and accurate


82

--------------------------------------------------------------------------------




in all material respects; it being recognized by the Administrative Agent and
the Lenders that the projections and forecasts provided by Borrower in good
faith and based upon reasonable assumptions are not to be viewed as facts and
that actual results during the period or periods covered by any such projections
and forecasts may differ from the projected or forecasted results. Neither this
Agreement, nor any Loan Document, nor any agreement, document, certificate or
statement furnished to the Administrative Agent or the Lenders in connection
with the transactions contemplated hereby contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact known to any Loan
Party which materially and adversely affects the Borrower and its Subsidiaries,
or in the future is reasonably likely to have a Material Adverse Effect.
SECTION 4.26    Location of Offices. The Borrower’s name is Triangle Capital
Corporation. The location of Borrower (within the meaning of Article 9 of the
UCC) is Maryland. The Borrower has not changed its name, identity, structure,
existence or state of formation, whether by amendment of its Organizational
Documents, by reorganization or otherwise, or has changed its location (within
the meaning of Article 9 of the UCC) within the four (4) months preceding the
Closing Date or any subsequent date on which this representation is made.
SECTION 4.27    Affiliate Transactions. Except as permitted by Section 5.27,
neither the Borrower nor any Subsidiary nor any other Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.
SECTION 4.28    Broker’s Fees. Except as set forth in the Joint Lead Arranger’s
Letter Agreement and Lender’s Letter Agreement, no broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby. Except as set forth in the Joint Lead
Arranger’s Letter Agreement and Lender’s Letter Agreement, no other similar fees
or commissions will be payable by any Loan Party for any other services rendered
to the Borrower or any of its Subsidiaries ancillary to the transactions
contemplated hereby.
SECTION 4.29    Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent, the Multicurrency Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the First Amendment Effective Date and delivered to the Administrative Agent,
the Multicurrency Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Loan Parties in favor of the
Administrative Agent, the Multicurrency Agent and each of the Lenders under this
Agreement. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Advances.
SECTION 4.30    Loans and Investments. No Loan Party nor any of their respective
Subsidiaries has made a loan, advance or Investment which is outstanding or
existing on the First Amendment Effective Date except (i) Portfolio Investments
in the ordinary course of business and consistently with the Investment
Policies, (ii) Investments in Subsidiaries and


83

--------------------------------------------------------------------------------




Affiliates as set forth on Schedule 4.24, (iii) Investments in Cash and Cash
Equivalents, and (iv) other Investments in existence on the First Amendment
Effective Date and described on Schedule 4.30.
SECTION 4.31    No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.
SECTION 4.32    Compliance with Sanctions; Anti-Money Laundering Program;
Anti-Corruption Laws.
(a)Neither the Borrower nor any Affiliate of the Borrower nor, to the Borrower’s
knowledge, any director, officer, agent, employee of the Borrower or any
Affiliate of the Borrower: (i) has used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity or to influence official action; (ii) has made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) has made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) has violated or
is in violation of any Anti-Corruption Laws or Anti-Money Laundering Laws; and
each of the Borrower and each Affiliate of the Borrower have conducted their
business in compliance with the Anti-Corruption Laws and Anti-Money Laundering
Laws.
(b)Neither: (i) Borrower, any Affiliate of Borrower, nor, to Borrower's
knowledge, any of their respective directors, officers, agents, employees or
Affiliates; nor (ii) to Borrower's knowledge, any agent or representative of
Borrower or any such Affiliate that will act in any capacity in connection with
any Advances or that will benefit from any Advances: (A) is a Sanctioned Person
or is owned or Controlled by a Sanctioned Person; (B) has any assets located in
a Sanctioned Country; (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons; or (D) has taken any
action, directly or indirectly, that violates any Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws.
(c)No proceeds of any Advance have been used, directly or indirectly, by
Borrower or any Affiliate of Borrower or any of their respective directors,
officers, agents, employees, Affiliates, agents or representatives for the
purpose of funding, financing or facilitating any activity, business or
transaction of or with any Sanctioned Person, or of, with or in any Sanctioned
Country, including, but not limited to, any payment (directly or indirectly) to
a Sanctioned Person or a Sanctioned Country, or that violates any Sanctions
applicable to any party hereto.
The provisions of this Section 4.32 shall prevail and control over any contrary
provisions of this Agreement or any Loan Documents.
SECTION 4.33    Material Contracts. Schedule 4.33 is, as of the First Amendment
Effective Date, a true, correct and complete listing of all contracts to which
any Loan Party is a party, the breach of or failure to perform which, either by
a Loan Party or other party to such contract, could reasonably be expected to
have a Material Adverse Effect (“Material Contract”). The Borrower, its
Subsidiaries and the other Loan Parties that is a party to any Material Contract
has performed and is in compliance with all of the material terms of such
Material Contract, and no Loan Party has knowledge of any default or event of
default, or event or condition which


84

--------------------------------------------------------------------------------




with the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, that exists with respect to any such Material
Contract.
SECTION 4.34    Collateral-Mortgage Property. With respect to each Mortgaged
Property, if any, within the Collateral the Administrative Agent has: (i) a
first priority lien upon the fee simple title to the Mortgaged Property; (ii) a
first priority lien upon the leases and rents applicable to the Mortgaged
Property; (iii) a first priority lien upon all equipment and fixtures applicable
to the Mortgaged Property; and (iv) all Mortgaged Property Security Documents
reasonably requested by the Administrative Agent.
SECTION 4.35    Mortgaged Properties. As of the First Amendment Effective Date,
Schedule 1.01 is a correct and complete list of all Mortgaged Properties
included in the Collateral. As of the First Amendment Effective Date and as
shown on Schedule 1.01, there are no Mortgaged Properties.
SECTION 4.36    Common Enterprise. The successful operation and condition of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each of the Loan Parties is dependent on the successful performance and
operation of each other Loan Party. Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
SECTION 4.37    Investment Policies. The Investment Policies are fully and
accurately described in all material respects in the Borrower’s annual report on
Form 10-K most recently filed with the SEC, and any subsequent quarterly reports
on Form 10-Q filed with the SEC or any other information filed with the SEC.
There have been no material changes in the Investment Policies other than in
accordance with this Agreement, and the Borrower has at all times complied in
all material respects with the Investment Policies with respect to each
Portfolio Investment.
SECTION 4.38    Eligibility of Portfolio Investments. On the date of each
Borrowing, (i) the information contained in the Borrowing Base Certification
Report delivered pursuant to Article III is an accurate and complete listing in
all material respects of all the Eligible Investments that are part of the
Collateral as of such date, and the information contained therein with respect
to the identity of such Portfolio Investment and the amounts owing thereunder is
true and correct in all material respects as of such date and (ii) each such
Portfolio Investment is an Eligible Investment.
SECTION 4.39    Portfolio Investments. The Borrower has not authorized the
filing of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Portfolio Investments other
than any financing statement that has been terminated and financing statements
naming the Administrative Agent for the benefit of the Secured Parties as
secured party pursuant to the terms hereof. The Borrower is not aware of the
filing of any judgment or tax Lien filings against the Borrower. Each Portfolio
Investment was


85

--------------------------------------------------------------------------------




originated without any fraud or material misrepresentation by the Borrower or,
to the best of the Borrower’s knowledge, on the part of the Issuer.
SECTION 4.40    Selection Procedures. No procedures believed by the Borrower to
be adverse to the interests of the Administrative Agent and the Lenders were
utilized by the Borrower in identifying and/or selecting the Portfolio
Investments that are part of the Eligible Investments and are included in the
Borrowing Base.
SECTION 4.41    Coverage Requirement. The Advances outstanding do not exceed the
lesser of (i) the aggregate amount of the Commitments of all of the Lenders and
(ii) the Borrowing Base.

ARTICLE V COVENANTS
The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:
SECTION 5.01    Information. The Borrower will deliver to the Administrative
Agent, who will then promptly deliver to the Multicurrency Agent and each of the
Lenders:
(a)as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by Ernst & Young or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
(b)as soon as available and in any event within 50 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such Fiscal
Quarter and the related statement of income and statement of cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the chief financial officer or
the principal accounting officer of the Borrower;
(c)simultaneously with the delivery of each set of financial statements referred
to in clauses (a) and (b) above, a certificate, substantially in the form of
Exhibit  J and with compliance calculations in form and content satisfactory to
the Administrative Agent (a “Compliance Certificate”), of the chief financial
officer or other authorized officers of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Loan
Parties were in compliance with the requirements of Sections 5.05, 5.07, 5.09,
5.10, 5.11, 5.12 and 5.37 on the date of such financial statements, (ii) setting
forth the identities of the respective Subsidiaries on the date of such
financial statements, and (iii) stating whether any Default exists on the date
of such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Loan Parties are taking or propose to take with
respect thereto;


86

--------------------------------------------------------------------------------




(d)as soon as available and in any event within (i) 50 days after the end of
each of the first three Fiscal Quarters of a Fiscal Year, and (ii) 90 days after
the end of the Fiscal Year (and no later than the delivery date of the financial
statements referred to in clauses (a) and (b) above), all external valuation
reports relating to the Eligible Investments (including all valuation reports
delivered by any valuation firm engaged by the Borrower and any other
information relating to the Eligible Investments as reasonably requested by the
Administrative Agent or the Required Lenders;
(e)within 5 Business Days after the Borrower becomes aware of the occurrence of
any Default or Event of Default, a certificate of the chief financial officer or
other authorized officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;
(f)at the request of the Administrative Agent promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed with the SEC, or any Governmental Authority succeeding
to any or all functions of said SEC, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;
(g)if and when the Borrower or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;
(h)promptly after the Borrower knows of the commencement thereof, notice of any
litigation, dispute or proceeding (and any material development in respect of
such proceedings) involving a claim against a Loan Party and/or any Subsidiary
of a Loan Party for $1,000,000 or more in excess of amounts covered in full by
applicable insurance (subject to customary deductibles);
(i)a Borrowing Base Certification Report, substantially in the form of Exhibit E
and otherwise in form and content reasonably satisfactory to the Administrative
Agent, which report is certified as to truth and accuracy by the chief financial
officer or other authorized officer of the Borrower to the knowledge of such
individual, including a schedule setting forth in reasonable detail each
Portfolio Investment included in the Borrowing Base, the Borrower’s calculation
for each such Portfolio Investment the (x) leverage ratio of total debt to
EBITDA of the Issuer for each such Portfolio Investment, (y) leverage ratio of
debt senior to or pari passu with and including the tranche that includes the
Borrower's Eligible Investment to EBITDA of the Issuer, and (z) in the case of a
Last Out Debt Investment, the ratio of the first out tranche to EBITDA of the
Issuer (collectively the “Leverage Metrics”), and which report shall be
delivered (A) by the tenth Business Day following the last day of each month and
(B) by the tenth Business Day following the day a Portfolio Investment enters or
leaves the Borrowing Base (including by reason of such Portfolio Investment
ceasing to meet one or more requirements for eligibility). The Borrower shall
update the Leverage Metrics not less frequently than once a quarter;


87

--------------------------------------------------------------------------------




(j)promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, the most recent valuation
report of the Borrower’s and its Subsidiaries’ loan and investment portfolio,
conducted by Duff & Phelps or such other third party appraiser reasonably
acceptable to the Administrative Agent; provided that, the Borrower shall use
its best efforts to obtain the consent of Duff & Phelps or such other appraiser
to release such report to the Administrative Agent;
(k)promptly upon the occurrence of any Internal Control Event which is required
to be publicly disclosed of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and
(l)from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the SEC shall be
deemed delivered hereunder; provided, however, that nothing in the foregoing
shall be deemed to relieve the Borrower of its obligation to deliver a
Compliance Certificate pursuant to clause (c).
SECTION 5.02    Inspection of Property, Books and Records. The Borrower will (i)
keep, and will cause each of its Subsidiaries to keep its books and records in
conformity with GAAP for all dealings and transactions in relation to its
business and activities; (ii) permit, and will cause each Subsidiary of the
Borrower and each Loan Party to permit, at reasonable times with at least five
(5) Business Days’ prior notice (or such lesser time period agreed upon by the
Administrative Agent and the Borrower), which notice shall not be required in
the case of an emergency, the Administrative Agent or its designee, at the
expense of the Borrower and Loan Parties, to perform periodic field audits and
investigations of the Borrower, the Loan Parties and the Collateral, from time
to time; and (iii) permit, and will cause each Subsidiary to permit, with at
least five (5) Business Days’ prior notice (or such lesser time period agreed
upon by the Administrative Agent and the Borrower), the Administrative Agent or
its designee, at the expense of the Borrower and the Loan Parties, to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants; provided that the Borrower shall only be
required to reimburse the Administrative Agent for only one such inspection each
Fiscal Quarter unless a Default shall have occurred and be continuing. The Loan
Parties agree to cooperate and assist in such visits and inspections, in each
case at such reasonable times and as often as may reasonably be desired.
SECTION 5.03    Maintenance of RIC Status and Business Development Company;
Asset Coverage. The Borrower will maintain its status as a RIC under the Code
and as a “business development company” under the Investment Company Act. The
Borrower will maintain the percentage amount of “Asset Coverage” (as such term
is defined in Section 18 of the Investment Company Act) required by the
Investment Company Act as applicable to the Borrower and pursuant to any orders
of the SEC issued to the Borrower thereunder.
SECTION 5.04    [Intentionally Omitted].


88

--------------------------------------------------------------------------------




SECTION 5.05    Asset Coverage. In furtherance and not in limitation of the
terms of Section 5.03, the Loan Parties shall not permit the Asset Coverage
Ratio to be less than 2.00 to 1.00 at any time.
SECTION 5.06    Sale/Leasebacks. The Loan Parties shall not, nor shall they
permit any Subsidiary to, enter into any Sale/Leaseback Transaction.
SECTION 5.07    Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall not be less than the sum of (i) $400,000,000 plus (ii) 50.0% of
the cumulative Net Proceeds of Capital Securities/Conversion of Debt received
after the Closing Date, calculated quarterly at the end of each Fiscal Quarter.
SECTION 5.08    Acquisitions. No Loan Party nor any Subsidiary of a Loan Party
(other than a SBIC Entity) shall make any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition.
SECTION 5.09    Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, an Interest Coverage Ratio of not less than 2.00 to
1.00, determined for the period of the four consecutive preceding Fiscal
Quarters ending on the date of determination.
SECTION 5.10    Value of Eligible Investments. After the Closing Date, the
Borrower will not permit the aggregate Value of the Eligible Investments that
can be converted to Cash in fewer than ten (10) Business Days without more than
a 5% change in price to be less than 10% of the aggregate principal amount
outstanding under the Commitments for more than thirty (30) Business Days during
any period when the aggregate principal amount outstanding under the Commitments
(less Unrestricted Cash and Cash Equivalents held in an account subject to a
Control Agreement) is greater than 90% of the Borrowing Base (less Unrestricted
Cash and Cash Equivalents held in an account subject to a Control Agreement).
SECTION 5.11    Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party shall make loans or advances to any Person except: (i) solely to the
extent not prohibited by Applicable Laws, employee loans or advances that do not
exceed One Hundred Thousand Dollars ($100,000) in the aggregate at any one time
outstanding made on an arms’-length basis in the ordinary course of business and
consistently with practices existing on December 31, 2016 and described in the
Borrower’s Form 10-K for the year ended December 31, 2016 filed with the SEC;
(ii) deposits required by government agencies or public utilities; (iii) loans
or advances to the Borrower or any Guarantor that is a Consolidated Subsidiary;
(iv) loans and advances by or to SBIC Entities, (v) loans or advances consisting
of Portfolio Investments, and (vi) loans and advances outstanding on the First
Amendment Effective Date and set forth on Schedule 5.11; provided that after
giving effect to the making of any loans, advances or deposits permitted by this
Section 5.11, no Default shall have occurred and be continuing. All loans or
advances permitted under this Section 5.11 (excluding Noteless Loans) shall be
evidenced by written promissory notes. Except as approved by the Administrative
Agent in writing, no Loan Party nor any Subsidiary of a Loan Party shall request
or receive a promissory note or other instrument from any Issuer in connection
with a Noteless Loan.
SECTION 5.12    Restricted Payments. The Loan Parties will not declare or make
any Restricted Payment during any Fiscal Year, except that:


89

--------------------------------------------------------------------------------




(a)any Loan Party may pay Restricted Payments to another Loan Party;
(b)any Subsidiary of the Borrower may pay Restricted Payments to the Borrower
(c)any Subsidiary of the Borrower that is not a Loan Party may pay Restricted
Payments to another Subsidiary of the Borrower that is not a Loan Party; and
(d)the Borrower may declare or make Restricted Payments from time to time in
accordance with Applicable Law so long as (i) at the time when any such
Restricted Payment is to be made, no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) at the time when any such
Restricted Payment is to be made, the aggregate principal of the Advances then
outstanding under the Commitments do not exceed eighty percent (80%) of the
Borrowing Base calculated on a pro forma basis after giving effect to such
Restricted Payment and (iii) the chief executive officer, chief financial
officer or other authorized officer of the Borrower shall have certified to the
Administrative Agent and Lenders as to compliance with the preceding clauses in
a certificate attaching calculations; provided, however, that notwithstanding
the existence of a Default or an Event of Default (other than an Event of
Default specified in Sections 6.01(g) or (h)) or a failure to comply with clause
(ii) above, the Borrower may pay dividends in an amount equal to its investment
company taxable income, net tax-exempt interest income and capital gain net
income that are required to be distributed to its shareholders in order to
maintain its status as a RIC and to avoid U.S. federal income and excise taxes
imposed on RICs.
SECTION 5.13    Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iv) and except Investments in (i) Cash and Cash Equivalents,
(ii) Investments existing on the First Amendment Effective Date not constituting
loans or advances in the Capital Securities of their respective Subsidiaries and
equity investments as set forth on Schedule 4.24, (iii) Investments in
Subsidiaries that are Loan Parties, (iv) Investments in Subsidiaries that are
SBIC Entities provided that immediately prior to and after giving effect to such
Investment: (a) no Default shall have occurred and be continuing, and (b) the
aggregate principal of the Advances outstanding under the Commitments do not
exceed eighty percent (80%) of the Borrowing Base determined and calculated on a
pro forma basis after giving effect to such Investment (and on the date of such
Investment the Borrower delivers to the Administrative Agent and each Lender a
Borrowing Base Certification Report confirming the foregoing Borrowing Base
calculation) and (v)  Investments in Portfolio Investments (or in the case of
Loan Parties or any Subsidiary of a Loan Party other than the Borrower, in
securities that would constitute Portfolio Investments if made by the Borrower)
made in the ordinary course of business and, in the case of the Borrower,
consistent with the Investment Policies, or in the case of any other Loan Party,
consistent with such Loan Party’s investment policies. Notwithstanding Section
5.08 and this Section 5.13, a Loan Party may transfer assets to an SBIC Entity
for the sole purpose of facilitating the transfer of assets from one SBIC Entity
(or a Subsidiary that was an SBIC Entity immediately prior to such disposition)
to another SBIC Entity, directly or indirectly through such Loan Party
(including a distribution of capital from an SBIC Entity to the Borrower, and
subsequent Investment by the Borrower to another SBIC Entity).
SECTION 5.14    Negative Pledge. No Loan Party nor any Subsidiary of a Loan
Party will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:


90

--------------------------------------------------------------------------------




(a)Liens existing on the date of this Agreement encumbering assets (other than
Collateral) securing Debt outstanding on the date of this Agreement, in each
case as described and in the principal amounts set forth on Schedule 5.14;
(b)Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;
(c)pledges or deposits made in the ordinary course of business to secure payment
of workers’ compensation, or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old-age pensions or other social
security programs which in no event shall become a Lien prior to any Collateral
Documents;
(d)Liens of mechanics, materialmen, warehousemen, carriers or other like liens,
securing obligations incurred in the ordinary course of business that: (1) are
not yet due and payable and which in no event shall become a Lien prior to any
Collateral Documents; or (2) are being contested diligently in good faith
pursuant to appropriate proceedings and with respect to which the Loan Party has
established reserves reasonably satisfactory to the Administrative Agent and
Required Lenders and which in no event shall become a Lien prior to any
Collateral Documents;
(e)good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business which in no event shall become a Lien prior to any Collateral Document;
(f)any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such Debt is not secured by any additional assets,
and (ii) the amount of such Debt secured by any such Lien is not increased;
(g)encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
(h)any Lien on Margin Stock;
(i)any Lien imposed as a result of a taking under the exercise of the power of
eminent domain by any governmental body or by any Person acting under
governmental authority;
(j)Liens securing reasonable and customary fees of banks and other depository
institutions on Cash and Cash Equivalents held on deposit with such banks and
institutions; provided that such Liens are subordinated to the Liens described
in Section 5.14(l);
(k)(i) Liens restricting the ability of any SBIC Entity to encumber its assets
pursuant to Applicable Law and (ii) Liens of any SBIC Entity in favor of the
U.S. Small Business Administration and its assigns;


91

--------------------------------------------------------------------------------




(l)Liens securing the Administrative Agent and the Secured Parties created or
arising under the Loan Documents;
(m)Liens securing Debt permitted under Section 5.31(d), provided that (i) such
Liens do not at any time encumber any property other than property financed by
such Debt, (ii) the Debt secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (iii) such Liens attach to such property concurrently with or
within ninety (90) days after the acquisition thereof;
(n)Liens existing at the time the Borrower or any Subsidiary acquires an
interest in a Person following a default under a Portfolio Investment; and
(o)Liens on Special Equity Interests but only to the extent securing obligations
in the manner provided in the definition of “Special Equity Interests” in
Section 1.01.
Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances, except as
permitted in writing by the Required Lenders.
SECTION 5.15    Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party (other than the Excluded Subsidiaries) to,
maintain its organizational existence and carry on its business in substantially
the same manner and in substantially the same line or lines of business or line
or lines of business reasonably related to the business now carried on and
maintained. Any Subsidiary pledging Collateral hereunder shall be organized as a
corporation, limited liability company, limited partnership or other legal
entity.
SECTION 5.16    Dissolution. No Loan Party nor any Subsidiary of a Loan Party
(other than the Excluded Subsidiaries) shall suffer or permit dissolution or
liquidation either in whole or in part or redeem or retire any shares of its own
Capital Securities or that of any Subsidiary of a Loan Party, except: (1)
through corporate or company reorganization to the extent permitted by
Section 5.17; (2) Restricted Payments permitted by Section 5.12; or (3) pursuant
to the terms of the Organizational Documents of any SBIC Entity.
SECTION 5.17    Consolidations, Mergers and Sales of Assets. No Loan Party will,
nor will it permit any Subsidiary of a Loan Party to, consolidate or merge with
or into, or sell, lease or otherwise transfer all or any substantial part of its
assets to, any other Person, or discontinue or eliminate any business line or
segment, provided that (a) Subsidiaries of a Loan Party (excluding Loan Parties)
may merge with one another; and (b) a Loan Party or any Subsidiary of a Loan
Party may effect a merger if it results in the simultaneous payoff in
immediately available funds of the Obligations in their entirety. The foregoing
limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
divestitures of Portfolio Investments in the ordinary course of business so long
as the Borrower and its Subsidiaries shall be in compliance on a pro forma
basis, after giving effect to any such divestiture, with the terms and
conditions of this Agreement including the financial covenants in this Article
V; provided, however, that upon the occurrence and during the continuance of a
Default or an Event of Default, the Borrower shall not sell, transfer or
otherwise dispose of any asset (including any Portfolio Investment) without the
prior written consent of the Administrative Agent.


92

--------------------------------------------------------------------------------




SECTION 5.18    Use of Proceeds. No portion of the proceeds of any Advance will
be used by the Borrower or any Subsidiary (i) in connection with, either
directly or indirectly, any tender offer for stock of any corporation with a
view towards obtaining Control of such other corporation (other than a Portfolio
Investment; provided that the board of directors or comparable governing body of
the Issuer in which such Investment is made has approved such offer and change
of control), (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (iii) for
any purpose in violation of any Applicable Law or regulation. Except as
otherwise provided herein, the proceeds of the Advances may be used: (a) to
refinance existing indebtedness of the Borrower under the Existing Credit
Agreement and, subject to the terms of Section 5.42, Debt permitted under
Sections 5.31(e) and (f); (b) for working capital and other lawful corporate
purposes of the Borrower, (c) to pay fees and expenses incurred in connection
with this Agreement and (d) for investments in Portfolio Investments by the
Borrower. No part of the proceeds of any Advance will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. Borrower shall not use, and shall ensure that Borrower’s Affiliates and
Subsidiaries, and each of their respective directors, officers, employees,
agents and representatives, shall not use, the proceeds of any Advance, directly
or indirectly or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person: (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws; (b) for the purpose of
funding, financing or facilitating any activity, business or transaction of or
with any Sanctioned Person, or of, with or in any Sanctioned Country; or (iii)
in any manner that would violate any Sanctions applicable to any party hereto or
any member of the Borrowing Group.
SECTION 5.19    Compliance with Laws; Payment of Taxes. Each Loan Party will,
and will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with Applicable Laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly, prior to any delinquency, all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.
SECTION 5.20    Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business. Upon
request, the Loan Parties shall promptly furnish the Administrative Agent copies
of all such insurance policies or certificates evidencing such insurance and
such other documents and evidence of insurance as the Administrative Agent shall
request.


93

--------------------------------------------------------------------------------




SECTION 5.21    Change in Fiscal Year. No Loan Party will make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its Fiscal Year (except to conform with the Fiscal
Year of the Borrower) without the consent of the Required Lenders.
SECTION 5.22    Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.
SECTION 5.23    Environmental Notices. Each Loan Party shall furnish to the
Lenders and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting in any material respects the
Properties or any adjacent property, and all facts, events, or conditions that
could lead to any of the foregoing.
SECTION 5.24    Environmental Matters. No Loan Party or any Subsidiary of a Loan
Party will, and the Loan Parties shall use commercially reasonable efforts not
to permit any Third Party to, use, produce, manufacture, process, treat,
recycle, generate, store, dispose of, manage at, or otherwise handle or ship or
transport to or from the Properties any Hazardous Materials except for Hazardous
Materials such as cleaning solvents, pesticides and other similar materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled in minimal amounts in the ordinary course
of business in compliance with all applicable Environmental Requirements.
SECTION 5.25    Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at, under or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
SECTION 5.26    Industry Classification Groups. For purposes of this Agreement,
the Borrower shall assign each Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines any Eligible Investment is not
correlated with the risks of other Eligible Investments in an Industry
Classification Group, such Eligible Investment may be assigned by the Borrower
to an Industry Classification Group that is more closely correlated to such
Eligible Investment. In the absence of any correlation, the Borrower shall be
permitted, upon notice to the Administrative Agent for distribution to each
Lender, to create additional industry classification groups for the purposes of
this Agreement; provided, that no more than three newly created additional
industry classification groups shall be in active use at any time.
SECTION 5.27    Transactions with Affiliates. No Loan Party nor any Subsidiary
of a Loan Party shall enter into, or be a party to, any transaction with any
Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a Loan
Party or a Subsidiary of a Loan Party), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.


94

--------------------------------------------------------------------------------




SECTION 5.28    Joinder of Subsidiaries.
(a)The Loan Parties shall cause any Person which becomes a Domestic Subsidiary
of a Loan Party (other than a Foreclosed Subsidiary, Excluded Subsidiary or any
SBIC Entity) after the Closing Date and any Domestic Subsidiary of a Loan Party
that ceases to be a SBIC Entity after the Closing Date to become a party to, and
agree to be bound by the terms of, this Agreement and the other Loan Documents
pursuant to a Joinder Agreement in the form attached hereto as Exhibit L and
otherwise satisfactory to the Administrative Agent in all respects and executed
and delivered to the Administrative Agent within ten (10) Business Days after
the day on which such Person became a Domestic Subsidiary or ceases to be a SBIC
Entity, as the case may be. The Loan Parties shall also cause the items
specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.
(b)The Loan Parties shall, or shall cause any Subsidiary (other than any SBIC
Entity) (the “Pledgor Subsidiary”) to pledge: (a) the lesser of 65% or the
entire interest of the voting securities and 100% of the non-voting securities
owned by the Loan Parties and such Pledgor Subsidiary, of the Capital Securities
or equivalent equity interests in any Person which becomes a Foreign Subsidiary
after the Closing Date; and (b) the entire interest owned by the Loan Parties
and such Pledgor Subsidiary, of the Capital Securities or equivalent equity
interest in any Person which becomes a Domestic Subsidiary (other than an
Excluded Subsidiary) after the Closing Date or that ceases to be a SBIC Entity
after the Closing Date, all pursuant to a Pledge Agreement executed and
delivered by the Loan Parties or such Pledgor Subsidiary to the Administrative
Agent within ten (10) Business Days after the day on which such Person became a
Domestic Subsidiary or ceases to be a SBIC Entity, as the case may be, and shall
deliver to the Collateral Custodian, as bailee for the Administrative Agent,
such shares of capital stock together with stock powers executed in blank. The
Loan Parties shall also cause the items specified in Section 3.01(c), (e), (g)
and (h) to be delivered to the Administrative Agent concurrently with the pledge
agreement referred to above, modified appropriately to refer to such pledge
agreement, the pledgor and such Subsidiary.
(c)Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.28(a) or any Capital Securities (or equivalent equity interests) of a
Subsidiary are pledged to the Administrative Agent in accordance with Section
5.28(b), such Subsidiary thereafter shall remain a party to this Agreement and
the Capital Securities (or equivalent equity interests) in such Subsidiary
(including all initial Subsidiaries) shall remain subject to the pledge to the
Administrative Agent, as the case may be, even if such Subsidiary ceases to be a
Subsidiary; provided that if a Subsidiary ceases to be a Subsidiary of the
Borrower as a result of the Borrower’s transfer or sale of all of the Capital
Securities of such Subsidiary owned by Borrower in accordance with and to the
extent permitted by the terms of Section 5.17, the Administrative Agent and the
Lenders agree to release such Subsidiary from this Agreement and release the
Capital Securities of such Subsidiary from the Pledge Agreement.
(d)The Loan Parties acknowledge that (i) the SBIC Entities are not Loan Parties
or Guarantors, (ii) the assets of and equity interests in the SBIC Entities are
not Collateral and (iii) the capital stock and equity interests of the SBIC
Entities have not been pledged. Notwithstanding the fact that the SBIC Entities
are not Loan Parties, the SBIC Entities shall be included for purposes of
calculating Consolidated EBITDA, Consolidated Interest Expense, Consolidated Net
Investment Income, Consolidated Tangible Net Worth and Depreciation and
Amortization.


95

--------------------------------------------------------------------------------




(e)No Excluded Subsidiary nor any Proposed Excluded Subsidiary shall at any time
have any assets or operations.
SECTION 5.29    No Restrictive Agreement.
(a)No Loan Party will, nor will any Loan Party permit any of its Subsidiaries
to, enter into, after the date of this Agreement, any indenture, agreement,
instrument or other arrangement that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, any of the following by such Loan Party or
any such Subsidiary: (i) the incurrence or payment of Debt, (ii) the granting of
Liens (other than normal and customary restrictions on the granting of Liens on
Capital Securities issued by a Person other than a Subsidiary in respect of any
Portfolio Investment made in the ordinary course of business) or (iii) the
making of loans, advances or Investments or the sale, assignment, transfer or
other disposition of property, real, personal or mixed, intangible or tangible;
except, in each case, for (x) prohibitions and restraints on SBIC Entities
relating to or arising from the ordinary course of business as a result of
Applicable Law; and (y) prohibitions and restraints imposed pursuant to any such
indenture, agreement, instrument or other arrangement relating to Debt incurred
pursuant to Section 5.31(e) of this Agreement other than any such prohibitions
or restraints in respect of such Debt that would, directly or indirectly,
prohibit or restrain, or have the effect of prohibiting or restraining, or
impose materially adverse conditions upon: (A) the payment of the Obligations,
(B) except as required pursuant to the Investment Company Act, any Loan Party’s
ability to use proceeds received by it from the incurrence of such Debt, the
making of loans, advances or Investments or the sale, assignment, transfer or
other disposition of property, real, personal or mixed or tangible, repay the
Obligations , in whole or in part, or (C) the granting of Liens to secure the
Obligations and any extensions, renewals or refinancings thereof.
(b)No Loan Party will, nor will any Loan Party permit any of its Subsidiaries
to, enter into, after the date of this Agreement, any indenture, agreement,
instrument or other arrangement that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the ability of the Loan Party or any of its
Subsidiaries to declare or pay Restricted Payments or other distributions in
respect of Capital Securities of the Loan Party or any Subsidiary, except for
(i) prohibitions and restraints on the SBIC Entities relating to or arising from
the ordinary course of business relating to or arising from Applicable Law, and
(ii) with respect to any such indenture, agreement, instrument or other
arrangement relating to any Debt incurred pursuant to Section 5.31(e) of this
Agreement, any such prohibitions, restraints or conditions (x) imposed by the
Investment Company Act or (y) that are not more adverse or restrictive on any
Loan Party or any Subsidiary than any prohibition, restraint or condition
contained in any indenture, agreement, instrument or other arrangement, as in
effect as of the date of this Agreement, relating to any such Debt outstanding
as of the date of this Agreement.
SECTION 5.30    Partnerships and Joint Ventures. Without the prior written
consent of the Required Lenders, no Loan Party shall become a general partner in
any general or limited partnership or a joint venturer in any joint venture,
other than the SBIC Entities; provided, that any investment that is accounted
for as a portfolio investment under GAAP by any Loan Party shall not be
considered to be a participation in a joint venture.
SECTION 5.31    Additional Debt. No Loan Party or Subsidiary of a Loan Party
shall directly or indirectly issue, assume, create, incur or suffer to exist any
Debt or the equivalent


96

--------------------------------------------------------------------------------




(including obligations under capital leases), except for: (a) the Debt owed to
the Lenders and Hedge Counterparties under the Loan Documents; (b) Debt of SBIC
Entities; (c) the Debt existing and outstanding on the First Amendment Effective
Date described on Schedule 5.31; (d) purchase money Debt hereafter incurred by
the Borrower or any of its Subsidiaries to finance the purchase of equipment so
long as (i) such Debt when incurred shall not exceed the purchase price of the
asset(s) financed, and (ii) the aggregate outstanding principal amount of all
Debt permitted under this clause (d) shall not at any time exceed $3,000,000.00;
(e) Unsecured Longer-Term Indebtedness; (f) Debt evidenced by the March 2022
Notes and December 2022 Notes; (g) the obligations of the Borrower under
Permitted SBIC Guarantees; and (h) Debt of the Borrower or any Subsidiary to the
Borrower or any other Subsidiary, provided (i) such Debt shall not have been
transferred to any Person other than the Borrower or any Subsidiary and (ii) any
such Debt owing by any Loan Party shall be unsecured and subordinated in right
of payment to the Obligations. For the avoidance of doubt, any Debt incurred
after the date hereof shall not be deemed to be in violation of clause (e) as a
result of an extension to the Termination Date effective after the original
incurrence of such Debt.
SECTION 5.32    [Intentionally Omitted].
SECTION 5.33    Modifications of Organizational Documents. The Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, amend,
supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification has or would reasonably be expected to have a
Material Adverse Effect.
SECTION 5.34    ERISA Exemptions. The Loan Parties shall not permit any of their
respective assets to become or be deemed to be “plan assets” within the meaning
of ERISA, the Code and the respective regulations promulgated thereunder.
SECTION 5.35    Hedge Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedge Transaction, other
than Hedge Transactions entered into in the ordinary course of business to hedge
or mitigate risks to which the Loan Parties are exposed in the conduct of their
business or the management of their liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedge Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedge Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedge Transaction entered
into in the ordinary course of business to hedge or mitigate risks.
SECTION 5.36    Performance of Loan Documents. Each Loan Party will at its own
expense duly fulfill and comply with all obligations on its part to be fulfilled
or complied with under or in connection with the Collateral and all documents
related thereto and will do nothing to impair the rights of any Loan Party or
the Administrative Agent, as agent for the Secured Parties, or of the Secured
Parties in, to and under the Collateral. Each Loan Party shall clearly and
unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the SEC that the
Administrative Agent, as agent for the Secured Parties has the interest therein
granted by the Loan Parties pursuant to the Loan Documents.


97

--------------------------------------------------------------------------------




SECTION 5.37    Operating Leases. Other than operating leases in amounts not to
exceed $50,000 individually or $500,000 in the aggregate, no Loan Party nor any
Subsidiary of a Loan Party shall create, assume or suffer to exist any operating
lease except operating leases which: (A) (1) are entered into in the ordinary
course of business, and (2) the aggregate indebtedness, liabilities and
obligations of the Loan Parties under all such operating leases during any
period of four (4) consecutive Fiscal Quarters shall at no time exceed
$3,000,000; (B) are between a Borrower or Guarantor, as landlord and a Borrower
or Guarantor as tenant; or (C) are set forth on Schedule 5.37.
SECTION 5.38    [Intentionally Omitted].
SECTION 5.39    Compliance with Investment Policies and Investment Documents.
The Borrower shall, and shall cause its Subsidiaries to, comply at all times
with its Investment Policies in all material respects and, at their own expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by each of them under the Portfolio
Investments and the related Investment Documents. The Borrower shall furnish to
the Administrative Agent, prior to its effective date, prompt notice of any
changes in the Investment Policies and shall not agree to or otherwise permit to
occur any modification of the Investment Policies in any manner that would or
would reasonably be expected to adversely affect the interests or remedies of
the Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent and the Required Lenders.
SECTION 5.40    Delivery of Collateral to Collateral Custodian. As soon as
reasonably practical after making a Portfolio Investment, the Borrower shall
deliver possession of all “instruments” (within the meaning of Article 9 of the
UCC) not constituting part of “chattel paper” (within the meaning of Article 9
of the UCC) that evidence any Investment which are actually received by Borrower
(including equity Investments held by the Guarantors), including all original
promissory notes, and certificated securities to the Administrative Agent for
the benefit of the Secured Parties, or to a Collateral Custodian on its behalf,
indorsed in blank without recourse and transfer powers executed in blank, as
applicable. Borrower shall make commercially reasonable efforts to deliver such
“instruments” within sixty (60) Business Days after making a Portfolio
Investment.
SECTION 5.41    Custody Agreements. No Loan Party shall enter into any custody
agreement or equivalent arrangement with any person to hold securities, cash or
other assets of any Loan Party unless the Person acting as custodian shall have
delivered a Custodial Agreement and, if requested by the Administrative Agent, a
Control Agreement, to the Administrative Agent (in each case in form and
substance satisfactory to the Administrative Agent).
SECTION 5.42    Prepayment and Amendment of Certain Debt. The Borrower will not,
and will not permit any Subsidiary to:
(a)redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Debt permitted under Section 5.31(e) and (f) (collectively, “Voluntary
Payments”), but not including any regularly scheduled payments of interest, and
customary fees and expenses in respect of any Debt permitted under Section
5.31(e) and (f) (it being understood that in the case of Unsecured Longer-Term
Indebtedness convertible into


98

--------------------------------------------------------------------------------




Capital Securities: (i) the cash payments of accrued interest and other
reasonable and customary expenses made by Borrower in respect of the conversion
features thereof; and (ii) the conversion of such Unsecured Longer-Term
Indebtedness into common stock of the Borrower that after issuance is not
subject to any agreement between the holder of such common stock and any Loan
Party where a Loan Party is required to purchase, redeem, retire, acquire,
cancel or terminate any such common stock shall be permitted by this Section
5.42); provided that so long as the Voluntary Payment Conditions (as defined
herein) are satisfied: (1) the Borrower may make a Voluntary Payment of Debt
with the proceeds of (i) Debt permitted under Section 5.31(e), or (ii) an
issuance by the Borrower of its Capital Securities; and (2) the Borrower may
make a Voluntary Payment of Debt so long as the aggregate principal of the
Advances outstanding under the Commitments do not exceed eighty percent (80%) of
the Borrowing Base determined and calculated on a pro forma basis after giving
effect to such Voluntary Payment (and on the date of such Voluntary Payment the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certification Report confirming the foregoing Borrowing Base calculation). As
used herein, “Voluntary Payment Conditions” shall mean as to each Voluntary
Payment (i) immediately prior to and after giving effect to such Voluntary
Payment, no Default shall have occurred and be continuing, and (ii) after giving
effect to such Voluntary Payment, the Borrower shall be in pro forma compliance
with each of the covenants set forth in Sections 5.05 and 5.07 (and on the date
of such Voluntary Payment, the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to such effect); or
(b)amend, modify, waive, or extend or permit the amendment, modification, waiver
or extension of any term of any document governing or relating to any Debt
permitted under Sections 5.31(e) or (f) in a manner that is inconsistent with
the requirements of for Unsecured Longer-Term Indebtedness.
For the avoidance of doubt, the restrictions in this Section 5.42 shall not
apply to or affect any Debt of the SBIC Entities.
SECTION 5.43    Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all applicable Anti-Corruption
Laws, Anti-Money Laundering Laws and Sanctions. Borrower and its Subsidiaries
shall comply at all times with all applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.



ARTICLE VI DEFAULTS
SECTION 6.01    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)the Borrower shall fail to pay when due any principal of any Advance
(including any Advance or portion thereof to be repaid pursuant to Section 2.11)
or shall fail to pay any interest on any Advance within three Business Days
after such interest shall become due, or any Loan Party shall fail to pay any
fee or other amount payable hereunder within three Business Days after such fee
or other amount becomes due; or


99

--------------------------------------------------------------------------------



(b)any Loan Party shall fail to observe or perform any covenant contained in
Section 5.01(e) and (i), 5.02 (ii) and (iii), 5.03, 5.05, 5.06, 5.07, 5.08,
5.09, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34, 5.41 and 5.42;
or
(c)any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (q) below) or any other
Loan Document; provided that such failure continues for (1) ten (10) days in the
case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days, in
each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or
(d)any representation, warranty, certification or statement made or deemed made
by the Loan Parties in Article IV of this Agreement, any other Loan Document or
in any financial statement, material certificate or other material document or
report delivered pursuant to any Loan Document, including, without limitation,
any Borrowing Base Certification Report and any Compliance Certificate, shall
prove to have been untrue or misleading in any material respect when made (or
deemed made); or
(e)any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $1,000,000.00 after expiration of any applicable cure or
grace period; or
(f)any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan Party
in an aggregate principal amount in excess of $1,000,000.00 or the mandatory
prepayment or purchase of such Debt by any Loan Party (or its designee) or such
Subsidiary of a Loan Party (or its designee) prior to the scheduled maturity
thereof, or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or
(g)any Loan Party or any Subsidiary of a Loan Party shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, administrator, custodian or other similar official of it
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or
(h)an involuntary case or other proceeding shall be commenced against any Loan
Party or any Subsidiary of a Loan Party seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for


100

--------------------------------------------------------------------------------



relief shall be entered against any Loan Party or any Subsidiary of a Loan Party
under the federal bankruptcy laws as now or hereafter in effect; or
(i)any Loan Party or any member of the Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by any Loan Party, any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or
(j)one or more judgments or orders for the payment of money in an aggregate
amount in excess of $1,000,000.00 (after taking into account the application of
insurance proceeds) shall be rendered against any Loan Party or any Subsidiary
of a Loan Party and such judgment or order shall continue unsatisfied and
unstayed for a period of 60 days; or
(k)a federal tax lien shall be filed against any Loan Party or any Subsidiary of
a Loan Party under Section 6323 of the Code or a lien of the PBGC shall be filed
against any Loan Party or any Subsidiary of a Loan Party under Section 4068 of
ERISA and in either case such lien shall remain undischarged for a period of
60 days after the date of filing; or
(l)a Change in Control shall occur; or
(m)the Administrative Agent, as agent for the Secured Parties, shall fail for
any reason to have a valid first priority security interest in any of the
Collateral (other than by reason of any act or omission solely on behalf of the
Administrative Agent); or
(n)a default or event of default shall occur and be continuing under any of the
Collateral Documents or any Loan Party shall fail to observe or perform any
material obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or
(o)a default or event of default shall occur and be continuing under any of the
Material Contracts that would reasonably be likely to have a Material Adverse
Effect or any Loan Party shall fail to observe or perform any material provision
or any payment obligation to be observed or performed by it under any Material
Contract, and such default, event of default or failure to perform or observe
any such provision or obligation continues beyond any applicable cure or grace
period provided in such Material Contract; or
(p)the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Loan Party
under any Permitted SBIC Guarantee; or
(q)(i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount


101

--------------------------------------------------------------------------------



payable hereunder when due; or (ii) any Guarantor shall disaffirm, contest or
deny its obligations under Article X; or
(r)if the Borrower at any time fails to own (directly or indirectly, through
Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting stock,
voting membership interests or equivalent equity interests of each Guarantor; or
(s)any Loan Party shall (or shall attempt to) disaffirm, contest or deny its
obligations under any Loan Document or any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or
(t)a Collateral Custodian that is in the possession of any Collateral (1) shall
(or shall attempt to) disaffirm, contest or deny its obligations under, or
terminates or attempts to terminate, or is in default of its obligations under,
a Custodial Agreement or (2) ceases in any respect to be acceptable to the
Administrative Agent in its reasonable discretion and, in each case, such
Collateral Custodian is not replaced by, and any Collateral held by such
Collateral Custodian is not delivered to, a replacement Collateral Custodian
satisfactory to the Administrative Agent within 10 days after (A) the first date
of such occurrence, in the case of clause (1) or (B) the date written notice
thereof has been given to the Borrower by the Administrative Agent, in the case
of clause (2); or
(u)any SBIC Entity becomes the subject of an enforcement action and is
transferred into liquidation status by the U.S. Small Business Administration;
or
(v)the Borrower agrees or consents to, or otherwise permits any amendment,
modification, change, supplement or rescission of or to the Investment Policies
in whole or in part that has or would reasonably be expected to adversely affect
the interests or remedies of the Administrative Agent or the Secured Parties
under this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent; or
(w)the occurrence of any event, act or condition which the Required Lenders
determine either does or has a reasonable probability of causing a Material
Adverse Effect,
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by written notice to the Borrower terminate the
Commitments and they shall thereupon terminate; (ii) if requested by the
Swingline Lender, by notice to the Borrower, terminate the Swingline facility
set forth in Section 2.01(b); and (iii) if requested by the Required Lenders, by
written notice to the Borrower declare the Notes (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents to be, and the Notes (together with all accrued interest thereon) and
all other amounts payable hereunder and under the other Loan Documents shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the Loan
Parties; provided that on a CAM Exchange Date (including without limitation a
date that any Event of Default specified in clause (g) or (h) above occurs with
respect to any Loan Party or any Subsidiary of a Loan Party), without any notice
to any Loan Party or any other act by the Administrative Agent, the
Multicurrency Agent or the Lenders, the Commitments shall thereupon
automatically terminate and the Swingline facility set forth in Section 2.01(b)
shall thereupon automatically terminate and the Notes, including the Swing
Advance Notes, (together with all accrued interest thereon) and all other
amounts payable hereunder and under the other Loan


102

--------------------------------------------------------------------------------



Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Notwithstanding the foregoing, the
Administrative Agent shall have available to it all rights and remedies provided
under the Loan Documents (including the rights of a secured party pursuant to
the Collateral Documents) and in addition thereto, all other rights and remedies
at law or equity, and the Administrative Agent shall exercise any one or all of
them at the request of the Required Lenders.
SECTION 6.02    Notice of Default. The Administrative Agent shall give written
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify the Multicurrency
Agent and all the Lenders thereof.
SECTION 6.03    CAM Exchange. Notwithstanding anything to the contrary contained
herein, on the CAM Exchange Date, to the extent not otherwise prohibited by law,
(a) the Commitments shall automatically and without further act be terminated,
(b) the Lenders shall automatically and without further act be deemed to have
exchanged interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the Designated Obligations under each Advance in
which it shall participate as of such date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in the Designated Obligations under each
of the Advances, whether or not such Lender shall previously have participated
therein, and (c) simultaneously with the deemed exchange of interests pursuant
to clause (a) above, the interests in the Designated Obligations to be received
in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollar Equivalent of such amount (as of the
Business Day immediately prior to the CAM Exchange Date) and on and after such
date all amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 9.07 and the Borrower hereby consents and
agrees to the CAM Exchange. It is understood and agreed that the CAM Exchange,
in itself, will not affect the aggregate amount of Designated Obligations owing
by the Loan Parties. The Borrower and the Lenders agree from time to time to
execute and deliver to the Administrative Agent and the Multicurrency Agent all
such promissory notes and other instruments and documents as the Administrative
Agent and/or the Multicurrency Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any Notes
originally received by it in connection with its Advances hereunder to the
Applicable Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed, subject to Section
6.04, to the Lenders pro rata in accordance with their respective CAM
Percentages (to be redetermined as of each such date of payment). Any direct
payment received by a Lender on or after the CAM Exchange Date, including by way
of set-off, in respect of a Designated Obligation shall be paid over to the
Administrative Agent for distribution to the Lenders in accordance herewith.


103

--------------------------------------------------------------------------------



SECTION 6.04    Allocation of Proceeds. On and after the CAM Exchange Date, all
payments received by the Administrative Agent hereunder or under the other Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower or any other Loan Party hereunder or under
the other Loan Documents, shall be applied by the Administrative Agent in the
following order:
(a)To payment of that portion of the Obligations constituting fees, indemnities,
Credit Party Expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then
(b)To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders and the Multicurrency Agent (including fees,
charges and disbursements of counsel to the Multicurrency Agent and the
respective Lenders and amounts payable under Article VIII and Section 2.12),
ratably among them in proportion to the amounts described in this clause payable
to them; and then
(c)To the extent that Swing Advances have not been refinanced by a Revolving
Advance, payment to the Swingline Lender of that portion of the Obligations
constituting accrued but unpaid interest on the Swing Advances; and then
(d)To payment of that portion of the Obligations constituting accrued and unpaid
interest on the Revolver Advances, Multicurrency Advances and other Obligations,
and fees (including unused commitment fees), ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;
and then
(e)To the extent that Swing Advances have not been refinanced by a Revolver
Advance, to payment of the Swingline Lender of that portion of the Obligations
constituting unpaid principal of the Swing Advances; and then
(f)To payment of that portion of the Obligations constituting unpaid principal
of the Revolver Advances and the Multicurrency Advances ratably among the
Lenders in proportion to the respective amounts described in this clause held by
them; and then
(g)To payment of all other Obligations (excluding any Obligations arising from
Cash Management Services and Bank Products), ratably among the Secured Parties
in proportion to the respective amounts described in this clause held by them;
and then
(h)To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then
(i)The balance, if any, after all of the Obligations have been indefeasibly paid
in full, to the Loan Parties or as otherwise required by law;
provided, that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payment from other Loan Parties to
preserve the Obligations otherwise set forth above in this Section 6.04.


104

--------------------------------------------------------------------------------





ARTICLE VII AGENTS
SECTION 7.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Branch Banking and Trust Company to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders hereby irrevocably appoints ING Capital
LLC to act on its behalf as the Multicurrency Agent hereunder and under the
other Loan Documents and authorizes the Multicurrency Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Multicurrency
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Multicurrency Agent and the Lenders
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent or the Multicurrency
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 7.02    Rights as a Lender. Each Person serving as an Administrative
Agent or a Multicurrency Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent or the Multicurrency Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent or the Multicurrency Agent, as the case may be, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent or the Multicurrency Agent hereunder and without any
duty to account therefor to the Lenders.
SECTION 7.03    Exculpatory Provisions. The Administrative Agent and the
Multicurrency Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and the Multicurrency Agent, as
applicable:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Multicurrency Agent


105

--------------------------------------------------------------------------------




is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
and the Multicurrency Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Multicurrency Agent or any of their respective Affiliates in any
capacity.
The Administrative Agent and the Multicurrency Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Multicurrency Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.05 and 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent and the Multicurrency
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent and the
Multicurrency Agent by the Borrower or a Lender.
The Administrative Agent and the Multicurrency Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent and the Multicurrency Agent.
SECTION 7.04    Reliance by Agents. The Administrative Agent and the
Multicurrency Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent and the Multicurrency Agent also may
rely upon any statement made to it orally or by telephone and believed by it to


106

--------------------------------------------------------------------------------




have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of an Advance, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent and the Multicurrency Agent may presume that
such condition is satisfactory to such Lender unless the Administrative Agent
and the Multicurrency Agent shall have received notice to the contrary from such
Lender prior to the making of such Advance. The Administrative Agent and the
Multicurrency Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 7.05    Delegation of Duties. Each of the Administrative Agent and the
Multicurrency Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Applicable Agent. The Applicable Agent
and any such sub‑agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Applicable Agent and any such sub‑agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Multicurrency Agent. Neither the Administrative Agent nor the
Multicurrency Agent shall be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Applicable Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
SECTION 7.06    Resignation of Agents. The Administrative Agent and the
Multicurrency Agent may each, at any time, give written notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such written
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States of America, reasonably acceptable to
Borrower, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Multicurrency Agent, as applicable, gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or Multicurrency Agent, as applicable, may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent or Multicurrency Agent, as applicable, reasonably acceptable to Borrower,
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. With effect from the Resignation
Effective Date, the retiring Administrative Agent or Multicurrency Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders under any of
the Loan Documents, the retiring


107

--------------------------------------------------------------------------------




Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Multicurrency Agent, as applicable, shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Multicurrency Agent, as
applicable, as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as Administrative Agent or Multicurrency Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Multicurrency Agent, as applicable, and the retiring
Administrative Agent or Multicurrency Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
or Multicurrency Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or Multicurrency Agent’s, as
applicable, resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent or Multicurrency Agent, as
applicable, their respective sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Multicurrency Agent, as applicable, was acting
as Administrative Agent or Multicurrency Agent, as applicable.
SECTION 7.07    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Multicurrency Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Multicurrency Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 7.08    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Multicurrency Agent or a Lender hereunder.
SECTION 7.09    Other Agents. The Borrower and each Lender hereby acknowledges
that any Lender designated as an “Agent” on the signature pages hereof (other
than the Administrative Agent or the Multicurrency Agent) shall not have any
obligations, duties or liabilities hereunder other than in its capacity as a
Lender.


108

--------------------------------------------------------------------------------




SECTION 7.10    Hedging Agreements, Cash Management Services and Bank Products.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Bank Product Bank, Cash Management Bank or Hedge Counterparty that obtains the
guarantees hereunder or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release or
impairment of any Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or related to Cash Management Services, Bank Products and Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Bank Product Bank
or Hedge Counterparty, as the case may be.
SECTION 7.11    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent or the Multicurrency Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the Multicurrency Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Multicurrency Agent and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Multicurrency Agent, and the
Administrative Agent under Sections 2.07 or 9.03) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Multicurrency Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Multicurrency Agent and
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 or 9.03.


109

--------------------------------------------------------------------------------




SECTION 7.12    Collateral and Guaranty Matters.
(a)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) subject to Section 9.05,
if approved, authorized or ratified in writing by the Required Lenders;
(ii)(a) to subordinate any Lien on any Special Equity Interest granted to or
held by the Administrative Agent under any Loan Document, upon terms and
conditions satisfactory to the Administrative Agent in its sole discretion, in
the event that such Special Equity Interest is pledged to the holder of a Lien
to secure obligations in the manner provided in the definition of “Special
Equity Interest” in Section 1.01 if the documentation creating or documenting
such other Lien permits the inclusion of such Special Equity Interest in the
Collateral; and (b) to release any Lien on any Special Equity Interest granted
to or held by the Administrative Agent under any Loan Document in the event that
such Special Equity Interest is pledged to the holder of a Lien to secure
obligations in the manner provided in the definition of Special Equity Interest
in Section 1.01 if the documentation creating or documenting such other Lien
prohibits the inclusion of such Special Equity Interest in the Collateral.
(iii)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.14(m); and
(iv)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
7.12.
(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


110

--------------------------------------------------------------------------------





ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Eurocurrency Borrowing
(the Currency of such Borrowing herein called the “Affected Currency”) or the
first day of any Interest Period for any Index Euro-Dollar Borrowing:
(a)the Applicable Agent or the Multicurrency Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted London InterBank
Offered Rate for the Affected Currency for such Interest Period, CDOR Rate for
Canadian Dollars (if such Affected Currency is Canadian Dollars) for such
Interest Period, or the Adjusted Index Euro-Dollar Rate for Dollars for such
Interest Period; or
(b)the Applicable Agent is advised by the Required Multicurrency Lenders that
the Adjusted London InterBank Offered Rate for the Affected Currency for such
Interest Period, the Required Multicurrency Lenders that the CDOR Rate for
Canadian Dollars (if such Affected Currency is Canadian Dollars) for such
Interest Period or the Required Lenders that the Adjusted Index Euro-Dollar Rate
for Dollars for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their respective Advances included
in such Borrowing for such Interest Period,
the Applicable Agent shall forthwith give written notice thereof to the Borrower
and the affected Lenders, whereupon until the Applicable Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, a Eurocurrency Borrowing and
denominated in the Affected Currency shall be ineffective and, such Borrowing
(unless prepaid) shall be continued as, or converted to, a Base Rate Borrowing
and, if the Affected Currency is a Foreign Currency, such Borrowing shall be
converted to Dollars based on the Dollar Equivalent at such time, (ii) if any
Borrowing Request requests an Index Euro-Dollar Borrowing, such Borrowing shall
be made as a Base Rate Borrowing and (iii) if the Affected Currency is a Foreign
Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.
SECTION 8.02    Illegality. If, after the date hereof, any Change in Law shall
make it unlawful or impossible for any Lender (or its Lending Office) to make,
maintain or fund its Eurocurrency Advances or Index Euro-Dollar Advances and
such Lender shall so notify the Administrative Agent and the Multicurrency
Agent, the Administrative Agent and the Multicurrency Agent shall forthwith give
written notice thereof to the other Lenders and the Borrower, whereupon until
such Lender notifies the Borrower and the Administrative Agent and the
Multicurrency Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make or permit continuations or
conversions of Eurocurrency Advances shall be suspended. Before giving any
notice to the Administrative Agent and the Multicurrency Agent pursuant to this
Section, such Lender shall designate a different Lending Office if such
designation will avoid the need for giving


111

--------------------------------------------------------------------------------




such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Eurocurrency Advances or Index Euro-Dollar Advances to maturity and shall so
specify in such notice, the Borrower shall immediately prepay in full the then
outstanding principal amount of the Eurocurrency Advances or Index Euro-Dollar
Advances of such Lender, together with accrued interest thereon and any amount
due such Lender pursuant to Section 8.05. Concurrently with prepaying such
Eurocurrency Advances or Index Euro-Dollar Advances, the Borrower shall borrow a
Base Rate Advance in an equal principal amount from such Lender (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Advances or Index Euro-Dollar Advances of the other Lenders), and
such Lender shall make such a Base Rate Advance. To the extent any Eurocurrency
Advances are converted, such Eurocurrency Advances shall be converted to Dollars
based on the Dollar Equivalent of such Advances at the time of such conversion.
SECTION 8.03     Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the applicable Eurocurrency Reserve
Percentage) with respect to this Agreement; or
(ii)subject any Lender to any tax of any kind whatsoever (other than the
Excluded Taxes) with respect to this Agreement or any Eurocurrency Advances or
Index Euro-Dollar Advances made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.12(e) and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender); or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Advances or Index
Euro-Dollar Advances by such Lender or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting to, or maintaining any Eurocurrency Advances or
Index Euro-Dollar Advances (or of maintaining its obligation to make any such
Advance), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding


112

--------------------------------------------------------------------------------




capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Advances made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
SECTION 8.04    Base Rate Advances Substituted for Affected Eurocurrency
Advances. If (i) the obligation of any Lender to make or maintain a Eurocurrency
Advance or Index Euro-Dollar Advance has been suspended pursuant to Section 8.02
or (ii) any Lender has demanded compensation under Section 8.03, and the
Borrower shall, by at least five (5) Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
(a)all Advances which would otherwise be made by such Lender as or permitted to
be continued as or converted into Eurocurrency Advances or Index Euro-Dollar
Advances shall instead be made as or converted into Base Rate Advances, (in all
cases interest and principal on such Advances shall be payable contemporaneously
with the related Eurocurrency Advances or Index Euro-Dollar Advances of the
other Lenders), and
(b)after its portion of the Eurocurrency Advance or Index Euro-Dollar Advance
has been repaid, all payments of principal which would otherwise be applied to
repay such Eurocurrency Advance or Index Euro-Dollar Advance shall be applied to
repay its Base Rate Advance instead.


113

--------------------------------------------------------------------------------




In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under Section
8.03 in respect of the period preceding the date of conversion of such Lender’s
portion of any Advance resulting from the Borrower’s election.
SECTION 8.05    Compensation. Upon the request of any Lender, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Lender
such amount or amounts as shall compensate such Lender for any loss, cost or
expense incurred by such Lender as a result of:
(a)any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02 or
otherwise) of a Eurocurrency Advance on a date other than the last day of an
Interest Period for such Advance; or
(b)any failure by the Borrower to prepay a Eurocurrency Advance on the date for
such prepayment specified in the relevant notice of prepayment hereunder; or
(c)any failure by the Borrower to borrow a Eurocurrency Advance on the date for
the Borrowing of which such Eurocurrency Advance is a part;
such compensation to include an amount equal to the excess, if any, of (x) the
amount of interest which would have accrued on the amount so paid or prepaid or
not prepaid or borrowed for the period from the date of such payment, prepayment
or failure to prepay or borrow to the last day of the then current Interest
Period for such Eurocurrency Advance (or, in the case of a failure to prepay or
borrow, the Interest Period for such Eurocurrency Advance which would have
commenced on the date of such failure to prepay or borrow) at the applicable
rate of interest for such Eurocurrency Advance provided for herein over (y) the
amount of interest (as reasonably determined by such Lender) such Lender would
have paid on deposits in the Currency of such Advance of comparable amounts
having terms comparable to such period placed with it by leading lenders in the
London interbank market (if such Advance is a Eurocurrency Advance).

ARTICLE IX MISCELLANEOUS
SECTION 9.01    Notices Generally.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
(i)if to the Borrower or any other Loan Party, to it at 3700 Glenwood Avenue,
Suite 530, Raleigh, NC 27612, Attention of Steven C. Lilly (Facsimile No. (919)
719-4777; Telephone No. (919) 719-4789);


114

--------------------------------------------------------------------------------




(ii)if to the Administrative Agent, to Branch Banking and Trust Company at 200
West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of Brent
Keene (Facsimile No. (336) 733-2740; Telephone No. (336) 733-1456);
(iii)if to the Multicurrency Agent, to ING Capital LLC at 1325 Avenue of the
Americas, New York, NY 10019, Attention of Mark LaGreca (Facsimile No. (646)
424-8234; Telephone No. (646) 424-8223, electronic mail
mark.lagreca@americas.ing.com) and Patrick Frisch (Facsimile No. (646) 424-6919;
Telephone No. (646) 424-6912, electronic mail patrick.frisch@americas.ing.com)
with a copy to electronic mail DLNYCLoanAgencyTeam@americas.ing.com; and
(iv)if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(a)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent or the Multicurrency Agent that it is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent, the
Multicurrency Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent or the Multicurrency Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(b)Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(c)Platform.
(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders


115

--------------------------------------------------------------------------------




by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, the Multicurrency Agent, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.
SECTION 9.02    No Waivers. No failure or delay by the Administrative Agent, the
Multicurrency Agent or any Lender in exercising any right, power or privilege
hereunder or under any Note or other Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders and the Multicurrency Agent; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Multicurrency Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Multicurrency Agent)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 9.04, or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable debtor relief law.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Multicurrency Agent and their respective Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Multicurrency Agent), in connection with the


116

--------------------------------------------------------------------------------




syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii)  all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Multicurrency Agent or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Multicurrency Agent or any Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Advances made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
(b)Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), the
Multicurrency Agent (and any sub-agent thereof) and each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable, documented fees, charges and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or Environmental
Releases on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for a material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)Reimbursement by Lenders. To the extent that a Loan Party for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Multicurrency Agent (or any sub-agent thereof), any Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Multicurrency Agent (or
any sub-agent thereof), such Swingline Lender or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-


117

--------------------------------------------------------------------------------




agent), the Multicurrency Agent (or any sub-agent thereof), such Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Multicurrency Agent (or any sub-agent thereof), or any such Swingline Lender in
connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 9.11.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
(f)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 9.04    Setoffs; Sharing of Set-Offs; Application of Payments.
(a)If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.05 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.


118

--------------------------------------------------------------------------------




(b)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other Obligations (excluding any Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other Obligations (excluding any Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by a Loan Party pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
SECTION 9.05    Amendments and Waivers.
(a)Any provision of this Agreement, the Notes or any other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Lenders (and, if the rights or duties of
the Administrative Agent, the Multicurrency Agent or the Swingline Lender, as
applicable, are affected thereby, by the Administrative Agent, the Multicurrency
Agent or the Swingline Lender, as applicable); provided that no such amendment
or waiver shall, unless signed by all the Lenders or as otherwise provided
below, (i) increase the Commitments of any Lender or subject any Lender to any
additional obligation (it being understood and agreed that a waiver of any
condition precedent set forth in Section 3.02 (other than in connection with the
initial Advance) or of any Default or Event of Default is not considered an
increase in the Commitments of any Lender or any Lender’s obligation to fund)
without the consent of such Lender, (ii) reduce the principal of or decrease the
rate of interest on any Advance or decrease any fees hereunder, (iii) defer the
date fixed for any payment of principal of (including any extension of the
Termination Date or the Maturity Date but excluding mandatory prepayments) or
interest on any Advance or any fees hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary to amend


119

--------------------------------------------------------------------------------




the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate, (iv) reduce the amount of principal, decrease
the amount of interest or decrease the amount of fees due on any date fixed for
the payment thereof; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate, (v) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, or the percentage of Lenders, that shall be required for the
Lenders or any of them to take any action under this Section or any other
provision of this Agreement, (vi) change the application of any payments made
under this Agreement or the other Loan Documents in a manner that would alter
any pro rata sharing requirements, (vii) release, share or substitute all or
substantially all of the Collateral held as security for the Obligations,
(viii) change or modify the definition of “Required Lenders,” this Section 9.05
or any other provision hereof specifying the number or percentage of lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby, (ix) change the definition of the term
“Borrowing Base”, “Eligible Investment”, “Unrestricted Cash and Cash
Equivalents” or any component definition of any of them if as a result thereof
the amounts available to be borrowed by the Borrower would be increased without
the consent of each Lender, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
reserves or to make determinations with respect to the eligibility or value of
any Investment, (x) release any guaranty given to support payment of the
Guaranteed Obligations, except as permitted in Section 7.12(a)(iii), (xi) amend
or waive any provision of the Loan Documents in any manner that permits a
Defaulting Lender to cure its status as a Defaulting Lender without requiring
such Defaulting Lender to pay in full its unfunded obligations, (xii) waive any
condition set forth in Section 3.02 as to any Multicurrency Advance without the
written consent of the Required Multicurrency Lenders, (xiii) waive any
condition set forth in Section 3.02 as to any Revolver Advance without the
written consent of the Required Revolver Lenders, or (xiv) amend, waive or
modify any term that affects the Lenders of any Class of Commitments
disproportionately adversely relative to other Lenders of a Class of Commitments
shall require the consent of the majority of such disproportionately adversely
affected Class of Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder (and any amendment, waiver, or consent which by its
terms requires the consent of all Lenders may be effected with the consent of
all Lenders other than Defaulting Lenders) provided that, without in any way
limiting Section 2.05, any such amendment, waiver, or consent that would
increase or extend the term of the Commitments or Advances of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender. Notwithstanding the foregoing,
(1) the Hedging Agreements, the Joint Lead Arranger’s Letter Agreement and the
agreements evidencing the Bank Products and Cash Management Services may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (2) any Commitment Increase meeting the conditions set
forth in Section 2.14 shall not require the consent of any Lender other than (i)
the Required Lenders and (ii) those Lenders, if any, which have agreed to
increase their Commitments in connection with the proposed Commitment Increase,
and (3) any changes or modifications to Section 2.06(d), any corresponding
definitions or any other provisions or terms in this Agreement necessary to
accommodate an additional Agreed Foreign Currency and the rate of interest
corresponding to such Agreed Foreign Currency


120

--------------------------------------------------------------------------------




shall require only the consent of the Multicurrency Agent, Multicurrency
Lenders, and the Administrative Agent.
(b)Notwithstanding anything in clause (a), (i) unless also signed by the
Administrative Agent, the Multicurrency Agent or the Swingline Lender, as
applicable, no amendment, waiver or consent shall affect the rights or duties of
the Administrative Agent, the Multicurrency Agent or the Swingline Lender, as
applicable, under this Agreement or any other Loan Document, and (ii) the Joint
Lead Arranger’s Letter Agreement may be amended, or rights or privileges
thereunder waived, only by means of a written agreement executed by all of the
parties thereto. Additionally, notwithstanding anything to the contrary herein,
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Advances, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and the Required
Lenders shall determine whether or not to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
SECTION 9.06    Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent, the Multicurrency Agent and each of the other Lenders that
it in good faith is not, directly or indirectly (by negative pledge or
otherwise), relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 9.07    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Multicurrency Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Advance(s) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances of a Class at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate


121

--------------------------------------------------------------------------------




or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment of a Class (which for this purpose includes
Advances of such Class outstanding thereunder) or, if the Commitment of a Class
is not then in effect, the principal outstanding balance of the Advances of such
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent (and the Multicurrency Agent
with respect to any assignment of the Multicurrency Commitments and
Multicurrency Advances) and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Advances or the
Commitment assigned;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund of the applicable Class; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received written notice thereof and provided,
further, that the Borrower’s consent shall not be required during the primary
syndication of the Facilities prior to the Closing Date;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitments if such assignment is to a Person that is not a Lender of such Class
of Commitments, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
(C)the consent of the Multicurrency Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Multicurrency Commitments if such assignment is to a Person that is not a
Multicurrency Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and
(D)the consent of the Swingline Lender shall be required for any assignment in
respect of the Revolver Commitments and/or Advances.


122

--------------------------------------------------------------------------------




(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500. The Eligible Assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Applicable Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent and the
Multicurrency Agent, as applicable, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Multicurrency Agent, each Swingline Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Swing Advances in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(viii)Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long
as no Event of Default has occurred and is continuing, must be to a Person that
is able to fund and receive payments on account of each outstanding Agreed
Foreign Currency at such time without the need to obtain any authorization
referred to in clause (c) of the definition of “Agreed Foreign Currency”.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a


123

--------------------------------------------------------------------------------




Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). In addition,
the Administrative Agent shall maintain on the Register the designation, and the
revocation of designation, of any Lender as a Defaulting Lender of which it has
received notice. The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Multicurrency Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Administrative Agent or the Multicurrency Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Multicurrency Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.03(c) with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a) (i)
through (x) (inclusive) that affects such Participant. Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 8.01 through 8.05 inclusive to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender, provided such Participant agrees to be subject to Section 9.04 as though
it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the


124

--------------------------------------------------------------------------------




identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.03 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.12
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.12 as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 9.08    [Intentionally Omitted.]
SECTION 9.09    Confidentiality. Each of the Administrative Agent, the
Multicurrency Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative


125

--------------------------------------------------------------------------------




Agent, the Multicurrency Agent any Lender or any of their respective Affiliates
on a nonconfidential basis from a source other than the Loan Parties or their
Affiliates, or (j) in connection with the Lenders’ right to grant a security
interest pursuant to Section 9.07(f) to the Federal Reserve Bank or any other
central bank.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, the
Multicurrency Agent or any Lender on a nonconfidential basis prior to disclosure
by the Loan Parties or any of their Subsidiaries; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.10    Representation by Lenders. Each Lender hereby represents that it
is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.
SECTION 9.11    Obligations Several. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders to be a partnership, an association, a joint venture or any other
kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt and each Lender shall be entitled to protect
and enforce its rights arising out of this Agreement or any other Loan Document
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
SECTION 9.12    Survival of Certain Obligations. Sections 2.12(e), 8.03(a),
8.03(b), 8.05, 9.03 and 9.09, and the obligations of the Loan Parties
thereunder, shall survive, and shall continue to be enforceable notwithstanding,
the termination of this Agreement, and the Commitments and the payment in full
of the principal of and interest on all Advances.
SECTION 9.13    North Carolina Law. This Agreement and each Loan Document shall
be construed in accordance with and governed by the law of the State of North
Carolina.
SECTION 9.14    Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
SECTION 9.15    Interest. In no event shall the amount of interest due or
payable hereunder or under the Notes exceed the maximum rate of interest allowed
by Applicable Law, and in the event any such payment is inadvertently made to
any Lender by the Borrower or


126

--------------------------------------------------------------------------------




inadvertently received by any Lender, then such excess sum shall be credited as
a payment of principal, unless the Borrower shall notify such Lender in writing
that it elects to have such excess sum returned forthwith. It is the express
intent hereof that the Borrower not pay and the Lenders not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrower under Applicable Law.
SECTION 9.16    Interpretation. No provision of this Agreement or any of the
other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
SECTION 9.17    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Multicurrency Agent and any arrangers, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Multicurrency Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


127

--------------------------------------------------------------------------------




SECTION 9.18    Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.
(a)Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Multicurrency Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of North Carolina sitting in Forsyth
County, and of the United States District Court of the Middle District of North
Carolina, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such North Carolina State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, the Multicurrency Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.
(b)Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
(d)Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.19    Independence of Covenants. All covenants under this Agreement
and the other Loan Documents shall be given independent effect so that if a
particular action or


128

--------------------------------------------------------------------------------




condition is not permitted by any such covenant, the fact that it would be
permitted by an exception to, or would be otherwise allowed by, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.
SECTION 9.20    Concerning Certificates. All certificates required hereunder to
be delivered by the Borrower, any Guarantor or any Subsidiary and that are
required to be executed or certified by the Chief Financial Officer or any other
authorized officer of the Borrower, any Guarantor or any Subsidiary shall be
executed or certified by such officer in such capacity solely on behalf of the
entity for whom he is acting, and not in any individual capacity; provided that
nothing in the foregoing shall be deemed as a limitation on liability of any
officer for any acts of willful misconduct, fraud, intentional misrepresentation
or dishonesty in connection with such execution or certification.
SECTION 9.21    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”) and payment in Winston-Salem, North Carolina,
New York City or the country of the Specified Currency (the “Specified Place”)
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Advances denominated in the Specified Currency.
Subject to Sections 2.12(a), 6.03 and 6.04, the payment obligations of the
Borrower under this Agreement shall not be discharged or satisfied by an amount
paid in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency in the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange that shall be applied shall be the
rate at which in accordance with normal banking procedures the Applicable Agent
could purchase the Specified Currency with the Second Currency on the Business
Day next preceding the day on which such judgment is rendered. The obligation of
the Borrower in respect of any such sum due from it to the Applicable Agent or
any Lender hereunder or under any other Loan Document (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
SECTION 9.22    Patriot Act Notice. Each Lender, the Administrative Agent, and
the Multicurrency Agent (the Administrative Agent and the Multicurrency Agent
for themselves and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with such Patriot Act.


129

--------------------------------------------------------------------------------




SECTION 9.23    No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Multicurrency Agent, the Lenders, the Issuing Banks
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Multicurrency Agent, the Lenders, the Issuing
Banks or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.
SECTION 9.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

ARTICLE X GUARANTY
SECTIONI 10.01    Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent, the Multicurrency
Agent, the Lenders and the other Secured Parties the due and punctual payment of
the principal of and the premium, if any, and interest on the Guaranteed
Obligations and any and all other amounts due under or pursuant to the Loan
Documents, when and as the same shall become due and payable (whether at stated
maturity or by optional or mandatory prepayment or by declaration, redemption or
otherwise) in accordance with the terms of the Loan Documents. The Guarantors’
guaranty under this Section is an absolute, present and continuing guarantee of
payment and not of collectability, and is in no way conditional or contingent
upon any attempt to collect from the Borrower, any of the Guarantors or any
other guarantor of the Guaranteed Obligations (or any portion thereof) or upon
any other action, occurrence or circumstances whatsoever. In the event that the
Borrower or any Guarantor shall fail so to pay any such principal, premium,
interest or other amount to the Administrative Agent, the


130

--------------------------------------------------------------------------------




Multicurrency Agent, a Lender or any other Secured Party, the Guarantors will
pay the same forthwith, without demand, presentment, protest or notice of any
kind (all of which are waived by the Guarantors to the fullest extent permitted
by law), in the applicable Currency and at the place for payment specified in
the Loan Documents or specified by such Administrative Agent in writing, to such
Administrative Agent. The Guarantors further agree, promptly after demand, to
pay to the Administrative Agent, the Multicurrency Agent, the Lenders and the
other Secured Parties the costs and expenses incurred by such Administrative
Agent, Multicurrency Agent, Lender or other Secured Party in connection with
enforcing the rights of such Administrative Agent, Multicurrency Agent, Lenders
and the other Secured Parties against the Borrower and any or all of the
Guarantors (whether in a bankruptcy proceeding or otherwise) following any
default in payment of any of the Guaranteed Obligations or the obligations of
the Guarantors hereunder, including the fees and expenses of counsel to the
Administrative Agent, the Multicurrency Agent, such Lenders and the other
Secured Parties.
SECTION 10.02    Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent, the Multicurrency Agent, any Lender or any other Secured
Party, hereunder or otherwise, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, to
the fullest extent permitted by law, any circumstance or condition whatsoever
(whether or not any of the Guarantors shall have any knowledge or notice
thereof), including:
(a)any amendment or modification of or supplement to any of the Loan Documents
or any other instrument referred to herein or therein, or any assignment or
transfer of any thereof or of any interest therein, or any furnishing or
acceptance of additional security for any of the Guaranteed Obligations;
(b)any waiver, consent or extension under any Loan Document or any such other
instrument, or any indulgence or other action or inaction under or in respect
of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
(c)any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent, the Multicurrency Agent, or any Lender against the
Borrower or any Guarantor, any Subsidiary of the Borrower or any Subsidiary of
any Guarantor;
(d)any Bankruptcy, insolvency, readjustment, composition, liquidation or similar
proceeding with respect to the Borrower, any Guarantor, any Subsidiary of the
Borrower or any Subsidiary of any Guarantor or any property of the Borrower, any
Guarantor or any such Subsidiary or any unavailability of assets against which
the Guaranteed Obligations, or any of them, may be enforced;


131

--------------------------------------------------------------------------------




(e)any merger or consolidation of the Borrower, any Subsidiary of the Borrower
or any Guarantor or any of the Guarantors into or with any other Person or any
sale, lease or transfer of any or all of the assets of any of the Guarantors,
the Borrower or any Subsidiary of the Borrower or any Guarantor to any Person;
(f)any failure on the part of the Borrower, any Guarantor or any Subsidiary of
the Borrower or any Guarantor for any reason to comply with or perform any of
the terms of any agreement with any of the Guarantors;
(g)any exercise or non-exercise by the Administrative Agent, the Multicurrency
Agent, any Lender or any other Secured Party, of any right, remedy, power or
privilege under or in respect of any of the Loan Documents or the Guaranteed
Obligations, including under this Section;
(h)any default, failure or delay, willful or otherwise, in the performance or
payment of any of the Guaranteed Obligations;
(i)any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;
(j)any failure to give notice to any of the Guarantors of the occurrence of any
breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;
(k)any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or
(l)any other circumstance (other than payment in full) which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or which
might in any manner or to any extent vary the risk of such Guarantor.
The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations. The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, the Multicurrency Agent, any Lender or any other Secured Party to take
any action pursuant to any statute permitting a Guarantor to request that the
Administrative Agent, the Multicurrency Agent, or any Lender attempt to collect
the Guaranteed Obligations from the Borrower, any of the Guarantors or any other
guarantor (including any rights under Sections 26-7, 26-8 or 26-9 of the North
Carolina General Statutes, O.C.G.A. § 10-7-24, or any similar or successor
provisions), (C) all notices which may be required by statute, rule of law or
otherwise to preserve any of the rights of the Administrative Agent, the
Multicurrency Agent, any Lender or any other Secured Party


132

--------------------------------------------------------------------------------




against the Guarantors, including presentment to or demand of payment from the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any of
the other Guarantors with respect to any Loan Document or this agreement, notice
of acceptance of the Guarantors’ guarantee hereunder and/or notice to the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any
Guarantor of default or protest for nonpayment or dishonor, (D) any diligence in
collection from or protection of or realization upon all or any portion of the
Guaranteed Obligations or any security therefor, any liability hereunder, or any
party primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, the
Multicurrency Agent, any Lender or any other Secured Party to proceed to collect
all or any portion of the Guaranteed Obligations from, or to commence an action
against, the Borrower, any Guarantor or any other Person, or to resort to any
security or to any balance of any deposit account or credit on the books of the
Administrative Agent, the Multicurrency Agent, any Lender or any other Secured
Party in favor of the Borrower, any Guarantor or any other Person, despite any
notice or request of any of the Guarantors to do so.
The obligations of the Guarantors under this Article X are continuing
obligations and shall continue in full force and effect until such time as all
of the Guaranteed Obligations (and any renewals and extensions thereof) shall
have been finally paid and satisfied in full and shall thereafter terminate. The
obligations of the Guarantors under this Article X shall continue to be
effective or be automatically reinstated, as the case may be, if any payment
made by the Borrower, any Guarantor or any Subsidiary of the Borrower or any
Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made. If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be stayed, enjoined or otherwise prevented for
any reason, including because of the pendency of a case or proceeding relating
to the Borrower, any Guarantor or any Subsidiary of the Borrower or any
Guarantor under any bankruptcy or insolvency law, for purposes of this Article X
and the obligations of the Guarantors hereunder, such Guaranteed Obligations
shall be deemed to have been accelerated with the same effect as if such
Guaranteed Obligations had been accelerated in accordance with the terms of the
applicable Loan Documents or of this Agreement.
The Guarantors authorize the Administrative Agent on behalf of the Lenders
without notice to or demand on the Guarantors and without affecting their
liability hereunder, from time to time (a) to obtain additional or substitute
endorsers or guarantors; (b) to exercise or refrain from exercising any rights
against, and grant indulgences to, the Borrower, any Subsidiary of the Borrower
or any Guarantor, any other Guarantor or others; and (c) to apply any sums, by
whomsoever paid or however realized, to the payment of the principal of,


133

--------------------------------------------------------------------------------




premium, if any, and interest on, and other obligations consisting of, the
Guaranteed Obligations. The Guarantors waive any right to require the
Administrative Agent, any Lender or any other Secured Party to proceed against
any additional or substitute endorsers or guarantors or the Borrower or any of
their Subsidiaries or any other Person or to pursue any other remedy available
to the Administrative Agent, the Multicurrency Agent, any such Lender or any
such other Secured Party.
SECTION 10.03    Information Concerning the Borrower. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of the Borrower, the other Guarantors and their respective
Subsidiaries, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that neither the
Administrative Agent, the Multicurrency Agent, any Lender nor any other Secured
Party shall have any duty to advise the Guarantors of information known to the
Administrative Agent, the Multicurrency Agent, any such Lender or any such other
Secured Party regarding or in any manner relevant to any of such circumstances
or risks.
SECTION 10.04    Guarantors’ Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of the Borrower or any Subsidiary of the Borrower or any
Guarantor to any or all of the Guarantors to the indebtedness of the Borrower or
any such Subsidiary or to the Administrative Agent, the Multicurrency Agent, the
Lenders and the other Secured Parties (or any of them), provided that the
Guarantors may receive scheduled payments of principal, premium (if any) and
interest in respect of such present or future indebtedness so long as there is
no Event of Default then in existence.
SECTION 10.05    Waiver of Subrogation. Notwithstanding anything herein to the
contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, the Multicurrency Agent, any Lender or any other Secured
Party now has or may hereafter have against the Borrower, any Guarantor or any
endorser or any other guarantor of all or any part of the Guaranteed
Obligations, and the Guarantors hereby waive any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent,
the Multicurrency Agent, any Lender or any other Secured Party to secure payment
or performance of the Guaranteed Obligations or any other liability of the
Borrower to the Administrative Agent, the Multicurrency Agent, any Lender or any
other Secured Party. The waiver contained in this Section shall continue and
survive the termination of this Agreement and the final payment in full of the
Guaranteed Obligations.
SECTION 10.06    Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause


134

--------------------------------------------------------------------------------




performance or compliance with any other obligation of the Guarantors under this
Agreement the Administrative Agent, the Multicurrency Agent, any Lender and any
other Secured Party shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid
or for the performance of or compliance with such terms, and may prosecute any
such action or proceeding to judgment or final decree and may enforce such
judgment or final decree against the Guarantors and collect in the manner
provided by law out of the property of the Guarantors, wherever situated, any
monies adjudged or decreed to be payable. The obligations of the Guarantors
under this Agreement are continuing obligations and a fresh cause of action
shall arise in respect of each default hereunder.
SECTION 10.07    Miscellaneous. Except as may otherwise be expressly agreed upon
in writing, the liability of the Guarantors under this Article X shall neither
affect nor be affected by any prior or subsequent guaranty by the Guarantors of
any other indebtedness to the Administrative Agent, the Multicurrency Agent, the
Lenders or any other Secured Party. Notwithstanding anything in this Article X
to the contrary, the maximum liability of each Guarantor hereunder shall in no
event exceed the maximum amount which could be paid out by such Guarantor
without rendering such Guarantor’s obligations under this Article X, in whole or
in part, void or voidable under Applicable Law, including (i) the Bankruptcy
Code, and (ii) any applicable state or federal law relative to fraudulent
conveyances.
SECTION 10.08    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the guarantee hereunder or the grant of the security interest under the
Loan Documents, in each case, by any Specified Guarantor, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor with respect to such Swap Obligation as may
be needed by such Specified Guarantor from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 10.08 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act.


135

--------------------------------------------------------------------------------




SECTION 10.09    Consent and Reaffirmation. Each Guarantor hereby consents to
the execution, delivery and performance of this Agreement and agrees that each
reference to the Existing Credit Agreement in the Loan Documents shall, on and
after the date hereof, be deemed to be a reference to this Agreement. Each
Guarantor hereby acknowledges and agrees that, after giving effect to this
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by this Agreement, are reaffirmed, and remain in full force and effect.


[remainder of page intentionally left blank; signature page follows]


136

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.
 
 
 
 
 
 
 
TRIANGLE CAPITAL CORPORATION
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Chief Financial Officer



















[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




INITIAL GUARANTORS
 
 
 
 
 
 
 
ARC INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
BRANTLEY HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
ENERGY HARDWARE HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
MINCO HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
PEADEN HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary

 
 
 
 
 
 
 
TECHNOLOGY CROPS HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
Steven C. Lilly
 
 
Title:
Secretary











[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





                    




Lending Office
Branch Banking and Trust Company
200 West Second Street, 16th Floor
Winston-Salem, NC 27101
Attention: Brent Keene
Facsimile number: (336) 733-2740
Telephone number: (336) 733-1456


And a copy to:


Christopher E. Leon, Esq.
Womble Carlyle Sandridge & Rice, LLP
One West Fourth Street
Winston-Salem, NC 27101
Facsimile number: (336) 726-6932
Telephone number: (336) 721-3518








[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




    
 
 
 
 
 
 
 
ING CAPITAL LLC
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
1133 Avenue of the Americas
New York, NY 10036
Attn: Patrick Frisch
Telephone number: 646-424-6912


                    




[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
FIFTH THIRD BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 



                    
Lending Office
Fifth Third Bank
2105 Blue Ridge Road, Suite 150
Raleigh, NC 27607
Attention: Robert B. Weaver, V.P.
Telephone number: (919) 573-7802










    








                    






[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 



                                
Lending Office
1585 Broadway, Floor 04
New York, NY 10036
Attention: Michael P. King
Telephone number: 212-761-3489






[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
BANK OF NORTH CAROLINA
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
4525 Falls of Neuse Road
Raleigh, NC 27609
Attn: Doug Ford, Senior Vice President Middle Market Division Manager
Telephone number: 919-270-1641






    




[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
EVERBANK COMMERICAL FINANCE, INC.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 



Lending Office
10000 Midlantic Drive
Suite 400 East
Mount Laurel, NJ 08054
Attn: John Dale
Telephone number; 856-505-8163
                    




[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL
 
 
ASSOCIATION
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 



Lending Office
4801 Glenwood Avenue, Suite 400
Raleigh, NC 27612
Attn: Keith A. Sherman
Telephone number: 919-789-2983


                    






                    




[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
FIRST NATIONAL BANK OF PENNSYLVANIA
 
 
(successor to NewBridge Bank and Yadkin Bank)
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 



Lending Office
First National Bank
4711 Six Forks Road
Raleigh, NC 27609


300 N. Main Street
Suite 203
Greenville, SC 29601
Attn: Walter Ricks
Telephone number: 919-881-1662


                    




[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
CAPITAL BANK CORPORATION
 
 
(successor to CommunityOne Bank, NA)
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
333 Fayetteville Street, Suite 700
Raleigh, NC 27601
Attn: Todd Warwick
Telephone number: 919-645-2088




[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
PARK STERLING BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
2245 Gateway Access Point
Suite 202
Raleigh, NC 27607
Attn: John W. Lowe
Telephone number: 919-747-6252


[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
PARAGON COMMERCIAL BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
3535 Glenwood Ave
Raleigh, NC 27612
Attn: Bryan Pennington
Telecopy number: 844-688-3263
Telephone number: 919-534-7375






[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
RAYMOND JAMES BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                      (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
710 Carillon Parkway
St. Petersburg, FL 33716
Attn: Joseph A. Ciccolini
Telecopy number: 866-205-1396
Telephone number: 727-567-4855


[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
STIFEL BANK & TRUST
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
                                                        (SEAL)
 
 
Name:
 
 
 
Title:
 





Lending Office
One Financial Plaza
501 North Broadway
St. Louis, MO 63102
Attn: Joseph Sooter
Telephone number: 314-342-7459






[Credit Agreement Signature Page] WCSR 39153354v6



--------------------------------------------------------------------------------




Schedule 1.01(a)


Commitments




Lender
Revolver Commitment Amount
Multicurrency Commitment Amount
Branch Banking and Trust Company
$60,000,000
$15,000,000
ING Capital LLC
$27,500,000
$47,500,000
Fifth Third Bank
$37,500,000
$37,500,000
First National Bank of Pennsylvania
$45,000,000
 
Morgan Stanley Bank, N.A.
$28,000,000
 
EverBank Commercial Finance, Inc.
$25,000,000
 
Bank of North Carolina
$20,000,000
 
Paragon Commercial Bank
$20,000,000
 
Capital Bank Corporation
$17,000,000
 
First Tennessee Bank National Association
$15,000,000
 
Park Sterling Bank
$15,000,000
 
Stifel Bank & Trust
$15,000,000
 
Raymond James Bank, N.A.
$10,000,000
 
 
 
 
 
 
 
TOTAL
$335,000,000
$100,000,000













[Credit Agreement Signature Page] WCSR 39153354v6

